Exhibit 10.32

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MARCH 24, 2005

AMONG

CORE LABORATORIES N.V.,

CORE LABORATORIES LP,

THE LENDERS,

JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT
AND
AS AN LC ISSUER

BANK OF AMERICA, N.A.
AS SYNDICATION AGENT
AND
AS AN LC ISSUER

J.P. MORGAN SECURITIES INC.
AS CO-LEAD ARRANGER AND SOLE BOOKRUNNER

AND

BANC OF AMERICA SECURITIES LLC
AS CO-LEAD ARRANGER

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 24, 2005,
among CORE LABORATORIES N.V., (the "Parent") a Netherlands limited liability
company, CORE LABORATORIES LP, (the "US Borrower") a Delaware limited
partnership (collectively, the "Borrowers"), the various financial institutions
that are or may become parties hereto (collectively, the "Lenders"), and
JPMORGAN CHASE BANK, N.A., a national banking association having its principal
office in New York, New York, as agent (in such capacity together with any
successors thereto, the "Administrative Agent") for the Lenders, and as a letter
of credit issuing bank (in such capacity together with any successors thereto,
an "LC Issuer"), BANK OF AMERICA, N.A., a national banking association having
its principal office in Charlotte, North Carolina, as syndication agent (in such
capacity together with any successors thereto, the "Syndication Agent") for the
Lenders, and as a letter of credit issuing bank (in such capacity together with
any successors thereto, an "LC Issuer"), J.P. MORGAN SECURITIES INC., as Co-Lead
Arranger and Sole Bookrunner, and BANC OF AMERICA SECURITIES, LLC, as Co-Lead
Arranger.

The parties hereto agree as follows:

WHEREAS

, the Borrowers, JPMorgan Chase Bank, N.A. (as successor by merger to Bank One,
NA), as administrative agent and a letter of credit issuing bank, Bank of
America, N.A., as syndication agent and a letter of credit issuing bank, and
certain banks (the "Original Banks") have heretofore entered into that certain
Second Amended and Restated Credit Agreement dated as of June 27, 2003, as
amended by that certain First Amendment to Credit Agreement dated as of
April 15, 2004, and by that certain Second Amendment to Amended Credit Agreement
dated as of September 30, 2004, (as so amended, the "Second Amended and Restated
Credit Agreement"), providing for commitments from the Original Banks to make
revolving loans for the benefit of the Borrowers on the terms and subject to the
conditions set forth therein;



WHEREAS

, the Borrowers desire to amend and restate the Second Amended and Restated
Credit Agreement in order to restructure, refinance and rearrange all
indebtedness evidenced by and outstanding under the Second Amended and Restated
Credit Agreement (such indebtedness the "Prior Indebtedness"), and to modify the
commitments from the Original Banks, pursuant to which the Lenders will make
Loans to the Borrowers and Letters of Credit will be issued by an LC Issuer
under the several responsibilities of the Lenders for the account of the
Borrowers from time to time prior to the Facility Termination Date; and



WHEREAS

, the Lenders and the LC Issuers are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to amend and restate
the Second Amended and Restated Credit Agreement in order to restructure,
refinance and rearrange all Prior Indebtedness and to modify the commitments and
make such Loans to the Borrowers and issue and participate in Letters of Credit
for the account of the Borrowers.



NOW, THEREFORE

, the parties hereto agree that the Second Amended and Restated Credit Agreement
is amended and restated in its entirety as follows:



 

--------------------------------------------------------------------------------

 

 I.  
     
     DEFINITIONS
     
     
     
     As used in this Agreement:
     
     "Acquisition" means any transaction, or any series of related transactions,
     with a value in excess of $1,000,000 in cash, stock, and other Property,
     consummated on or after the date of this Agreement, by which a Borrower or
     any of its Subsidiaries (i) acquires any going business or all or
     substantially all of the assets of any firm, partnership, corporation or
     limited liability company, or division thereof, whether through purchase of
     assets, merger or otherwise or (ii) directly or indirectly acquires (in one
     transaction or as the most recent transaction in a series of transactions)
     at least a majority (in number of votes) of the securities of a corporation
     which have ordinary voting power for the election of directors, members or
     managers (other than securities having such power only by reason of the
     happening of a contingency) or a majority (by percentage or voting power)
     of the outstanding ownership interests of a partnership or limited
     liability company.
     
     "Administrative Agent" means JPMCB in its capacity as contractual
     representative of the Lenders pursuant to Article XI, and not in its
     individual capacity as a Lender, and any successor Administrative Agent
     appointed pursuant to Article XI.
     
     "Advance" means a borrowing hereunder, (i) made by the Lenders on the same
     Borrowing Date, or (ii) converted or continued by the Lenders on the same
     date of conversion or continuation, consisting, in either case, of the
     aggregate amount of the several Loans of the same Type and, in the case of
     Eurocurrency Loans, in the same Agreed Currency and for the same Interest
     Period.
     
     "Affiliate" of any Person means any other Person directly or indirectly
     controlling, controlled by or under common control with such Person. A
     Person shall be deemed to control another Person if the controlling Person
     owns ten percent (10%) or more of any class of voting securities (or other
     ownership interests) of the controlled Person or possesses, directly or
     indirectly, the power to direct or cause the direction of the management or
     policies of the controlled Person, whether through ownership of stock, by
     contract or otherwise.
     
     "Agreed Currency" means (i) Dollars or (ii) subject to the limitations set
     forth in Section 2.1, Euros.
     
     "Aggregate Commitment" means the aggregate of the Commitments of all the
     Lenders, as reduced from time to time pursuant to the terms hereof.
     
     "Aggregate Outstanding Credit Exposure" means, at any time, the aggregate
     of the Outstanding Credit Exposure of all the Lenders.
     
     "Agreement" means this Third Amended and Restated Credit agreement, as it
     may be amended or modified and in effect from time to time.
     
     "Agreement Accounting Principles" means generally accepted accounting
     principles as in effect from time to time, applied in a manner consistent
     with that used in preparing the financial statements referred to in Section
     5.5.
     
     "Alternate Base Rate" means, for any day, a rate of interest per annum
     equal to the higher of (i) the Prime Rate for such day or (ii) the sum of
     the Federal Funds Effective Rate for such day plus 1/2% per annum. Any
     change in the Alternate Base Rate due to a change in the rates described in
     clauses (i) or (ii) above shall be effective from and including the
     effective date of such change in such rate.
     
     "Applicable Fee Rate" means, at any time, the percentage rate per annum at
     which Commitment Fees are accruing on the unused portion of the Aggregate
     Commitment at such time as set forth in the Pricing Schedule.
     
     "Applicable Margin" means, with respect to Advances of any Type at any
     time, the percentage rate per annum which is applicable at such time with
     respect to Advances of such Type as set forth in the Pricing Schedule.
     
     "Approved Fund" means any Fund that is administered or managed by (i) a
     Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of
     an entity that administers or manages a Lender.
     
     "Approximate Equivalent Amount" of any currency with respect to any amount
     of Dollars shall mean the Equivalent Amount of such currency with respect
     to such amount of Dollars on or as of such date, rounded up to the nearest
     amount of such currency as determined by the Administrative Agent from time
     to time.
     
     "Arrangers" means J.P. Morgan Securities Inc., and its successors,
     ("JPMorgan") in its capacity as Co-Lead Arranger and Banc of America
     Securities, LLC, and its successors, in its capacity as Co-Lead Arranger.
     
     "Article" means an article of this Agreement unless another document is
     specifically referenced.
     
     "Authorized Officer" means, as to any Person, the chief executive officer,
     the president, the chief financial officer, the chief operating officer,
     the Secretary, or the Treasurer of such Person, or any employee of such
     Person designated in writing as an Authorized Officer by the chief
     executive officer of such Person.
     
     "Available Aggregate Commitment" means, at any time, the Aggregate
     Commitment then in effect minus the Aggregate Outstanding Credit Exposure
     at such time.
     
     "Bank Group" means collectively, the Administrative Agent, the Syndication
     Agent, the LC Issuers and the Lenders.
     
     "Bank of America" means Bank of America, N.A., a national banking
     association having its principal office in Charlotte, North Carolina, in
     its individual capacity, and its successors.
     
     "Borrower" means either the Parent or the US Borrower, as the case may be.
     
     "Borrowers" has the meaning set forth in the introduction.
     
     "Borrowing Date" means a date on which an Advance is made hereunder.
     
     "Borrowing Notice" is defined in Section 2.9.
     
     "Business Day" means (i) with respect to any borrowing, payment or rate
     selection of Eurocurrency Advances, a day (other than a Saturday or Sunday)
     on which banks generally are open in Chicago and New York City for the
     conduct of substantially all of their commercial lending activities,
     interbank wire transfers can be made on the Fedwire system and dealings in
     Dollars and the other Agreed Currencies are carried on in the London
     interbank market (and, if the Advances which are the subject of such
     borrowing, payment or rate selection are denominated in Euro, a day upon
     which such clearing system as is determined by the Administrative Agent to
     be suitable for clearing or settlement of the Euro is open for business),
     and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
     which banks generally are open in Chicago and New York City for the conduct
     of substantially all of their commercial lending activities and interbank
     wire transfers can be made on the Fedwire system.
     
     "Capital Expenditures" means, without duplication, any expenditures for any
     purchase or other acquisition of any asset which would be classified as a
     fixed or capital asset on a consolidated balance sheet of a Borrower and
     its Subsidiaries prepared in accordance with Agreement Accounting
     Principles.
     
     "Capitalized Lease" of a Person means any lease of Property by such Person
     as lessee which would be capitalized on a balance sheet of such Person
     prepared in accordance with Agreement Accounting Principles.
     
     "Capitalized Lease Obligations" of a Person means the amount of the
     obligations of such Person under Capitalized Leases which would be shown as
     a liability on a balance sheet of such Person prepared in accordance with
     Agreement Accounting Principles.
     
     "Cash Equivalent Investments" means (i) short-term obligations of, or fully
     guaranteed by, the United States of America, (ii) commercial paper rated
     A-1 or better by S&P or P-1 or better by Moody's, (iii) demand deposit
     accounts maintained in the ordinary course of business; (iv) certificates
     of deposit issued by and time deposits with commercial banks (whether
     domestic or foreign) having capital and surplus in excess of $100,000,000,
     (v) repurchase agreements with respect to any of the foregoing with any
     commercial bank of the type referred to in clause (iv) above, and (vi) any
     mutual funds comprising investments referred to in clauses (i), (ii) and/or
     (iv) above; provided in each case that the same provides for payment of
     both principal and interest (and not principal alone or interest alone) and
     is not subject to any contingency (other than the passage of time)
     regarding the payment of principal or interest.
     
     "Change in Control" means any of (i) the acquisition by any Person or group
     (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
     1934, as amended) (other than a trustee or other fiduciary holding
     securities under an employee benefit plan of the Parent or any Affiliate of
     the Parent) of thirty percent (30%) or more of the voting power of the
     outstanding shares of voting stock of the Parent, (ii) fifty percent (50%)
     or more of the members of the board of directors or other appropriate body
     of the Parent on any date shall not have been (a) members of the board of
     directors or other appropriate body of the Parent on the date 12 months
     prior to such date or (b) approved (by recommendation, nomination, election
     or otherwise) by Persons who constitute at least a majority of the members
     of the board of directors or other appropriate body of the Parent as
     constituted on the date 12 months prior to such date, (iii) all or
     substantially all of the assets of the Parent are sold in a single
     transaction or series or related transactions to any Person, (iv) the
     Parent merges or consolidates with or into any other Person, with the
     effect that immediately after such transaction the stockholders of the
     Parent immediately prior to such transaction hold less than a majority of
     the total voting power entitled to vote in the election of directors,
     managers or trustees of the Person surviving such transaction or (v) the
     Parent shall cease to own or control, directly or indirectly, one-hundred
     percent (100%) of the stock of the US Borrower.
     
     "Code" means the Internal Revenue Code of 1986, as amended, reformed or
     otherwise modified from time to time.
     
     "Commitment" means, for each Lender, the obligation of such Lender to make
     Loans to, and participate in Facility LCs issued upon the application of,
     the Borrowers in an aggregate amount not exceeding the amount set forth
     opposite its signature below, as it may be modified as a result of any
     assignment that has become effective pursuant to Section 14.3.3 or as
     otherwise modified from time to time pursuant to the terms hereof.
     
     "Computation Date" is defined in Section 2.2.
     
     "Consolidated Capital Expenditures" means, with reference to any period,
     the Capital Expenditures of the Borrowers and their Subsidiaries calculated
     on a consolidated basis for such period.
     
     "Consolidated EBITDA" means Consolidated Net Income plus, to the extent
     deducted from revenues in determining Consolidated Net Income, (i)
     Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
     (iii) depreciation, (iv) amortization and (v) extraordinary non-cash losses
     incurred other than in the ordinary course of business, minus, to the
     extent included in Consolidated Net Income, extraordinary non-cash gains
     realized other than in the ordinary course of business, all calculated for
     the Parent and its Subsidiaries on a consolidated basis.
     
     "Consolidated Interest Expense" means, with reference to any period, the
     interest expense of the Borrowers and their Subsidiaries calculated on a
     consolidated basis for such period.
     
     "Consolidated Net Income" means, with reference to any period, the net
     income (or loss) of the Borrowers and their Subsidiaries calculated on a
     consolidated basis for such period.
     
     "Consolidated Net Worth" means at any time the consolidated stockholders'
     equity of the Borrowers and their Subsidiaries calculated on a consolidated
     basis as of such time.
     
     "Consolidated Total Capitalization" means at any time, the sum of (i)
     Consolidated Total Indebtedness plus (ii) Consolidated Net Worth plus (iii)
     all available cash of the Borrowers and their Subsidiaries calculated on a
     consolidated basis as of such time.
     
     "Consolidated Total Indebtedness" means, at any time the total Indebtedness
     of the Borrowers and their Subsidiaries calculated on a consolidated basis
     as of such time.
     
     "Contingent Obligation" of a Person means any agreement, undertaking or
     arrangement by which such Person assumes, guarantees, endorses,
     contingently agrees to purchase or provide funds for the payment of, or
     otherwise becomes or is contingently liable upon, the obligation or
     liability of any other Person, or agrees to maintain the net worth or
     working capital or other financial condition of any other Person, or
     otherwise assures any creditor of such other Person against loss,
     including, without limitation, any comfort letter, operating agreement,
     take-or-pay contract or the obligations of any such Person as general
     partner of a partnership with respect to the liabilities of the
     partnership.
     
     "Conversion/Continuation Notice" is defined in Section 2.10.
     
     "Credit Extension" means the making of an Advance or the issuance of a
     Facility LC hereunder.
     
     "Credit Extension Date" means the Borrowing Date for an Advance or the
     issuance date for a Facility LC.
     
     "Credit Party" means any of the Borrowers or the Guarantors, and in the
     case of a Borrower or Guarantor which is a partnership, any general partner
     of such partnership.
     
     "Derivatives" means, with respect to any Person, foreign exchange
     transactions and commodity, currency and interest rate swaps, floors, caps,
     collars, forward sales, options, other similar transactions and
     combinations of the foregoing.
     
     "Default" means an event described in Article VIII.
     
     "Dollar Amount" of any currency at any date shall mean (i) the amount of
     such currency if such currency is Dollars or (ii) the Equivalent Amount in
     Dollars of such amount if such currency is any currency other than Dollars.
     
     "Dollars" and "$" shall mean the lawful currency of the United States of
     America.
     
     "Dutch Banking Act" means the Act on the Supervision of the Credit System
     1992 (Wet Toezicht Kredietwezen 1992).
     
     "Dutch Exemption Regulation" means the exemption regulation pursuant to the
     Dutch Banking Act (Vrijstellingsregeling Wet Toezicht Kredietwezen 1992).
     
     "Effective Date" means the date on which the conditions to the
     effectiveness set forth in Article IV are first satisfied.
     
     "Eligible Share Repurchase" is defined in Section 7.4(iii).
     
     "Environmental Laws" means any and all federal, state, local and foreign
     statutes, laws, judicial decisions, regulations, ordinances, rules,
     judgments, orders, decrees, plans, injunctions, permits, concessions,
     grants, franchises, licenses, agreements and other governmental
     restrictions relating to (i) the protection of the environment, (ii) the
     effect of the environment on human health, (iii) emissions, discharges or
     releases of pollutants, contaminants, hazardous substances or wastes into
     surface water, ground water or land, or (iv) the manufacture, processing,
     distribution, use, treatment, storage, disposal, transport or handling of
     pollutants, contaminants, hazardous substances or wastes or the clean-up or
     other remediation thereof.
     
     "Equivalent Amount" of any currency with respect to any amount of Dollars
     at any date shall mean the equivalent in such currency of such amount of
     Dollars, calculated on the basis of the arithmetical mean of the buy and
     sell spot rates of exchange of the Administrative Agent for such other
     currency at 11:00 a.m., London time, on the date on or as of which such
     amount is to be determined.
     
     "ERISA" means the Employee Retirement Income Security Act of 1974, as
     amended from time to time, and any rule or regulation issued thereunder.
     
     "ERISA Affiliate" means any (i) corporation which is a member of the same
     controlled group of corporations (within the meaning of Section 414(b) of
     the Code) as the Parent, (ii) partnership or other trade or business
     (whether or not incorporated) under common control (within the meaning of
     Section 414(c) of the Code) with the Borrowers, (iii) member of the same
     affiliated service group (within the meaning of Section 414(m) of the Code)
     as the Parent, any corporation described in clause (i) above or any
     partnership or trade or business described in clause (ii) above or
     (iv) other Person required to be aggregated with the Borrowers pursuant to
     Section 414(o) of the Code.
     
     "Euro" and/or "EUR" means the lawful currency of the member states of the
     European Union.
     
     "Eurocurrency" means any Agreed Currency.
     
     "Eurocurrency Advance" means an Advance which, except as otherwise provided
     in Section 2.13, bears interest at the applicable Eurocurrency Rate.
     
     "Eurocurrency Rate" means, with respect to a Eurocurrency Advance for the
     relevant Interest Period, the sum of (i) the quotient of (a) the
     Eurocurrency Reference Rate applicable to such Interest Period, divided by
     (b) one minus the Reserve Requirement (expressed as a decimal) applicable
     to such Interest Period, if any, plus (ii) the Applicable Margin.
     
     "Eurocurrency Reference Rate" means, with respect to a Eurocurrency Advance
     for the relevant Interest Period made in Agreed Currencies, the rate
     appearing on Page 3750 of the Dow Jones Market Service (or on any successor
     or substitute page of such Service, or any successor to or substitute for
     such Service, providing rate quotations comparable to those currently
     provided on such page of such Service, as determined by the Administrative
     Agent from time to time for purposes of providing quotations of interests
     rates applicable to dollar deposits in the London interbank market) at
     approximately 11:00 a.m., London time, two Business Days prior to the
     commencement of such Interest Period, as the rate for dollar deposits with
     a maturity comparable to such Interest Period. In the event that such rate
     is not available at such time for any reason, then the "Eurocurrency
     Reference Rate" with respect to such Eurocurrency Advance for such Interest
     Period shall be the rate at which dollar deposits of $5,000,000 and for a
     maturity comparable to such Interest Period are offered by the principal
     London office of the Administrative Agent in immediately available funds in
     the London interbank market at approximately 11:00 a.m., London time, two
     Business Days prior to the commencement of such Interest Period.
     
     "Eurocurrency Loan" means a Loan which, except as otherwise provided in
     Section 2.13, bears interest at the applicable Eurocurrency Rate.
     
     "Eurocurrency Payment Office" of the Administrative Agent shall mean, for
     each of the Agreed Currencies, the office, branch, affiliate or
     correspondent bank of the Administrative Agent specified as the
     "Eurocurrency Payment Office" for such currency in Schedule 3 hereto or
     such other office, branch, affiliate or correspondent bank of the
     Administrative Agent as it may from time to time specify to the Borrowers
     and each Lender as its Eurocurrency Payment Office.
     
     "Excepted Lien" is defined in Section 7.5.
     
     "Excluded Taxes" means, in the case of each Lender or applicable Lending
     Installation, the Administrative Agent and each LC Issuer, taxes imposed on
     its total net income or gross receipts, and franchise taxes, or similar tax
     imposed on it, by (i) the jurisdiction (or any political subdivision
     thereof) under the laws of which such Lender, such LC Issuer or the
     Administrative Agent is incorporated or organized, (ii) the jurisdiction
     (or any political subdivision thereof) in which the Administrative Agent's,
     such LC Issuer's or such Lender's principal executive office or such
     Lender's applicable Lending Installation is located, (iii) any jurisdiction
     (or political subdivision thereof) of which the Administrative Agent, such
     LC Issuer or such Lender, as the case may be, is a citizen or resident, and
     (iv) any jurisdiction (or political subdivision thereof) in which the
     Administrative Agent, such LC Issuer or such Lender is presently doing
     business which taxes are imposed solely as a result of doing business in
     such jurisdiction.
     
     "Execution Date" means the date upon which this Agreement and the other
     Loan Documents shall have been executed by all of the Credit Parties and
     the Bank Group.
     
     "Exhibit" refers to an exhibit to this Agreement, unless another document
     is specifically referenced.
     
     "Existing Loans" is defined in Section 10.15.
     
     "Facility Increase" is defined in Section 2.25.
     
     "Facility LC" means (i) any letter of credit as defined in Section 2.23.1
     and (ii) each letter of credit outstanding on the Effective Date listed on
     Schedule 6 hereto which letters of credit will be deemed to be issued and
     outstanding under this Agreement as of the Effective Date.
     
     "Facility LC Application" is defined in Section 2.23.3.
     
     "Facility Termination Date" means March 23, 2010.
     
     "Federal Funds Effective Rate" means, for any day, the weighted average
     (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
     overnight Federal funds transactions with members of the Federal Reserve
     System arranged by Federal funds brokers on such day, as published on such
     day (or if such day is not a Business Day, for the immediaitely preceding
     Business Day) by the Federal Reserve Bank of New York, or, if such rate is
     not so published for any day that is a Business Day, the average (rounded
     upwards, if necessary, to the next 1/100 of 1%) of the quotations at
     approximately 11:00 a.m. (New York time) on such day for such transactions
     received by the Administrative Agent from three Federal funds brokers of
     recognized standing selected by it in its sole discretion.
     
     "Floating Rate" means, for any day, a rate per annum equal to the Alternate
     Base Rate for such day, in each case changing when and as the Alternate
     Base Rate changes.
     
     "Floating Rate Advance" means an Advance which, except as otherwise
     provided in Section 2.13, bears interest at the Floating Rate.
     
     "Floating Rate Loan" means a Loan which, except as otherwise provided in
     Section 2.13, bears interest at the Floating Rate.
     
     "Fund" means any Person (other than a natural person) that is (or will be)
     engaged in making, purchasing, holding or otherwise investing in commercial
     loans and similar extensions of credit in the ordinary course of its
     business.
     
     "General Partner" means the general partner of the US Borrower.
     
     "Governmental Authority" means, with respect to any Person, any nation or
     government, any federal, state, province, city, town, municipality, county,
     local or other political subdivision thereof or thereto and any court,
     tribunal, department, commission, board, bureau, instrumentality, agency,
     or other entity exercising executive, legislative, judicial, regulatory or
     administrative functions of or pertaining to government, whether foreign or
     domestic that has jurisdiction over such Property or its Person.
     
     "Guarantor" means each of the Guarantors in its individual capacity.
     
     "Guarantors" means collectively, (i) the Parent (together with its
     successors and assigns) (ii) the US Borrower (together with its successors
     and assigns); (iii) Core Laboratories Sales N.V., a Netherlands Antilles
     limited liability company (together with its successors and assigns); (iv)
     Core Laboratories Canada Ltd., a Canadian corporation (together with its
     successors and assigns); (v) Saybolt LP, a Delaware limited partnership
     (together with its successors and assigns); and (vi) Owen Oil Tools LP, a
     Delaware limited partnership (together with its successors and assigns).
     
     "Guaranty" means a Guaranty substantially in the form of Exhibit F-1 or
     F-2, as the case may be, executed by a Guarantor in favor of the
     Administrative Agent, for the ratable benefit of the Lenders, as it may be
     amended or modified and in effect from time to time.
     
     "Highest Lawful Rate" means, as to any Lender, at the particular time in
     question, the maximum nonusurious rate of interest which, under applicable
     law, such Lender is then permitted to charge a Borrower on the Loans made
     to such Borrower or the other obligations of such Borrower hereunder, and
     as to any other Person, at the particular time in question, the maximum
     nonusurious rate of interest which, under applicable law, such Person is
     then permitted to charge with respect to the obligation in question. If the
     maximum rate of interest which, under applicable law, the Lenders are
     permitted to charge a Borrower on the Loans made to such Borrower or the
     other obligations of such Borrower hereunder shall change after the
     Execution Date, the Highest Lawful Rate shall be automatically increased or
     decreased, as the case may be, as of the effective time of such change
     without notice to the Borrowers or any other Person.
     
     "Indebtedness" of a Person means such Person's (i) obligations for borrowed
     money, (ii) obligations representing the deferred purchase price of
     Property or services (other than accounts payable arising in the ordinary
     course of such Person's business), (iii) obligations, whether or not
     assumed, secured by Liens or payable out of the proceeds or production from
     Property now or hereafter owned or acquired by such Person, (iv)
     obligations which are evidenced by notes, acceptances, or other
     instruments, (v) obligations of such Person to purchase securities or other
     Property arising out of or in connection with the sale of the same or
     substantially similar securities or Property, including any repurchase
     obligation or liability of such Person with respect to accounts or notes
     receivable sold by such Person, (vi) Capitalized Lease Obligations, (vii)
     any other obligation for borrowed money or other financial accommodation
     which in accordance with Agreement Accounting Principles would be shown as
     a liability on the consolidated balance sheet of such Person, (viii) any
     liability under a Sale Leaseback Transaction or any so-called "synthetic
     lease" transaction entered into by such Person, (ix) any obligation arising
     with respect to any other transaction which is the functional equivalent of
     or takes the place of borrowing but which does not constitute a liability
     on the balance sheets of such Person, but excluding from this clause (ix)
     Operating Leases, (x) all its liabilities in respect of letters of credit
     or instruments serving a similar function issued or accepted for its
     account by banks and other financial institutions (whether or not
     representing obligations for borrowed money), (xi) liabilities in respect
     of Derivatives, (xii) guaranties by such Person including, without
     limitation, any Guaranty hereunder to the extent required pursuant to the
     definition thereof, and (xiii) any Indebtedness of another Person secured
     by a Lien on any asset of such first Person, whether or not such
     Indebtedness is assumed by such first Person; provided that if such
     Indebtedness is non-recourse, then the amount of such Indebtedness shall,
     for the purposes hereof, be the fair market value of the Property securing
     such Indebtedness.
     
     "Indemnitee" is defined in Section 10.6(ii)
     
     "Interest Period" means, with respect to a Eurocurrency Advance, a period
     of one, two, three or six months commencing on a Business Day selected by
     the Borrowers pursuant to this Agreement. Such Interest Period shall end on
     the day which corresponds numerically to such date one, two, three or six
     months thereafter, provided, however, that if there is no such numerically
     corresponding day in such next, second, third or sixth succeeding month,
     such Interest Period shall end on the last Business Day of such next,
     second, third or sixth succeeding month. If an Interest Period would
     otherwise end on a day which is not a Business Day, such Interest Period
     shall end on the next succeeding Business Day, provided, however, that if
     said next succeeding Business Day falls in a new calendar month, such
     Interest Period shall end on the immediately preceding Business Day.
     
     "JPMCB" means JPMorgan Chase Bank, N.A., a national banking association
     having its principal office in New York, New York, in its individual
     capacity, and its successors.
     
     "LC Fee" is defined in Section 2.23.4.
     
     "LC Issuer" means either (i) JPMCB (or any subsidiary or affiliate of JPMCB
     designated by JPMCB) in its capacity as an issuer of Facility LCs hereunder
     or (ii) Bank of America (or any subsidiary or affiliate of Bank of America
     designated by Bank of America) in its capacity as an issuer of Facility LCs
     hereunder.
     
     "LC Issuers" means, collectively, both JPMCB (or any subsidiary or
     affiliate of JPMCB designated by JPMCB) in its capacity as an issuer of
     Facility LCs hereunder and Bank of America (or any subsidiary or affiliate
     of Bank of America designated by Bank of America) in its capacity as an
     issuer of Facility LCs hereunder.
     
     "LC Obligations" means, at any time, the sum, without duplication, of (i)
     the aggregate undrawn stated amount under all Facility LCs outstanding at
     such time plus (ii) the aggregate unpaid amount at such time of all
     Reimbursement Obligations.
     
     "LC Payment Date" is defined in Section 2.23.5.
     
     "Lenders" means the lending institutions listed on the signature pages of
     this Agreement and their respective successors and assigns, and for
     avoidance of doubt, the term Lenders shall include the Swing Line Lender.
     
     "Lending Installation" means, with respect to a Lender or the
     Administrative Agent, the office, branch, subsidiary or affiliate of such
     Lender or the Administrative Agent with respect to each Agreed Currency
     listed on Schedule 4 or otherwise selected by such Lender or the
     Administrative Agent pursuant to Section 2.19.
     
     "Leverage Ratio" has the meaning specified in Section 7.7.2.
     
     "Lien" means any lien (statutory or other), mortgage, pledge,
     hypothecation, assignment, deposit arrangement, encumbrance or preference,
     priority or other security agreement or preferential arrangement of any
     kind or nature whatsoever (including, without limitation, the interest of a
     vendor or lessor under any conditional sale, Capitalized Lease or other
     title retention agreement).
     
     "Loan" means a Revolving Loan or a Swing Line Loan.
     
     "Loan Documents" means this Agreement, the Facility LC Applications, any
     Notes issued pursuant to Section 2.15, the Guaranties, the Subordination
     Agreement in the form of Exhibit G and the Contribution and Indemnity
     Agreement in the form of Exhibit H.
     
     "Material" means material in relation to the business, Property, or
     financial condition of the Parent and its Subsidiaries taken as a whole.
     
     "Material Adverse Effect" means a material adverse effect on (i) the
     business, Property, financial condition, results of operations, or
     prospects of the Parent and its Subsidiaries taken as a whole, (ii) the
     ability of a Credit Party to perform its obligations under the Loan
     Documents, or (iii) the validity or enforceability of any of the Loan
     Documents as against the Credit Parties.
     
     "Material Indebtedness" means Indebtedness in an outstanding principal
     amount of $5,000,000 or more in the aggregate (or the equivalent thereof in
     any currency other than U.S. dollars).
     
     "Material Indebtedness Agreement" means any agreement under which any
     Material Indebtedness was created or is governed or which provides for the
     incurrence of Indebtedness in an amount which would constitute Material
     Indebtedness (whether or not an amount of Indebtedness constituting
     Material Indebtedness is outstanding thereunder).
     
     "Material Subsidiary" means each Guarantor and any Subsidiary with total
     revenue or total assets of five percent (5%) or greater of the consolidated
     total revenue or total assets, as the case may be, of the Parent and its
     Subsidiaries as reflected in the most recent financial statements required
     under Section 6.1(i) and 6.1(ii).
     
     "Moody's" means Moody's Investors Service, Inc.
     
     "Multiemployer Plan" means a multiemployer plan as defined in Section 3(37)
     or 4001(a)(3) of ERISA which is subject to Title IV of ERISA and to which
     the Borrowers or any ERISA Affiliate is obligated to make contributions.
     
     "Net Income" means, with reference to any period, consolidated net earnings
     of the Parent and its Subsidiaries for such period, determined in
     accordance with Agreement Accounting Principles.
     
     "Net Worth" means, for any Person as of any date, the total shareholder's
     equity (including capital stock, additional paid-in capital and retained
     earnings after deducting treasury stock) which would appear on a
     consolidated balance sheet of such Person and its Subsidiaries prepared as
     of such date in accordance with Agreement Account Principles.
     
     "Non-U.S. Lender" is defined in Section 3.5(iv).
     
     "Note" is defined in Section 2.15.
     
     "Obligations" means all unpaid principal of and accrued and unpaid interest
     on the Loans, all Reimbursement Obligations, all accrued and unpaid fees
     and all expenses, reimbursements, indemnities and other obligations of the
     Borrowers to the Lenders or to any Lender, the Administrative Agent or any
     indemnified party arising under the Loan Documents.
     
     "Officer" means, as to any Person, any officer, manager, member, partner or
     other similar individual.
     
     "Operating Lease" of a Person means any lease of Property (other than a
     Capitalized Lease) by such Person as lessee which has an original term
     (including any required renewals and any renewals effective at the option
     of the lessor) of one year or more.
     
     "Operating Lease Obligations" means, as at any date of determination, the
     amount obtained by aggregating the present values, determined in the case
     of each particular Operating Lease by applying a discount rate (which
     discount rate shall equal the discount rate which would be applied under
     Agreement Accounting Principles if such Operating Lease were a Capitalized
     Lease) from the date on which each fixed lease payment is due under such
     Operating Lease to such date of determination, of all fixed lease payments
     due under all Operating Leases of the Borrowers and their Subsidiaries.
     
     "Other Benefit Plan" means any employee benefit plan, within the meaning of
     Section 3(3) of ERISA, employment or other compensation plan, program or
     contract, including, without limitation, a "cafeteria plan" under Section
     125 of the Code, under any of which any Borrower or any Subsidiary of the
     Borrowers have any liability or obligation, but excluding any Pension Plan
     or Multiemployer plan.
     
     "Other Taxes" is defined in Section 3.6(ii).
     
     "Outstanding Credit Exposure" means, as to any Lender at any time, the sum
     of (i) the aggregate principal amount of its Loans outstanding at such
     time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations
     at such time.
     
     "Parent" has the meaning set forth in the introduction to this Agreement.
     
     "Participants" is defined in Section 14.2.1.
     
     "Payment Date" means the last Business Day of each quarter.
     
     "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
     thereto.
     
     "Pension Plan" means any employee pension benefit plan which is covered by
     Title IV of ERISA or subject to the minimum funding standards under Section
     412 of the Code, and in respect of which any Borrower or any ERISA
     Affiliate or Subsidiary is an "employer" as defined in Section 3(5) of
     ERISA or has any liability or obligations, but excluding any Multiemployer
     Plan.
     
     "Person" means any natural person, corporation, firm, joint venture,
     partnership, limited liability company, association, enterprise, trust or
     other entity or organization, or any government or political subdivision or
     any agency, department or instrumentality thereof.
     
     "Pricing Schedule" means the Schedule attached hereto identified as such.
     
     "Prime Rate" means the rate of interest per annum publicly announced from
     time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
     its principal office in New York City; each change in the Prime Rate shall
     be effective from and including the date such change is publicly announced
     as being effective.
     
     "Prior Indebtedness" has the meaning set forth in the recitals.
     
     "Pro Rata Share" means, with respect to a Lender, a portion equal to a
     fraction the numerator of which is such Lender's Commitment and the
     denominator of which is the Aggregate Commitment.
     
     "Professional Market Party" means a professional market party
     (professionele marktpartij) under the Dutch Exemption Regulation pursuant
     to the Dutch Banking Act, including each of the following: (i) any
     enterprise or institution which, according to its balance sheet at the end
     of its fiscal year, has assets totaling EUR 500,000,000 (or its Equivalent
     Amount) or more, immediately preceding the making available of any
     Advances, (ii) any enterprise, institution or natural person which has net
     equity totaling EUR 10,000,000 (or its Equivalent Amount) or more at the
     end of its fiscal year immediately preceding the making available of any
     Advances and which has been active on the financial markets at least twice
     a month, on average, during two consecutive years preceding the making
     available of the Advances, (iii) credit institutions, insurers, securities
     institutions, investment institutions, pension funds or subsidiaries of any
     of the foregoing, that are (a) supervised or licensed in the Netherlands or
     (b) established in a European Economic Area member state (other than the
     Netherlands), Hungary, Monaco, Poland, Puerto Rico, Saudi Arabia, Slovakia,
     Czech Republic, Turkey, South Korea, the United States, Japan, Australia,
     Canada, Mexico, New Zealand or Switzerland, and subject to regulation in
     their country of establishment, or (iv) enterprises or institutions having
     obtained a rating of a rating agency which is considered professional by
     the Dutch Central Bank, including Moody's and S&P, or enterprises or
     institutions having issued securities which have been rated by such a
     rating agency.
     
     "Property" of a Person means any and all property, whether real, personal,
     tangible, intangible, or mixed, of such Person, or other assets owned,
     leased or operated by such Person.
     
     "Purchasers" is defined in Section 14.3.1.
     
     "Regulation D" means Regulation D of the Board of Governors of the Federal
     Reserve System as from time to time in effect and any successor thereto or
     other regulation or official interpretation of said Board of Governors
     relating to reserve requirements applicable to member banks of the Federal
     Reserve System.
     
     "Regulation U" means Regulation U of the Board of Governors of the Federal
     Reserve System as from time to time in effect and any successor or other
     regulation or official interpretation of said Board of Governors relating
     to the extension of credit by banks for the purpose of purchasing or
     carrying margin stocks applicable to member banks of the Federal Reserve
     System.
     
     "Reimbursement Obligations" means, at any time, the aggregate of all
     obligations of the Borrowers then outstanding under Section 2.23 to
     reimburse the LC Issuers for amounts paid by such LC Issuer in respect of
     any one or more drawings under any Facility LC.
     
     "Reportable Event" means a reportable event as defined in Section 4043 of
     ERISA and the regulations issued under such section, with respect to a
     Pension Plan, excluding, however, such events as to which the PBGC has by
     regulation waived the requirement of Section 4043(a) of ERISA that it be
     notified within 30 days of the occurrence of such event, provided, however,
     that a failure to meet the minimum funding standard of Section 412 of the
     Code and of Section 302 of ERISA shall be a Reportable Event regardless of
     the issuance of any such waiver of the notice requirement in accordance
     with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     
     "Required Lenders" means Lenders in the aggregate having at least a simple
     majority of the Aggregate Outstanding Credit Exposure; provided that if at
     any time there is no Aggregate Outstanding Credit Exposure, Required
     Lenders shall mean Lenders having at least a simple majority of the
     Aggregate Commitment; provided, further that at any time the outstanding
     Swing Line Loans are equal to or greater than fifty percent (50%) of the
     Aggregate Outstanding Credit Exposure, Required Lenders shall mean the
     Lenders having at least a simple majority of the Aggregate Commitment.
     
     "Requirement of Environmental Law" means the requirements of any applicable
     Environmental Law relating to or affecting a Person or the condition or
     operation of such Person's business or its Properties.
     
     "Requirement of Law" means, as to any Person, any applicable federal, state
     or local law, rule or regulation, permit or other binding determination of
     any Governmental Authority, whether foreign or domestic having jurisdiction
     over such Person or its Properties.
     
     "Reserve Requirement" means, with respect to an Interest Period, the
     maximum aggregate reserve requirement (including all basic, supplemental,
     marginal and other reserves) which is imposed by the Board of Governors of
     the Federal Reserve system, including without limitation, such requirements
     imposed under Regulation D on Eurocurrency liabilities or certificates of
     deposit, as applicable.
     
     "Restricted Disbursements" means, as to any Person, any of the following
     (other than Eligible Share Repurchases): (i) loan or advance to or
     investment in any other Person, or any commitment to make such a loan,
     advance or investment in any other Person; (ii) acquisition by such Person
     of or investments by such Person in the debt of or equity of, and any
     capital contribution (including capital contributions by transfer of assets
     or services) by such Person to, another Person; (iii) purchase, redemption
     or exchange of any shares of any class of capital stock of such Person or
     any options, rights or warrants to purchase any such stock or setting aside
     funds for any such purpose; (iv) declaration or payment of any dividends on
     shares of any class of capital stock of such Person (other than dividends
     payable in capital stock, or rights to acquire capital stock, of such
     Person); and (v) distribution to a sinking fund or other payment or
     distribution made to or for the benefit of any holders of the capital stock
     of such Person with respect to such capital stock (other than distributions
     payable in capital stock, or rights to acquire capital stock of such
     Person) or setting aside funds for any such purpose.
     
     "Revolving Loan" means, with respect to a Lender, such Lender's loan made
     pursuant to its commitment to lend set forth in Section 2.1 (or any
     conversion or continuation thereof).
     
     "S&P" means Standard and Poor's.
     
     "Sale and Leaseback Transaction" means any sale or other transfer of
     Property by any Person with the intent to lease such Property as lessee.
     
     "Schedule" refers to a specific schedule to this Agreement, unless another
     document is specifically referenced.
     
     "Second Amended and Restated Credit Agreement" has the meaning specified in
     the recitals to this Agreement.
     
     "Section" means a numbered section of this Agreement, unless another
     document is specifically referenced.
     
     "Sole Bookrunner" means J.P. Morgan Securities Inc., in its capacity as
     Sole Bookrunner
     
     "Stated Rate" is defined in Section 2.24.
     
     "Subordinated Indebtedness" of a Person means any Indebtedness of such
     Person the payment of which is subordinated to payment of the Obligations
     to the written satisfaction of the Administrative Agent in its sole
     discretion; provided that if the Administrative Agent or an Affiliate of
     the Administrative Agent is the agent or arranger of, or lead underwriter
     for, any such Indebtedness, the Administrative Agent shall act at the
     direction of the Required Lenders.
     
     "Subsidiary" of a Person means (i) any corporation more than fifty percent
     (50%) of the outstanding securities having ordinary voting power of which
     shall at the time be owned or controlled, directly or indirectly, by such
     Person or by one or more of its Subsidiaries or by such Person and one or
     more of its Subsidiaries, or (ii) any partnership, limited liability
     company, association, joint venture or similar business organization more
     than fifty percent (50%) of the ownership interests having ordinary voting
     power of which shall at the time be so owned or controlled. Unless
     otherwise expressly provided, all references herein to a "Subsidiary" shall
     mean a Subsidiary of the Parent.
     
     "Substantial Portion" means, with respect to the Property of the Borrowers
     and their Subsidiaries, Property which represents more than ten percent
     (10%) of the consolidated assets the Parent and its Subsidiaries or
     Property which is responsible for more than ten percent (10%) of the
     consolidated net sales of the Parent and its Subsidiaries, in each case, as
     would be shown in the consolidated financial statements of the Parent and
     its Subsidiaries as at the beginning of the twelve-month period ending with
     the month in which such determination is made (or if financial statements
     have not been delivered hereunder for that month which begins the
     twelve-month period, then the financial statements delivered hereunder for
     the quarter ending immediately prior to that month).
     
     "Swing Line Borrowing Notice" is defined in Section 2.5.2.
     
     "Swing Line Commitment" means the obligation of the Swing Line Lender to
     make Swing Line Loans up to a maximum principal amount of $15,000,000 at
     any one time outstanding.
     
     "Swing Line Lender" means JPMCB or such other Lender which may succeed to
     its rights and obligations as Swing Line Lender pursuant to the terms of
     this Agreement.
     
     "Swing Line Loan" means a Loan made available to the Borrowers by the Swing
     Line Lender pursuant to Section 2.5.
     
     "Syndication Agent" has the meaning set forth in the introduction to this
     Agreement.
     
     "Taxes" means any and all present or future taxes, duties, levies, imposts,
     deductions, charges or withholdings, and any and all liabilities with
     respect to the foregoing, but excluding Excluded Taxes and Other Taxes.
     
     "Transferee" is defined in Section 14.4.
     
     "Type" means, with respect to any Advance, its nature as a Floating Rate
     Advance or a Eurocurrency Advance and with respect to any Loan, its nature
     as a Floating Rate Loan or a Eurocurrency Loan.
     
     "Unmatured Default" means an event which but for the lapse of time or the
     giving of notice, or both, would constitute a Default.
     
     "US Borrower" shall have the meaning set forth in the introduction to this
     Agreement.
     
     "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
     outstanding voting securities of which shall at the time be owned or
     controlled, directly or indirectly, by such Person or one or more
     Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
     Wholly-Owned Subsidiaries of such Person, or (ii) any partnership, limited
     liability company, association, joint venture or similar business
     organization one hundred percent (100%) of the ownership interests having
     ordinary voting power of which shall at the time be so owned or controlled.
     
     The foregoing definitions shall be equally applicable to both the singular
     and plural forms of the defined terms.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     THE CREDITS
     
     Commitment. From and including the date of this Agreement and prior to the
     Facility Termination Date, each Lender severally agrees, on the terms and
     conditions set forth in this Agreement, to (i) participate in Facility LCs
     issued upon the request of the Borrowers and (ii) make Loans to the
     Borrowers in Agreed Currencies from time to time in amounts not to exceed
     in the aggregate at any one time outstanding the amount of its Commitment,
     provided that (a) after giving effect to the issuance of each such Facility
     LC and the making of each such Loan, such Lender's Outstanding Credit
     Exposure shall not exceed its Commitment, and (b) all Loans shall (1) be
     made in Dollars, or (2) at the option of the Borrowers, in an aggregate
     Dollar Amount which at no time is in excess of $25,000,000 in the case of
     Loans made in Euros. Subject to the terms of this Agreement, the Borrowers
     may borrow, repay and reborrow at any time prior to the Facility
     Termination Date. The Commitments to lend hereunder shall expire on the
     Facility Termination Date. The LC Issuers will issue Facility LCs hereunder
     on the terms and conditions set forth in Section 2.23.
     
     Determination of Dollar Amounts; Required Payments; Termination. The
     Administrative Agent will determine the Dollar Amount of (i) each Advance
     that is to be made in Euros as of the date three Business Days prior to the
     Borrowing Date or, if applicable, date of conversion/continuation of such
     Advance, and (ii) all outstanding Advances that have been made in Euros on
     and as of the last Business Day of each quarter and on any other Business
     Day elected by the Administrative Agent in its discretion or upon
     instruction by the Required Lenders. Each day upon or as of which the
     Administrative Agent determines Dollar Amounts as described in the
     preceding clauses (i) and (ii) is herein described as a "Computation Date"
     with respect to each Advance for which a Dollar Amount is determined on or
     as of such day. If at any time the Dollar Amount of the sum of the
     aggregate principal amount of all outstanding Advances (calculated, with
     respect to those Advances denominated in Agreed Currencies other than
     Dollars, as of the most recent Computation Date with respect to each such
     Advance) exceeds the Aggregate Commitment, the Borrowers shall immediately
     repay Advances in an aggregate principal amount sufficient to eliminate any
     such excess. Any outstanding Advances and all other unpaid Obligations
     shall be paid in full by the Borrowers on the Facility Termination Date.
     
     Ratable Loans. Each Advance hereunder shall consist of Loans made from the
     several Lenders ratably according to their Pro Rata Shares.
     
     Types of Advances. The Advances may be Floating Rate Advances or
     Eurocurrency Advances, or a combination thereof, selected by a Borrower in
     accordance with Sections 2.9 and 2.10.
     
     Swing Line Loans.
     
     Amount of Swing Line Loans. Upon the satisfaction of the conditions
     precedent set forth in Section 4.2 and, if such Swing Line Loan is to be
     made on the date of the initial Advance hereunder, the satisfaction of the
     conditions precedent set forth in Section 4.1 as well, from and including
     the date of this Agreement and prior to the Facility Termination Date, the
     Swing Line Lender agrees, on the terms and conditions set forth in this
     Agreement, to make Swing Line Loans to the Borrowers from time to time in
     an aggregate principal amount not to exceed the Swing Line Commitment,
     provided that the Aggregate Outstanding Credit Exposure shall not at any
     time exceed the Aggregate Commitment, and provided further that at no time
     shall the sum of (i) the Swing Line Lender's Pro Rata Share of the Swing
     Line Loans, plus (ii) the Outstanding Credit Exposure made by the Swing
     Line Lender pursuant to Section 2.1, exceed the Swing Line Lender's
     Commitment at such time. All Swing Line Loans shall be made in Dollars.
     Subject to the terms of this Agreement, the Borrowers may borrow, repay and
     reborrow Swing Line Loans at any time prior to the Facility Termination
     Date.
     
     Borrowing Notice. A Borrower requesting a Swing Line Loan shall deliver to
     the Administrative Agent and the Swing Line Lender irrevocable notice (a
     "Swing Line Borrowing Notice") not later than 1:00 p.m. (New York time) on
     the Borrowing Date of each Swing Line Loan, specifying (i) the applicable
     Borrowing Date (which date shall be a Business Day), and (ii) the aggregate
     amount of the requested Swing Line Loan which shall be an amount not less
     than $100,000. The Swing Line Loans shall bear interest at the Floating
     Rate.
     
     Making of Swing Line Loans. Promptly after receipt of a Swing Line
     Borrowing Notice, the Administrative Agent shall notify each Lender by fax,
     or other similar form of transmission, of the requested Swing Line Loan.
     Not later than 3:00 p.m. (New York time) on the applicable Borrowing Date,
     the Swing Line Lender shall make available the Swing Line Loan, in funds
     immediately available in New York, to the Administrative Agent at its
     address specified pursuant to Article XV. The Administrative Agent will
     promptly make the funds so received from the Swing Line Lender available to
     such Borrower on the Borrowing Date at the Administrative Agent's aforesaid
     address.
     
     Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
     by the Borrowers on or before the seventh (7th) Business Day after the
     Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender
     (i) may at any time in its sole discretion with respect to any outstanding
     Swing Line Loan, or (ii) shall on the seventh (7th) Business Day after the
     Borrowing Date of any Swing Line Loan, require each Lender (including the
     Swing Line Lender) to make a Revolving Loan in the amount of such Lender's
     Pro Rata Share of such Swing Line Loan (including, without limitation, any
     interest accrued and unpaid thereon), for the purpose of repaying such
     Swing Line Loan. Not later than 1:00 p.m. (New York time) on the date of
     any notice received pursuant to this Section 2.5.4, each Lender shall make
     available its required Revolving Loan, in funds immediately available in
     New York to the Administrative Agent at its address specified pursuant to
     Article XV. Revolving Loans made pursuant to this Section 2.5.4 shall
     initially be Floating Rate Loans and thereafter may be continued as
     Floating Rate Loans or converted into Eurocurrency Loans in the manner
     provided in Section 2.10 and subject to the other conditions and
     limitations set forth in this Article II. Unless a Lender shall have
     notified the Swing Line Lender, prior to its making any Swing Line Loan,
     that any applicable condition precedent set forth in Sections 4.1 or 4.2
     had not then been satisfied, such Lender's obligation to make Revolving
     Loans pursuant to this Section 2.5.4 to repay Swing Line Loans shall be
     unconditional, continuing, irrevocable and absolute and shall not be
     affected by any circumstances, including, without limitation, (a) any
     set-off, counterclaim, recoupment, defense or other right which such Lender
     may have against the Administrative Agent, the Swing Line Lender or any
     other Person, (b) the occurrence or continuance of a Default or Unmatured
     Default, (c) any adverse change in the condition (financial or otherwise)
     of the Borrowers, or (d) any other circumstances, happening or event
     whatsoever. In the event that any Lender fails to make payment to the
     Administrative Agent of any amount due under this Section 2.5.4, the
     Administrative Agent shall be entitled to receive, retain and apply against
     such obligation the principal and interest otherwise payable to such Lender
     hereunder until the Administrative Agent receives such payment from such
     Lender or such obligation is otherwise fully satisfied. In addition to the
     foregoing, if for any reason any Lender fails to make payment to the
     Administrative Agent of any amount due under this Section 2.5.4, such
     Lender shall be deemed, at the option of the Administrative Agent, to have
     unconditionally and irrevocably purchased from the Swing Line Lender,
     without recourse or warranty, an undivided interest and participation in
     the applicable Swing Line Loan in the amount of such Revolving Loan, and
     such interest and participation may be recovered from such Lender together
     with interest thereon at the Federal Funds Effective Rate for each day
     during the period commencing on the date of demand and ending on the date
     such amount is received. On the Facility Termination Date, the Borrowers
     shall repay in full the outstanding principal balance of the Swing Line
     Loans.
     
     Commitment Fee; Reductions in Aggregate Commitment. The Borrowers agree to
     pay to the Administrative Agent for the account of each Lender a commitment
     fee at a per annum rate equal to the Applicable Fee Rate on the average
     daily Available Aggregate Commitment from the date hereof to and including
     the Facility Termination Date, payable on each Payment Date hereafter and
     on the Facility Termination Date. Swing Line Loans shall not count as usage
     of any Lender's Commitment for the purpose of calculating the commitment
     fee due hereunder. The Borrowers may permanently reduce the Aggregate
     Commitment in whole, or in part ratably among the Lenders in a minimum
     amount of $2,000,000 or any integral multiples of $1,000,000 in excess
     thereof (or the Approximate Equivalent Amount if denominated in an Agreed
     Currency other than Dollars), upon at least three Business Days' written
     notice to the Administrative Agent, which notice shall specify the amount
     of any such reduction, provided, however, that the amount of the Aggregate
     Commitment may not be reduced below the Aggregate Outstanding Credit
     Exposure. All accrued commitment fees shall be payable on the effective
     date of any termination of the obligations of the Lenders to make Credit
     Extensions hereunder. For purposes of calculating the commitment fee
     hereunder, the principal amount of each Advance made in an Agreed Currency
     other than Dollars shall be at any time the Dollar Amount of such Advance
     as determined on the most recent Computation Date with respect to such
     Advance.
     
     Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in a
     minimum amount of $1,000,000 and in multiples of $200,000 if in excess
     thereof (or the Approximate Equivalent Amounts if denominated in an Agreed
     Currency other than Dollars), and each Floating Rate Advance (other than an
     Advance to repay Swing Line Loans) shall be in the minimum amount of
     $1,000,000 and in multiples of $200,000 if in excess thereof, provided,
     however, that any Floating Rate Advance may be in the amount of the unused
     Aggregate Commitment.
     
     Optional Principal Payments. The Borrowers may from time to time pay,
     without penalty or premium, all outstanding Floating Rate Advances (other
     than Swing Line Loans), or, in a minimum aggregate amount of $1,000,000,
     any portion of the outstanding Floating Rate Advances (other than Swing
     Line Loans) upon two Business Days' prior notice to the Administrative
     Agent. The Borrowers may at any time pay, without penalty or premium, all
     outstanding Swing Line Loans, or, in a minimum amount of $100,000, any
     portion of the outstanding Swing Line Loans, with notice to the
     Administrative Agent and the Swing Line Lender by noon (New York time) on
     the date of repayment. The Borrowers may from time to time pay, subject to
     the payment of any funding indemnification amounts required by Section 3.5
     but without penalty or premium, all outstanding Eurocurrency Advances, or,
     in a minimum aggregate amount of $2,000,000 or any integral multiple of
     $1,000,000 in excess thereof (or the Approximate Equivalent Amount if
     denominated in an Agreed Currency other than Dollars), any portion of the
     outstanding Eurocurrency Advances upon three Business Days' prior notice to
     the Administrative Agent.
     
     Method of Selecting Types and Interest Periods for New Advances. (i) The
     Borrowers shall select the Type of Advance. Depending on the Type of
     Advance selected by the Borrowers, the following options shall apply (a) in
     the case of an Advance denominated in Dollars (other than a Swing Line
     Loan), the Borrowers shall select whether the Loan will bear interest at
     (1) the Floating Rate plus the Applicable Margin, if any, or (2) the
     Eurocurrency Rate plus the Applicable Margin; (b) in the case of an Advance
     denominated in an Agreed Currency other than Dollars, the Loan shall bear
     the Eurocurrency Rate plus the Applicable Margin. (ii) The Borrowers shall
     give the Administrative Agent irrevocable notice (a "Borrowing Notice") not
     later than 11:00 a.m. (New York time) on the Borrowing Date of each
     Floating Rate Advance (other than a Swing Line Loan), two Business Days
     before the Borrowing Date for each Eurocurrency Advance denominated in
     Dollars and three Business Days before the Borrowing Date for each
     Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
     specifying (a) the Borrowing Date, which shall be a Business Day, of such
     Advance, (b) the aggregate amount of such Advance, (c) the Type of Advance
     selected, (d) in the case of an Advance denominated in Dollars, whether
     such Borrower selects clause (1) or (2) of Section 2.9(i)(a) above, and (e)
     in the case of each Eurocurrency Advance, the Interest Period and Agreed
     Currency applicable thereto.
     
     Conversion and Continuation of Outstanding Advances. Floating Rate Advances
     (other than Swing Line Loans) shall continue as Floating Rate Advances
     unless and until such Floating Rate Advances are converted into
     Eurocurrency Advances pursuant to this Section 2.10 or are repaid in
     accordance with Section 2.8. Each Eurocurrency Advance shall continue as a
     Eurocurrency Advance until the end of the then applicable Interest Period
     therefor, at which time:
     
     each such Eurocurrency Advance denominated in Dollars shall be
     automatically converted into a Floating Rate Advance unless (a) such
     Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (b)
     the Borrowers shall have given the Administrative Agent a
     Conversion/Continuation Notice (as defined below) requesting that, at the
     end of such Interest Period, such Eurocurrency Advance either continue as a
     Eurocurrency Advance for the same or another Interest Period or be
     converted into a Floating Rate Advance (other than a Swing Line Loan); and
     
     each such Eurocurrency Advance denominated in an Agreed Currency other than
     Dollars shall automatically continue as a Eurocurrency Advance in the same
     Agreed Currency with an Interest Period of one month unless (a) such
     Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (b)
     the Borrowers shall have given the Administrative Agent a
     Conversion/Continuation Notice (as defined below) requesting that, at the
     end of such Interest Period, such Eurocurrency Advance continue as a
     Eurocurrency Advance for the same or another Interest Period.
     
     Subject to the terms of Section 2.7, the Borrowers may elect from time to
     time to convert all or any part of an Advance of any Type (other than a
     Swing Line Loan) into any other Type or Types of Advances (other than Swing
     Line Loans) denominated in the same or any other Agreed Currency; provided
     that any conversion of any Eurocurrency Advance shall be made on, and only
     on, the last day of the Interest Period applicable thereto. The Borrowers
     shall give the Administrative Agent irrevocable notice (a
     "Conversion/Continuation Notice") of each conversion of an Advance or
     continuation of a Eurocurrency Advance not later than 11:00 a.m. (New York
     time) of: (a) the relevant Business Day, in the case of a conversion into a
     Floating Rate Advance (other than a Swing Line Loan), (b) two Business
     Days, in the case of a conversion into or continuation of a Eurocurrency
     Advance denominated in Dollars, or (c) three Business Days, in the case of
     a conversion into or continuation of a Eurocurrency Advance denominated in
     an Agreed Currency other than Dollars, prior to the date of the requested
     conversion or continuation, specifying:
     
     the requested date, which shall be a Business Day, of such conversion or
     continuation, and
     
     the Agreed Currency, amount and Type(s) of Advance(s) into which such
     Advance is to be converted or continued, and
     
     the duration of the Interest Period applicable thereto in the case of a
     conversion into or continuation of a Eurocurrency Advance.
     
     Method of Borrowing. On each Borrowing Date, each Lender shall make
     available its Loan or Loans, if any, (i) if such Loan is denominated in
     Dollars, not later than 1 p.m., New York time, in Federal or other funds
     immediately available to the Administrative Agent, in New York, New York at
     its address specified in or pursuant to Article XV and, (ii) if such Loan
     is denominated in an Agreed Currency other than Dollars, not later than
     noon, local time, in the city of the Administrative Agent's Eurocurrency
     Payment Office for such currency, in such funds as may then be customary
     for the settlement of international transactions in such currency in the
     city of and at the address of the Administrative Agent's Eurocurrency
     Payment Office for such currency. Unless the Administrative Agent
     determines that any applicable condition specified in Article IV has not
     been satisfied, the Administrative Agent will make the funds so received
     from the Lenders available to the Borrowers at the Administrative Agent's
     aforesaid address. Notwithstanding the foregoing provisions of this Section
     2.11, to the extent that a Loan made by a Lender matures on the Borrowing
     Date of a requested Loan, such Lender shall apply the proceeds of the Loan
     it is then making to the repayment of principal of the maturing Loan.
     
     Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
     Swing Line Loan) shall bear interest on the outstanding principal amount
     thereof, for each day from and including the date such Advance is made or
     is converted from a Eurocurrency Advance into a Floating Rate Advance
     pursuant to Section 2.10 to but excluding the date it becomes due or is
     converted into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a
     rate per annum equal to the Floating Rate for such day. Each Swing Line
     Loan shall bear interest on the outstanding principal amount thereof, for
     each day from and including the day such Swing Line Loan is made to but
     excluding the date it is paid, at a rate per annum equal to the Floating
     Rate for such day. Changes in the rate of interest on that portion of any
     Advance maintained as a Floating Rate Advance will take effect
     simultaneously with each change in the Alternate Base Rate. Each
     Eurocurrency Advance shall bear interest on the outstanding principal
     amount thereof from and including the first day of the Interest Period
     applicable thereto to (but not including) the last day of such Interest
     Period at the interest rate determined by the Administrative Agent as
     applicable to such Eurocurrency Advance based upon the Borrowers'
     selections under Sections 2.9 and 2.10 and otherwise in accordance with the
     terms hereof. No Interest Period may end after the Facility Termination
     Date.
     
     Rates Applicable After Default. Notwithstanding anything to the contrary
     contained in Section 2.9, 2.10 or 2.11, during the continuance of a Default
     or Unmatured Default the Required Lenders may, at their option, by notice
     to the Borrowers (which notice may be revoked at the option of the Required
     Lenders notwithstanding any provision of Section 9.2 requiring unanimous
     consent of the Lenders to changes in interest rates), declare that no
     Advance may be made as, converted into or continued as a Eurocurrency
     Advance. During the continuance of a Default the Required Lenders may, at
     their option, by notice to the Borrowers (which notice may be revoked at
     the option of the Required Lenders notwithstanding any provision of Section
     9.2 requiring unanimous consent of the Lenders to changes in interest
     rates), declare that (i) each Eurocurrency Advance shall bear interest for
     the remainder of the applicable Interest Period at the rate otherwise
     applicable to such Interest Period plus two percent (2%) per annum and (ii)
     each Floating Rate Advance shall bear interest at a rate per annum equal to
     the Floating Rate in effect from time to time plus two percent (2%) per
     annum, and (iii) the LC Fee shall be increased by two percent (2%) per
     annum, provided that, during the continuance of a Default under Section 8.7
     or 8.8, the interest rates set forth in clauses (i) and (ii) above and the
     increase in the LC Fee set forth in clause (iii) above shall be applicable
     to all Credit Extensions without any election or action on the part of the
     Administrative Agent, the LC Issuers or any Lender.
     
     Method of Payment. Each Advance shall be repaid and each payment of
     interest thereon shall be paid in the currency in which such Advance was
     made. All payments of the Obligations hereunder shall be made, without
     setoff, deduction, or counterclaim, in immediately available funds to the
     Administrative Agent at (except as set forth in the next sentence) the
     Administrative Agent's address specified pursuant to Article XV, or at any
     other Lending Installation of the Administrative Agent specified in writing
     by the Administrative Agent to the Borrowers, by noon (local time) on the
     date when due and shall (except (a) with respect to repayments of Swing
     Line Loans, and (b) in the case of Reimbursement Obligations for which an
     LC Issuer has not been fully indemnified by the Lenders, or as otherwise
     specifically required hereunder) be applied ratably by the Administrative
     Agent among the Lenders. All payments to be made by the Borrowers hereunder
     in any currency other than Dollars shall be made in such currency on the
     date due in such funds as may then be customary for the settlement of
     international transactions in such currency for the account of the
     Administrative Agent, at its Eurocurrency Payment Office for such currency
     and shall be applied ratably by the Administrative Agent among the Lenders.
     Each payment delivered to the Administrative Agent for the account of any
     Lender shall be delivered promptly by the Administrative Agent to such
     Lender in the same type of funds that the Administrative Agent received at,
     (x) with respect to Floating Rate Loans (other than a Swing Line Loan) and
     Eurocurrency Loans denominated in Dollars, its address specified pursuant
     to Article XV or at any Lending Installation specified in a notice received
     by the Administrative Agent from such Lender and (y) with respect to
     Eurocurrency Loans denominated in an Agreed Currency other than Dollars, in
     the funds received from the Borrowers at the address of the Administrative
     Agent's Eurocurrency Payment Office for such currency. The Administrative
     Agent is hereby authorized to charge any account of the Borrowers
     maintained with JPMCB or any of its Affiliates for each payment of
     principal, interest and fees as it becomes due hereunder. Promptly
     following receipt by the Administrative Agent of payment for a
     Reimbursement Obligation, the Administrative Agent shall distribute such
     payment ratably to an LC Issuer or the LC Issuers, as the case may be, in
     proportion to the percentage of the Reimbursement Obligations owed to such
     LC Issuer. Each reference to the Administrative Agent in this Section 2.14
     shall also be deemed to refer, and shall apply equally, to the relevant LC
     Issuer, in the case of payments required to be made by the Borrowers to
     such LC Issuer pursuant to Section 2.23.6.
     
     Noteless Agreement; Evidence of Indebtedness. Each Lender shall maintain in
     accordance with its usual practice an account or accounts evidencing the
     indebtedness of the Borrowers to such Lender resulting from each Loan made
     by such Lender from time to time, including the amounts of principal and
     interest payable and paid to such Lender from time to time hereunder.
     
     The Administrative Agent shall maintain accounts in which it will record
     (a) the amount of each Loan made hereunder, the Agreed Currency and Type
     thereof and the Interest Period with respect thereto, (b) the amount of any
     principal or interest due and payable or to become due and payable from the
     Borrowers to each Lender hereunder, (c) the original stated amount of each
     Facility LC and the amount of LC Obligations outstanding at any time, and
     (d) the amount of any sum received by the Administrative Agent hereunder
     from the Borrowers and each Lender's share thereof.
     
     The entries maintained in the accounts maintained pursuant to paragraphs
     (i) and (ii) above shall be prima facie evidence of the existence and
     amounts of the Obligations therein recorded absent manifest error;
     provided, however, that the failure of the Administrative Agent or any
     Lender to maintain such accounts or any error therein shall not in any
     manner affect the obligation of the Borrowers to repay the Obligations in
     accordance with their terms.
     
     Any Lender may request that its Loans be evidenced by a promissory note (a
     "Note") substantially in the form of Exhibit E, or such other form as each
     Lender may reasonably require. In such event, the Borrowers shall prepare,
     execute and deliver to such Lender a Note payable to the order of such
     Lender in a form supplied by the Administrative Agent. Thereafter, the
     Loans evidenced by such Note and interest thereon shall at all times (prior
     to any assignment pursuant to Section 14.3) be represented by one or more
     Notes payable to the order of the payee named therein, except to the extent
     that any such Lender subsequently returns any such Note for cancellation
     and requests that such Loans once again be evidenced as described in
     paragraphs (i) and (ii) above.
     
     Telephonic Notices. The Borrowers hereby authorize the Lenders and the
     Administrative Agent to extend, convert or continue Advances, effect
     selections of Agreed Currencies and Types of Advances and to transfer funds
     based on telephonic notices made by any person or persons the
     Administrative Agent or any Lender in good faith believes to be acting on
     behalf of either Borrower, it being understood that the foregoing
     authorization is specifically intended to allow Borrowing Notices and
     Conversion/Continuation Notices to be given telephonically. The Borrowers
     agree to deliver promptly to the Administrative Agent a written
     confirmation, if such confirmation is requested by the Administrative Agent
     or any Lender, of each telephonic notice signed by an Authorized Officer.
     If the written confirmation differs in any material respect from the action
     taken by the Administrative Agent and the Lenders, the records of the
     Administrative Agent and the Lenders shall govern absent manifest error.
     
     
     
     Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
     Floating Rate Advance (other than a Swing Line Loan) shall be payable on
     each Payment Date, commencing with the first such date to occur after the
     date hereof, on any date on which the Floating Rate Advance is prepaid,
     whether due to acceleration or otherwise, and at maturity. Interest accrued
     on that portion of the outstanding principal amount of any Floating Rate
     Advance converted into a Eurocurrency Advance on a day other than a Payment
     Date shall be payable on the date of conversion. Interest accrued on each
     Eurocurrency Advance shall be payable on the last day of its applicable
     Interest Period, on any date on which the Eurocurrency Advance is prepaid,
     whether by acceleration or otherwise, and at maturity. Interest accrued on
     each Eurocurrency Advance having an Interest Period longer than three
     months shall also be payable on the last day of each three month interval
     during such Interest Period. Interest and commitment fees for Eurocurrency
     Advances and LC Fees shall be calculated for actual days elapsed on the
     basis of a 360 day year. Interest for Floating Rate Advances shall be
     calculated for actual days elapsed on the basis of a 365-day, or where
     appropriate 366-day, year. Interest shall be payable for the day an Advance
     is made but not for the day of any payment on the amount paid if payment is
     made prior to noon (local time) at the place of payment. If any payment of
     principal of or interest on an Advance shall become due on a day which is
     not a Business Day, such payment shall be made on the next succeeding
     Business Day and, in the case of a principal payment, such extension of
     time shall be included in computing interest in connection with such
     payment.
     
     Notification of Advances, Interest Rates, Prepayments and Commitment
     Reductions. Promptly after receipt thereof, the Administrative Agent will
     notify each Lender of the contents of each Aggregate Commitment reduction
     notice, Borrowing Notice, Swing Line Borrowing Notice,
     Conversion/Continuation Notice, and repayment notice received by it
     hereunder. Promptly after notice from an LC Issuer, the Administrative
     Agent will notify each Lender of the contents of each request for issuance
     of a Facility LC hereunder. The Administrative Agent will notify each
     Lender of the interest rate applicable to each Eurocurrency Advance
     promptly upon determination of such interest rate and will give each Lender
     prompt notice of each change in the Alternate Base Rate.
     
     Lending Installations. Each Lender will book its Loans at the appropriate
     Lending Installation listed on Schedule 4 or such other Lending
     Installation designated by such Lender in accordance with the final
     sentence of this Section 2.19. Each Lender may book its participation in
     any LC Obligations and any LC Issuer may book the Facility LCs at any
     Lending Installation selected by such Lender or such LC Issuer, as the case
     may be, and may change its Lending Installation from time to time. All
     terms of this Agreement shall apply to any such Lending Installation and
     the Loans, Facility LCs, participations in LC Obligations and any Notes
     issued hereunder shall be deemed held by each Lender for the benefit of any
     such Lending Installation. Each Lender and each LC Issuer may, by written
     notice to the Administrative Agent and the Borrowers in accordance with
     Article XV, designate replacement or additional Lending Installations
     through which Loans will be made by it or Facility LCs will be issued by it
     and for whose account Loan payments or payments with respect to Facility
     LCs are to be made.
     
     Non-Receipt of Funds by the Administrative Agent. Unless the Borrowers or a
     Lender, as the case may be, notifies the Administrative Agent prior to the
     date on which it is scheduled to make payment to the Administrative Agent
     of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
     of the Borrowers, a payment of principal, interest or fees to the
     Administrative Agent for the account of the Lenders, that it does not
     intend to make such payment, the Administrative Agent may assume that such
     payment has been made. The Administrative Agent may, but shall not be
     obligated to, make the amount of such payment available to the intended
     recipient in reliance upon such assumption. If such Lender or the
     Borrowers, as the case may be, has not in fact made such payment to the
     Administrative Agent, the recipient of such payment shall, on demand by the
     Administrative Agent, repay to the Administrative Agent the amount so made
     available together with interest thereon in respect of each day during the
     period commencing on the date such amount was so made available by the
     Administrative Agent until the date the Administrative Agent recovers such
     amount at a rate per annum equal to (x) in the case of payment by a Lender,
     the Federal Funds Effective Rate for such day for the first three days and,
     thereafter, the interest rate applicable to the relevant Loan or (y) in the
     case of payment by the Borrowers, the interest rate applicable to the
     relevant Loan.
     
     Replacement of Lender. If the Borrower is required pursuant to Section 3.1,
     3.3 or 3.6 to make any additional payment to any Lender or if any Lender's
     obligation to make or continue, or to convert Floating Rate Advances into,
     Eurodollar Advances shall be suspended pursuant to Section 3.4 (any Lender
     so affected an "Affected Lender"), the Borrower may elect, if such amounts
     continue to be charged or such suspension is still effective, to replace
     such Affected Lender as a Lender party to this Agreement, provided that no
     Default or Unmatured Default shall have occurred and be continuing at the
     time of such replacement, and provided further that, concurrently with such
     replacement, (i) another bank or other entity which is reasonably
     satisfactory to the Borrower and the Administrative Agent shall agree, as
     of such date, to purchase for cash the Advances and other Obligations due
     to the Affected Lender pursuant to an assignment substantially in the form
     of Exhibit C and to become a Lender for all purposes under this Agreement
     and to assume all obligations of the Affected Lender to be terminated as of
     such date and to comply with the requirements of Section 14.3 applicable to
     assignments, and (ii) the Borrower shall pay to such Affected Lender in
     same day funds on the day of such replacement all interest, fees and other
     amounts then accrued but unpaid to such Affected Lender by the Borrower
     hereunder to and including the date of termination, including without
     limitation payments due to such Affected Lender under Sections 3.1, 3.3 and
     3.6, and (b) an amount, if any, equal to the payment which would have been
     due to such Lender on the day of such replacement under Section 3.5 had the
     Loans of such Affected Lender been prepaid on such date rather than sold to
     the replacement Lender.
     
     Judgment Currency. If for the purposes of obtaining judgment in any court
     it is necessary to convert a sum due from the Borrowers hereunder in the
     currency expressed to be payable herein (the "specified currency") into
     another currency, the parties hereto agree, to the fullest extent that they
     may effectively do so, that the rate of exchange used shall be that at
     which in accordance with normal banking procedures the Administrative Agent
     could purchase the specified currency with such other currency at the
     Administrative Agent's main New York office on the Business Day preceding
     that on which final, non-appealable, judgment is given. The obligations of
     the Borrowers in respect of any sum due to any Lender, any LC Issuer or the
     Administrative Agent hereunder shall, notwithstanding any judgment in a
     currency other than the specified currency, be discharged only to the
     extent that on the Business Day following receipt by such Lender, such LC
     Issuer or the Administrative Agent (as the case may be) of any sum adjudged
     to be so due in such other currency such Lender, such LC Issuer or the
     Administrative Agent (as the case may be) may in accordance with normal,
     reasonable banking procedures purchase the specified currency with such
     other currency. If the amount of the specified currency so purchased is
     less than the sum originally due to such Lender, such LC Issuer or the
     Administrative Agent (as the case may be) in the specified currency, the
     Borrowers agree, to the fullest extent that it may effectively do so, as a
     separate obligation and notwithstanding any such judgment, to indemnify
     such Lender, such LC Issuer or the Administrative Agent, as the case may
     be, against such loss, and if the amount of the specified currency so
     purchased exceeds (a) the sum originally due to any Lender, any LC Issuer
     or the Administrative Agent (as the case may be) in the specified currency
     and (b) any amounts shared with other Lenders as a result of allocations of
     such excess as a disproportionate payment to such Lender under Section
     14.2, such Lender, such LC Issuer or the Administrative Agent, as the case
     may be, agrees to remit such excess to the Borrowers.
     
     Facility LCs.
     
     Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
     forth in this Agreement, to issue letters of credit (each, a "Facility LC")
     and to renew, extend, increase, decrease or otherwise modify each Facility
     LC ("Modify," and each such action a "Modification"), from time to time
     from and including the date of this Agreement and prior to the Facility
     Termination Date upon the request of the Borrowers; provided that
     immediately after each such Facility LC is issued or Modified, (i) the
     aggregate amount of the outstanding LC Obligations shall not exceed
     $25,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not
     exceed the Aggregate Commitment; provided, however, that neither LC Issuer
     shall be obligated to issue, or Modify letters of credit or outstanding
     Facility LCs within thirty (30) days of the Facility Termination Date. No
     Facility LC shall have an expiry date later than the fifth Business Day
     prior to the Facility Termination Date (the "Maturity Date").
     
     Participations. Upon the issuance or Modification by any LC Issuer of a
     Facility LC in accordance with this Section 2.23, such LC Issuer shall be
     deemed, without further action by any party hereto, to have unconditionally
     and irrevocably sold to each Lender, and each Lender shall be deemed,
     without further action by any party hereto, to have unconditionally and
     irrevocably purchased from such LC Issuer, a participation in such Facility
     LC (and each Modification thereof) and the related LC Obligations in
     proportion to its Pro Rata Share.
     
     Notice. Subject to Section 2.23.1, the Borrowers shall give the LC Issuer
     being requested to issue or Modify a Facility LC notice prior to 11:00 a.m.
     (New York time) at least one Business Day prior to the proposed date of
     issuance or Modification of each such Facility LC, specifying the
     beneficiary, the proposed date of issuance (or Modification) and the expiry
     date of such Facility LC, and describing the proposed terms of such
     Facility LC and the nature of the transactions proposed to be supported
     thereby. Upon receipt of such notice, such LC Issuer shall promptly notify
     the Administrative Agent, and the Administrative Agent shall promptly
     notify each Lender of the amount of such Lender's participation in such
     proposed Facility LC. The issuance or Modification by any LC Issuer of any
     Facility LC shall, in addition to the conditions precedent set forth in
     Article IV (the satisfaction of which such LC Issuer shall have no duty to
     ascertain), be subject to the conditions precedent that such Facility LC
     shall be reasonably satisfactory to such LC Issuer and that the Borrowers
     shall have executed and delivered such application agreement and/or such
     other instruments and agreements relating to such Facility LC as such LC
     Issuer shall have reasonably requested (each, a "Facility LC Application").
     In the event of any conflict between the terms of this Agreement and the
     terms of any Facility LC Application, the terms of this Agreement shall
     control.
     
     LC Fees. The Borrowers shall pay to the Administrative Agent, for the
     account of the Lenders ratably in accordance with their respective Pro Rata
     Shares, with respect to each Facility LC, a letter of credit fee at a per
     annum rate equal to the Applicable Margin for Eurocurrency Loans in effect
     from time to time on the average daily undrawn stated amount under such
     Facility LC, such fee to be payable, in arrears, on the last day of each
     quarter beginning with the first quarter after such Facility LC is issued
     (the "LC Fee"). Following a Default, all LC Fees shall be increased by two
     percent (2%) per annum. The Borrowers shall also pay to each LC Issuer for
     its own account (a) a fronting fee of 0.125% of the face amount of each
     Facility LC of such LC Issuer payable, in arrears, on the last day of each
     quarter beginning with the first quarter after such Facility LC is issued,
     and (b) documentary and processing charges in connection with the issuance
     or Modification of and draws under such Facility LCs in accordance with
     such LC Issuer's standard schedule for such charges as in effect from time
     to time.
     
     Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
     of any Facility LC of any demand for payment under such Facility LC, such
     LC Issuer shall notify the Administrative Agent and the Administrative
     Agent shall promptly notify the Borrowers and each other Lender as to the
     amount to be paid by such LC Issuer as a result of such demand and the
     proposed payment date (the "LC Payment Date"). The responsibility of such
     LC Issuer to the Borrowers and each Lender shall be only to determine that
     the documents (including each demand for payment) delivered under each
     Facility LC in connection with such presentment shall be in conformity in
     all material respects with such Facility LC. Such LC Issuer shall endeavor
     to exercise the same care in the issuance and administration of the
     Facility LCs as it does with respect to letters of credit in which no
     participations are granted, it being understood that in the absence of any
     gross negligence or willful misconduct by such LC Issuer, each Lender shall
     be unconditionally and irrevocably liable without regard to the occurrence
     of any Default or any condition precedent whatsoever, to reimburse such LC
     Issuer on demand for (i) such Lender's Pro Rata Share of the amount of each
     payment made by such LC Issuer under each Facility LC to the extent such
     amount is not reimbursed by the Borrowers pursuant to Section 2.23.6 below,
     plus (ii) interest on the foregoing amount to be reimbursed by such Lender,
     for each day from the date of such LC Issuer's demand for such
     reimbursement (or, if such demand is made after noon (New York time) on
     such date, from the next succeeding Business Day) to the date on which such
     Lender pays the amount to be reimbursed by it, at a rate of interest per
     annum equal to the Federal Funds Effective Rate for the first three days
     and, thereafter, at a rate of interest equal to the rate applicable to
     Floating Rate Advances.
     
     Reimbursement by Borrowers. The Borrowers shall be irrevocably and
     unconditionally obligated to reimburse each LC Issuer on or before the
     applicable LC Payment Date for any amounts to be paid by such LC Issuer
     upon any drawing under any Facility LC, without presentment, demand,
     protest or other formalities of any kind; provided that neither the
     Borrowers nor any Lender shall hereby be precluded from asserting any claim
     for direct (but not consequential) damages suffered by the Borrowers or
     such Lender to the extent, but only to the extent, caused by the willful
     misconduct or gross negligence of such LC Issuer. All such amounts paid by
     such LC Issuer and remaining unpaid by the Borrowers shall bear interest,
     payable on demand, for each day until paid at a rate per annum equal to (x)
     the rate applicable to Floating Rate Advances for such day if such day
     falls on or before the applicable LC Payment Date and (y) the sum of two
     percent (2%) plus the rate applicable to Floating Rate Advances for such
     day if such day falls after such LC Payment Date. Such LC Issuer will pay
     to each Lender ratably in accordance with its Pro Rata Share all amounts
     received by it from the Borrowers for application in payment, in whole or
     in part, of the Reimbursement Obligation in respect of any Facility LC
     issued by such LC Issuer, but only to the extent such Lender has made
     payment to such LC Issuer in respect of such Facility LC pursuant to
     Section 2.23.5. Subject to the terms and conditions of this Agreement
     (including without limitation the submission of a Borrowing Notice in
     compliance with Section 2.8 and the satisfaction of the applicable
     conditions precedent set forth in Article IV), the Borrowers may request an
     Advance hereunder for the purpose of satisfying any Reimbursement
     Obligation.
     
     Obligations Absolute. The obligations of the Borrowers under this Section
     2.23 shall be absolute and unconditional under any and all circumstances
     and irrespective of any setoff, counterclaim or defense to payment which a
     Borrower may have or have had against any LC Issuer, any Lender or any
     beneficiary of a Facility LC. The Borrowers further agree with the LC
     Issuers and the Lenders that neither LC Issuer nor any of the Lenders shall
     be responsible for, and the Borrowers' Reimbursement Obligation in respect
     of any Facility LC shall not be affected by, among other things, the
     validity or genuineness of documents or of any endorsements thereon, even
     if such documents should in fact prove to be in any or all respects
     invalid, fraudulent or forged, or any dispute between or among the
     Borrowers, any of their Affiliates, the beneficiary of any Facility LC or
     any financing institution or other party to whom any Facility LC may be
     transferred or any claims or defenses whatsoever of such Borrower or of any
     of its Affiliates against the beneficiary of any Facility LC or any such
     transferee. Neither LC Issuer shall be liable for any error, omission,
     interruption or delay in transmission, dispatch or delivery of any message
     or advice, however transmitted, in connection with any Facility LC. The
     Borrowers agree that any action taken or omitted by either LC Issuer or any
     Lender under or in connection with each Facility LC and the related drafts
     and documents, if done without gross negligence or willful misconduct,
     shall be binding upon the Borrowers and shall not put any LC Issuer or any
     Lender under any liability to the Borrowers. Nothing in this Section 2.23.7
     is intended to limit the right of the Borrowers to make a claim against any
     LC Issuer for damages as contemplated by the proviso to the first sentence
     of Section 2.23.6.
     
     Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall
     be fully protected in relying, upon any Facility LC, draft, writing,
     resolution, notice, consent, certificate, affidavit, letter, cablegram,
     telegram, telecopy, telex or teletype message, statement, order or other
     document believed by it to be genuine and correct and to have been signed,
     sent or made by the proper Person or Persons, and upon advice and
     statements of legal counsel, independent accountants and other experts
     selected by such LC Issuer. Each LC Issuer shall be fully justified in
     failing or refusing to take any action under this Agreement unless it shall
     first have received such advice or concurrence of the Required Lenders as
     it reasonably deems appropriate or it shall first be indemnified to its
     reasonable satisfaction by the Lenders against any and all liability and
     expense which may be incurred by it by reason of taking or continuing to
     take any such action. Notwithstanding any other provision of this Section
     2.23, each LC Issuer shall in all cases be fully protected in acting, or in
     refraining from acting, under this Agreement in accordance with a request
     of the Required Lenders, and such request and any action taken or failure
     to act pursuant thereto shall be binding upon the Lenders and any future
     holders of a participation in any Facility LC. Nothing in this Section
     2.23.8 is intended to limit the right of the Borrowers to make a claim
     against any LC Issuer for damages as contemplated by the proviso to the
     first sentence of Section 2.23.6.
     
     Indemnification. The Borrowers hereby agree to indemnify and hold harmless
     each Lender, each LC Issuer and the Administrative Agent, and their
     respective directors, officers, agents and employees from and against any
     and all claims by any third party, either Borrower or any Credit Party and
     damages, losses, liabilities, costs or expenses (excluding consequential
     damages) which such Lender, such LC Issuer or the Administrative Agent may
     incur (or which may be claimed against such Lender, such LC Issuer or the
     Administrative Agent by any Person whatsoever) by reason of or in
     connection with the issuance, execution and delivery or transfer of or
     payment or failure to pay under any Facility LC or any actual or proposed
     use of any Facility LC, including, without limitation, any claims, damages,
     losses, liabilities, costs or expenses which such LC Issuer may incur by
     reason of or on account of such LC Issuer issuing any Facility LC which
     specifies that the term "Beneficiary" included therein includes any
     successor by operation of law of the named Beneficiary, but which Facility
     LC does not require that any drawing by any such successor Beneficiary be
     accompanied by a copy of a legal document, satisfactory to such LC Issuer,
     evidencing the appointment of such successor Beneficiary; provided that the
     Borrowers shall not be required to indemnify any of the above-mentioned
     indemnified parties for any claims, damages, losses, costs or expenses to
     the extent, but only to the extent, such claims, damages, losses, costs or
     expenses were caused by the willful misconduct or gross negligence of such
     indemnified party.
     
     Lenders' Indemnification. Each Lender shall, ratably in accordance with its
     Pro Rata Share, indemnify each LC Issuer, its affiliates and their
     respective directors, officers, agents and employees (to the extent not
     reimbursed by the Borrowers) against any cost, expense (including
     reasonable counsel fees and disbursements), claim, demand, action, loss or
     liability (except such as result from such indemnitees' gross negligence or
     willful misconduct or such LC Issuer's failure to pay under any Facility LC
     after the presentation to it of a request strictly complying with the terms
     and conditions of the Facility LC) that such indemnitees may suffer or
     incur in connection with this Section 2.23 or any action taken or omitted
     by such indemnitees hereunder.
     
     Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
     the same rights and obligations as any other Lender.
     
     Limitation of Interest. The Borrowers, the Administrative Agent, the LC
     Issuers and the Lenders intend to strictly comply with all applicable laws,
     including applicable usury laws. Accordingly, the provisions of this
     Section 2.24 shall govern and control over every other provision of this
     Agreement or any other Loan Document which conflicts or is inconsistent
     with this Section 2.24, even if such provision declares that it controls.
     As used in this Section 2.24, the term "interest" includes the aggregate of
     all charges, fees, benefits or other compensation which constitute interest
     under applicable law, provided that, to the maximum extent permitted by
     applicable law, (i) any non-principal payment shall be characterized as an
     expense or as compensation for something other than the use, forbearance or
     detention of money and not as interest, and (ii) all interest at any time
     contracted for, reserved, charged or received shall be amortized, prorated,
     allocated and spread, in equal parts during the full term of the
     Obligations. In no event shall the Borrowers or any other Person be
     obligated to pay, or any Lender or any LC Issuer have any right or
     privilege to reserve, receive or retain, (iii) any interest in excess of
     the maximum amount of nonusurious interest permitted under the laws of the
     State of Texas or the applicable laws (if any) of the United States or of
     any other applicable state, or (iv) total interest in excess of the amount
     which such Lender could lawfully have contracted for, reserved, received,
     retained or charged had the interest been calculated for the full term of
     the Obligations at the Highest Lawful Rate. On each day, if any, that the
     interest rate (the "Stated Rate") called for under this Agreement or any
     other Loan Document exceeds the Highest Lawful Rate, the rate at which
     interest shall accrue shall automatically be fixed by operation of this
     sentence at the Highest Lawful Rate for that day, and shall remain fixed at
     the Highest Lawful Rate for each day thereafter until the total amount of
     interest accrued equals the total amount of interest which would have
     accrued if there were no such ceiling rate as is imposed by this sentence.
     Thereafter, interest shall accrue at the Stated Rate unless and until the
     Stated Rate again exceeds the Highest Lawful Rate when the provisions of
     the immediately preceding sentence shall again automatically operate to
     limit the interest accrual rate. The daily interest rates to be used in
     calculating interest at the Highest Lawful Rate shall be determined by
     dividing the applicable Highest Lawful Rate per annum by the number of days
     in the calendar year for which such calculation is being made. None of the
     terms and provisions contained in this Agreement or in any other Loan
     Document which directly or indirectly relate to interest shall ever be
     construed without reference to this Section 2.24, or be construed to create
     a contract to pay for the use, forbearance or detention of money at an
     interest rate in excess of the Highest Lawful Rate. If the term of any
     Obligation is shortened by reason of acceleration of maturity as a result
     of any Default or by any other cause, or by reason of any required or
     permitted prepayment, and if for that (or any other) reason any Lender at
     any time, including but not limited to, the stated maturity, is owed or
     receives (and/or has received) interest in excess of interest calculated at
     the Highest Lawful Rate, then and in any such event all of any such excess
     interest shall be canceled automatically as of the date of such
     acceleration, prepayment or other event which produces the excess, and, if
     such excess interest has been paid to such Lender, it shall be credited pro
     tanto against the then-outstanding principal balance of the Borrowers'
     obligations to such Lender, effective as of the date or dates when the
     event occurs which causes it to be excess interest, until such excess is
     exhausted or all of such principal has been fully paid and satisfied,
     whichever occurs first, and any remaining balance of such excess shall be
     promptly refunded to its payor. Chapter 346 of the Texas Finance Code
     (which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
     Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any
     Loan, nor shall this Agreement or any Loan be governed by or be subject to
     the provisions of such Chapter 346 in any manner whatsoever.
     
     Increase Option. Notwithstanding the terms and limitations set forth in
     this Article II, upon the Execution Date or any time prior to the Facility
     Termination Date the Parent shall have the option to increase the Aggregate
     Commitment to an amount no greater than $150,000,000 (the "Facility
     Increase"), cumulative of all outstanding Credit Extensions, subject to the
     following terms and conditions:
     
     No Lender is obligated to commit to all or any portion of the proposed
     Facility Increase.
     
     At the time Parent requests the Facility Increase, there shall be and shall
     have been no Default or Unmatured Default.
     
     Parent may offer participation in the Facility Increase to the Lenders or
     any third party financial institutions approved, in writing, by both the
     Administrative Agent and the Parent.
     
     The applicable sublimits available for Swing Line Loans and Facility LCs
     will not be increased by any approved Facility Increase.
     
     An approved Facility Increase shall increase only the Dollar amount of the
     facility, and the limitations set forth in Section 2.1 regarding the
     availability of Loans in Agreed Currencies other than Dollars will not be
     increased by any approved Facility Increase.
     
     Professional Market Party. Each Lender (i) represents that it qualifies as
     a Professional Market Party and (ii) acknowledges that if it is determined
     under Dutch law that such Lender is not a Professional Market Party, such
     Lender may not benefit from the creditor protections provided under the
     Dutch Banking Act to creditors which do not qualify as Professional Market
     Parties.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     YIELD PROTECTION; TAXES
     
     Yield Protection. If, on or after the date of this Agreement, the adoption
     of any law or any governmental or quasi-governmental rule, regulation,
     policy, guideline or directive (whether or not having the force of law), or
     any change in the interpretation or administration thereof by any
     governmental or quasi-governmental authority, central bank or comparable
     agency charged with the interpretation or administration thereof, or
     compliance by any Lender or applicable Lending Installation or any LC
     Issuer with any request or directive (whether or not having the force of
     law) of any such authority, central bank or comparable agency:
     
     subjects any Lender or any applicable Lending Installation or any LC Issuer
     to any Taxes, or changes the basis of taxation of payments (other than with
     respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
     Eurocurrency Loans, Facility LCs or participation therein (except for
     changes in the rate of tax on the overall net income or gross receipts of
     such Lender or any applicable Lending Installation imposed by the
     jurisdiction in which such Lender's principal executive office or
     applicable Lending Installation is located), or
     
     imposes or increases or deems applicable any reserve, assessment, insurance
     charge, special deposit or similar requirement against assets of, deposits
     with or for the account of, or credit extended by, any Lender or any
     applicable Lending Installation or any LC Issuer (other than reserves and
     assessments taken into account in determining the interest rate applicable
     to Eurocurrency Advances), or
     
     imposes any other condition the result of which is to increase the cost to
     any Lender or any applicable Lending Installation or any LC Issuer of
     making, funding or maintaining its Eurocurrency Loans (including, without
     limitation, any conversion of any Loan denominated in an Agreed Currency
     other than Euro into a Loan denominated in Euro), or of issuing or
     participating in Facility LCs, or reduces any amount receivable by any
     Lender or any applicable Lending Installation or any LC Issuer in
     connection with its Eurocurrency Loans, Facility LCs or participation
     therein, or requires any Lender or any applicable Lending Installation or
     any LC Issuer to make any payment calculated by reference to the amount of
     Eurocurrency Loans, Facility LCs or participation therein held or interest
     or LC Fees received by it, by an amount deemed material by such Lender or
     such LC Issuer, as the case may be,
     
     and the result of any of the foregoing is to increase the cost to such
     Lender or applicable Lending Installation or such LC Issuer, as the case
     may be, of making or maintaining its Eurocurrency Loans (including, without
     limitation, any conversion of any Loan denominated in an Agreed Currency
     other than Euro into a Loan denominated in Euro, but excluding any such
     increased costs that are already excluded in the determination of the
     applicable Eurocurrency Rate) or Commitment or of issuing or participating
     in Facility LCs or to reduce the return received by such Lender or
     applicable Lending Installation or such LC Issuer, as the case may be, in
     connection with such Eurocurrency Loans, Commitment, Facility LCs or
     participation therein, then, within thirty (30) days of demand by such
     Lender or such LC Issuer, as the case may be, the Borrowers shall pay such
     Lender or such LC Issuer, as the case may be, such additional amount or
     amounts as will compensate such Lender or such LC Issuer, as the case may
     be, for such increased cost or reduction in amount received.
     
     
     
     [Intentionally Blank].
     
     
     
     
     
     Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
     determines the amount of capital required or expected to be maintained by
     such Lender or such LC Issuer, any Lending Installation of such Lender or
     such LC Issuer, or any corporation controlling such Lender or such LC
     Issuer is increased as a result of a Change, then, within thirty (30) days
     of demand by such Lender or such LC Issuer, the Borrowers shall pay such
     Lender or such LC Issuer the amount necessary to compensate for any
     shortfall in the rate of return on the portion of such increased capital
     which such Lender or such LC Issuer determines is attributable to this
     Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
     and issue or participate in Facility LCs, as the case may be, hereunder
     (after taking into account such Lender's or such LC Issuer's policies as to
     capital adequacy). "Change" means (i) any change after the date of this
     Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or
     change in any other law, governmental or quasi-governmental rule,
     regulation, policy, guideline, interpretation, or directive (whether or not
     having the force of law) after the date of this Agreement which affects the
     amount of capital required or expected to be maintained by any Lender or
     any Lending Installation or any LC Issuer or any corporation controlling
     any Lender or any LC Issuer. "Risk-Based Capital Guidelines" means (i) the
     risk-based capital guidelines in effect in the United States on the date of
     this Agreement, including transition rules, and (ii) the corresponding
     capital regulations promulgated by regulatory authorities outside the
     United States implementing the July 1988 report of the Basle Committee on
     Banking Regulation and Supervisory Practices Entitled "International
     Convergence of Capital Measurements and Capital Standards," including
     transition rules, and any amendments to such regulations adopted prior to
     the date of this Agreement.
     
     
     
     Availability of Types of Advances. If any Lender determines in good faith
     that maintenance of its Eurocurrency Loans at a suitable Lending
     Installation would violate any applicable law, rule, regulation, or
     directive, whether or not having the force of law, or if the Required
     Lenders determine in good faith that (i) deposits of a type, currency and
     maturity appropriate to match fund Eurocurrency Advances are not available
     or (ii) the interest rate applicable to Eurocurrency Advances does not
     accurately reflect the cost of making or maintaining Eurocurrency Advances,
     then the Administrative Agent shall suspend the availability of
     Eurocurrency Advances and require any affected Eurocurrency Advances to be
     repaid or converted to Floating Rate Advances, subject to the payment of
     any funding indemnification amounts required by Section 3.5.
     
     Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
     a date which is not the last day of the applicable Interest Period, whether
     because of acceleration, prepayment or otherwise, or a Eurocurrency Advance
     is not made on the date specified by the Borrowers for any reason other
     than default by the Lenders, the Borrowers will indemnify each Lender for
     any loss or cost incurred by it resulting therefrom, including, without
     limitation, any loss or cost in liquidating or employing deposits acquired
     to fund or maintain such Eurocurrency Advance.
     
     Taxes. All payments by a Borrower to or for the account of any Lender, or
     any LC Issuer or the Administrative Agent hereunder or under any Note or
     Facility LC Application shall be made free and clear of and without
     deduction for any and all Taxes. If either Borrower shall be required by
     law to deduct any Taxes from or in respect of any sum payable hereunder to
     any Lender, or any LC Issuer or the Administrative Agent, (a) the sum
     payable shall be increased as necessary so that after making all required
     deductions (including deductions applicable to additional sums payable
     under this Section 3.6) such Lender, or such LC Issuer or the
     Administrative Agent (as the case may be) receives an amount equal to the
     sum it would have received had no such deductions been made, (b) such
     Borrower shall make such deductions, (c) such Borrower shall pay the full
     amount deducted to the relevant authority in accordance with applicable law
     and (d) such Borrower shall furnish to the Administrative Agent the
     original copy of a receipt evidencing payment thereof within thirty (30)
     days after such payment is made.
     
     In addition, each Borrower hereby agrees to pay any present or future stamp
     or documentary taxes and any other excise or property taxes, charges or
     similar levies which arise from any payment made hereunder or under any
     Note or Facility LC Application or from the execution or delivery of, or
     otherwise with respect to, this Agreement or any Note or Facility LC
     Application ("Other Taxes").
     
     Each Borrower hereby agrees to indemnify the Administrative Agent, each LC
     Issuer and each Lender for the full amount of Taxes or Other Taxes
     (including, without limitation, any Taxes or Other Taxes imposed on amounts
     payable under this Section 3.6) paid by the Administrative Agent, such LC
     Issuer or such Lender as a result of its Commitment, any Loans made by it
     hereunder, any Facility LC issued hereunder or otherwise in connection with
     its participation in this Agreement and any liability (including penalties,
     interest and expenses) arising therefrom or with respect thereto. Payments
     due under this indemnification shall be made within thirty (30) days of the
     date the Administrative Agent, such LC Issuer or such Lender makes demand
     therefor pursuant to Section 3.7.
     
     If the Administrative Agent or a Lender determines, in its sole discretion,
     that it has received a refund of any Taxes or Other Taxes as to which it
     has been indemnified by a Borrower or with respect to which a Borrower has
     paid additional amounts pursuant to this Section 3.6, it shall pay over
     such refund to such Borrower (but only to the extent of indemnity payments
     made, or additional amounts paid, by such Borrower under this Section 3.6
     with respect to the Taxes or Other Taxes giving rise to such refund), net
     of all out-of-pocket expenses of the Administrative Agent or such Lender
     and without interest (other than any interest paid by the relevant
     Governmental Authority with respect to such refund); provided, that such
     Borrower, upon the request of the Administrative Agent or such Lender,
     agrees to repay the amount paid over to such Borrower (plus any penalties,
     interest or other charges imposed by the relevant Governmental Authority)
     to the Administrative Agent or such Lender in the event the Administrative
     Agent or such Lender is required to repay such refund to such Governmental
     Authority. This Section shall not be construed to require the
     Administrative Agent or any Lender to make available its tax returns (or
     any other information relating to its taxes which it deems confidential) to
     either Borrower or any other Person.
     
     Each Lender that is not incorporated under the laws of the United States of
     America or a state thereof (each a "Non-U.S. Lender") agrees that it will,
     not more than ten (10) Business Days after the date of this Agreement, (i)
     deliver to the Administrative Agent two duly completed copies of United
     States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either
     case that such Lender is entitled to receive payments under this Agreement
     without deduction or withholding of any United States federal income taxes,
     and (ii) deliver to the Administrative Agent a United States Internal
     Revenue Form W-8 or W-9, as the case may be, and certify that it is
     entitled to an exemption from United States backup withholding tax. Each
     Non-U.S. Lender further undertakes to deliver to each of the Borrowers and
     the Administrative Agent (x) renewals or additional copies of such form (or
     any successor form) on or before the date that such form expires or becomes
     obsolete, and (y) after the occurrence of any event requiring a change in
     the most recent forms so delivered by it, such additional forms or
     amendments thereto as may be reasonably requested by the Borrowers or the
     Administrative Agent. All forms or amendments described in the preceding
     sentence shall certify that such Lender is entitled to receive payments
     under this Agreement without deduction or withholding of any United States
     federal income taxes, unless an event (including without limitation any
     change in treaty, law or regulation) has occurred prior to the date on
     which any such delivery would otherwise be required which renders all such
     forms inapplicable or which would prevent such Lender from duly completing
     and delivering any such form or amendment with respect to it and such
     Lender advises the Borrowers and the Administrative Agent that it is not
     capable of receiving payments without any deduction or withholding of
     United States federal income tax.
     
     For any period during which a Non-U.S. Lender has failed to provide the
     Borrowers with an appropriate form pursuant to clause (iv), above (unless
     such failure is due to a change in treaty, law or regulation, or any change
     in the interpretation or administration thereof by any governmental
     authority, occurring subsequent to the date on which a form originally was
     required to be provided), such Non-U.S. Lender shall not be entitled to
     indemnification under this Section 3.6 with respect to Taxes imposed by the
     United States; provided that, should a Non-U.S. Lender which is otherwise
     exempt from or subject to a reduced rate of withholding tax become subject
     to Taxes because of its failure to deliver a form required under clause
     (iv), above, the Borrowers shall take such steps as such Non-U.S. Lender
     shall reasonably request to assist such Non-U.S. Lender to recover such
     Taxes.
     
     Any Lender that is entitled to an exemption from or reduction of
     withholding tax with respect to payments under this Agreement or any Note
     pursuant to the law of any relevant jurisdiction or any treaty shall
     deliver to the Borrowers (with a copy to the Administrative Agent), at the
     time or times prescribed by applicable law, such properly completed and
     executed documentation prescribed by applicable law as will permit such
     payments to be made without withholding or at a reduced rate.
     
     If the U.S. Internal Revenue Service or any other governmental authority of
     the United States or any other country or any political subdivision thereof
     asserts a claim that the Administrative Agent did not properly withhold tax
     from amounts paid to or for the account of any Lender (because the
     appropriate form was not delivered or properly completed, because such
     Lender failed to notify the Administrative Agent of a change in
     circumstances which rendered its exemption from withholding ineffective, or
     for any other reason), such Lender shall indemnify the Administrative Agent
     fully for all amounts paid, directly or indirectly, by the Administrative
     Agent as tax, withholding therefor, or otherwise, including penalties and
     interest, and including taxes imposed by any jurisdiction on amounts
     payable to the Administrative Agent under this subsection, together with
     all costs and expenses related thereto (including attorneys fees and time
     charges of attorneys for the Administrative Agent, which attorneys may be
     employees of the Administrative Agent). The obligations of the Lenders
     under this Section 3.6(viii) shall survive the payment of the Obligations
     and termination of this Agreement.
     
     Lender Statements; Survival of Indemnity. To the extent reasonably
     possible, each Lender shall designate an alternate Lending Installation
     with respect to its Eurocurrency Loans to reduce any liability of the
     Borrowers to such Lender under Sections 3.1, 3.3 and 3.6 or to avoid the
     unavailability of Eurocurrency Advances under Section 3.4, so long as such
     designation is not, in the judgment of such Lender, disadvantageous to such
     Lender. Each Lender shall deliver a written statement of such Lender to the
     Borrowers (with a copy to the Administrative Agent) as to the amount due,
     if any, under Section 3.1, 3.3, 3.5 or 3.6, which amounts shall be
     calculated in good faith in a manner generally consistent with such
     Lender's standard practice. Such written statement shall set forth in
     reasonable detail the calculations upon which such Lender determined such
     amount and shall be final, conclusive and binding on the Borrowers in the
     absence of manifest error. Determination of amounts payable under such
     Sections in connection with a Eurocurrency Loan shall be calculated as
     though each Lender funded its Eurocurrency Loan through the purchase of a
     deposit of the type, currency and maturity corresponding to the deposit
     used as a reference in determining the Eurocurrency Rate applicable to such
     Loan, whether in fact that is the case or not. Unless otherwise provided
     herein, the amount specified in the written statement of any Lender shall
     be payable within thirty (30) days after receipt by the Borrowers of such
     written statement. The obligations of the Borrowers under Sections 3.1,
     3.3, 3.5 and 3.6 shall survive payment of the Obligations and termination
     of this Agreement. Failure or delay on the part of any Lender or any LC
     Issuer to demand compensation pursuant to this Section shall not constitute
     a waiver of such Lender's or such LC Issuer's right to demand such
     compensation; provided that the Borrower shall not be required to
     compensate a Lender or an LC Issuer for any obligations under Sections 3.1,
     3.3, 3.5 and 3.6 incurred more than one hundred eighty (180) days prior to
     the date that such Lender or such LC Issuer, as the case may be, notifies
     the Borrower of any amounts due pursuant to such Sections.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     CONDITIONS PRECEDENT
     
     Initial Credit Extension. The Lenders' obligation to make the initial
     Credit Extension hereunder is subject to the Administrative Agent having
     received on or before the date of such initial Credit Extension all of the
     following documents, each in form and substance satisfactory to the
     Administrative Agent and in such number of counterparts as may be
     reasonably requested by the Administrative Agent and determined that all of
     the following conditions precedent have otherwise been satisfied:
     
     The following Loan Documents duly executed by the Persons indicated below:
     
     this Agreement executed by each Borrower and each member of the Bank Group,
     and
     
     the Guaranties executed by each Guarantor in the form of Exhibit F-1, or in
     the case of the Parent's Guaranty, Exhibit F-2.
     
     A certificate of the secretary or an assistant secretary of the Parent
     certifying, inter alia, (1) to the extent required under the jurisdiction
     of its formation, true and correct copies of resolutions adopted by the
     board of directors or other appropriate body of the Parent (A) authorizing
     the execution, delivery and performance by the Parent of the Loan Documents
     to which it is or will be a party and the consummation of the transactions
     contemplated thereby, (B) authorizing Officers of the Parent to negotiate
     the Loan Documents on behalf of the Parent and (C) authorizing Officers of
     the Parent to execute and deliver the Loan Documents and any related
     documents, including, without limitation, any agreement or security
     document contemplated by this Agreement, (2) the articles of incorporation
     and bylaws (or other similar charter documents) of the Parent as in effect
     on and as of the Effective Date and (3) the incumbency and, if such Officer
     is an individual, specimen signatures of the Officers of the Parent
     executing any Loan Documents to which it is a party, upon which certificate
     the Administrative Agent and the Lenders shall be entitled to rely until
     informed of any change in writing by the Parent.
     
     Extracts from the Dutch Commercial Register or other certificates of
     appropriate public officials as to the existence of the Parent in its
     jurisdiction of organization.
     
     A certificate of the secretary or an assistant secretary of the General
     Partner certifying, inter alia, true and correct copies of (1) resolutions
     executed by the partners of the US Borrower (A) authorizing the execution,
     delivery and performance by the US Borrower of the Loan Documents to which
     it is a party and the Credit Extensions to be made thereunder and the
     consummation of the transactions contemplated thereby, (B) authorizing the
     General Partner to negotiate the Loan Documents on behalf of the US
     Borrower, and (C) authorizing the General Partner to execute and deliver on
     behalf of the US Borrower the Loan Documents and any related documents,
     including, without limitation, any agreement or security document
     contemplated by this Agreement and (2) the limited partnership agreement of
     the US Borrower and all amendments thereto.
     
     A certificate of the secretary or an assistant secretary of the General
     Partner certifying true and correct copies of the articles of incorporation
     and bylaws (or other similar charter documents) of the General Partner
     which certificate the Administrative Agent and the Lenders shall be
     entitled to rely until informed of any change in writing by the US
     Borrower.
     
     [Reserved].
     
     A certificate of the secretary or an assistant secretary of each Guarantor
     or the general partner of such Guarantor certifying, inter alia, (1) unless
     otherwise provided pursuant to Section 6.14, to the extent required under
     the jurisdiction of its formation, true and correct copies of resolutions
     adopted by the board of directors or other appropriate body of such Person
     or such Person's general partner on behalf of such Person (A) authorizing
     the execution, delivery and performance by such Person or such Person's
     general partner on behalf of such Person of the Loan Documents to which it
     is or will be a party and the consummation of the transactions contemplated
     thereby, and (B) authorizing Officers of such Person or such Person's
     general partner on behalf of such Person to execute and deliver the Loan
     Documents to which it is or will be a party and any related documents,
     including, without limitation, any agreement contemplated by this
     Agreement, (2) the articles of incorporation and bylaws (or other similar
     charter documents) of such Person or general partner of such Person as in
     effect on and as of the Effective Date and (3) the incumbency and, if such
     Officer is an individual, the specimen signatures of the Officers of such
     Person or such Person's general partner on behalf of such Person executing
     any Loan Documents to which it is a party.
     
     A certificate, signed by the chief financial officer or Treasurer of each
     Borrower, stating that on the initial Credit Extension Date the conditions
     specified in Section 4.2 have been satisfied and that no Default or
     Unmatured Default has occurred and is continuing.
     
     Favorable written legal opinions substantially the form of Exhibit A-1,
     A-2, A-3, and A-4.
     
     Any Note requested by a Lender pursuant to Section 2.15 payable to the
     order of each such requesting Lender.
     
     If the initial Credit Extension will be, or includes, the issuance of a
     Facility LC, a properly completed Facility LC Application.
     
     The Administrative Agent shall have determined that prior to the Execution
     Date, and the chief financial officer or Treasurer of the Parent shall have
     executed and delivered a certificate certifying that, as of the Effective
     Date, there has been no material adverse change in the Parent's financial
     condition and operations as reflected in the Parent's consolidated
     financial statements as of December 31, 2004 as previously delivered to the
     Administrative Agent.
     
     Payment to the Administrative Agent and the Lenders of the fees due to them
     as of such date under the Loan Documents.
     
     Subordination Agreements reasonably satisfactory to the Administrative
     Agent subordinating all intercompany indebtedness among the Credit Parties
     to the Obligations in the form of Exhibit G.
     
     Contribution and Indemnity Agreements among the Guarantors apportioning the
     rights and obligations of each Guarantor in the form of Exhibit H.
     
     Such other documents as the Administrative Agent or its counsel may have
     reasonably requested.
     
     Each Credit Extension. The Lenders shall not (except as otherwise set forth
     in Section 2.5.4 with respect to Revolving Loans for the purpose of
     repaying Swing Line Loans) be required to make any Credit Extension unless
     on the applicable Credit Extension Date:
     
     There exists no Default or Unmatured Default.
     
     The representations and warranties contained in Article V are true and
     correct as of such Credit Extension Date except to the extent any such
     representation or warranty is stated to relate solely to an earlier date,
     in which case such representation or warranty shall have been true and
     correct on and as of such earlier date.
     
     Each Borrowing Notice, or Swing Line Borrowing Notice or request for
     issuance of a Facility LC, as the case may be, with respect to each such
     Credit Extension shall constitute a representation and warranty by the
     Borrowers that the conditions contained in Sections 4.2(i) and (ii) have
     been satisfied.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     REPRESENTATIONS AND WARRANTIES
     
     The Borrowers each represent and warrant to the Bank Group that:
     
     Existence and Standing. Each of the Borrowers and their respective
     Subsidiaries is a corporation, limited partnership, limited liability
     company or other Person duly and properly incorporated or organized, as the
     case may be, validly existing and (to the extent such concept applies to
     such entity) in good standing under the laws of its jurisdiction of
     incorporation or organization, and has all requisite authority to conduct
     its business and is duly qualified or licensed to transact business as a
     foreign corporation, limited partnership, limited liability company or
     other Person and in good standing under the laws of each jurisdiction in
     which the conduct of its operations or the ownership or leasing of its
     properties requires such qualification or licensing, except where failure
     to be so qualified or licensed could not reasonably be expected to have a
     Material Adverse Effect.
     
     Authorization and Validity. Each Credit Party has the power and authority
     and legal right to execute and deliver the Loan Documents to which it is a
     party and to perform its obligations thereunder. The execution and delivery
     by each Credit Party of the Loan Documents to which it is a party and the
     performance of its obligations thereunder have been duly authorized by
     proper corporate proceedings, and the Loan Documents to which any Credit
     Party is a party constitute legal, valid and binding obligations of such
     Credit Party enforceable against such Credit Party in accordance with their
     terms, except as enforceability may be limited by bankruptcy, insolvency or
     similar laws affecting the enforcement of creditors' rights generally or by
     general principles of equity (regardless of whether considered in a
     proceeding in equity or at law).
     
     No Conflict; Government Consent. Neither the execution and delivery by each
     Credit Party of the Loan Documents to which it is a party, nor the
     consummation of the transactions therein contemplated, nor compliance with
     the provisions thereof will violate (i) any law, rule, regulation, order,
     writ, judgment, injunction, decree or award binding on such Credit Party or
     any of its Subsidiaries or (ii) such Credit Party's or any Subsidiary's
     articles or certificate of incorporation, partnership agreement,
     certificate of partnership, articles or certificate of organization,
     by-laws, or operating or other management agreement, as the case may be, or
     (iii) the provisions of any indenture, instrument or agreement to which
     such Credit Party or any of its Subsidiaries is a party or is subject, or
     by which it, or its Property, is bound, or conflict with or constitute a
     default thereunder, or result in, or require, the creation or imposition of
     any Lien in, of or on the Property of such Credit Party or any of its
     Subsidiaries pursuant to the terms of any such indenture, instrument or
     agreement, except, in the case of clauses (i) through (iii), to the extent
     that such violation could not reasonably be expected to have a Material
     Adverse Affect. No order, consent, adjudication, approval, license,
     authorization, or validation of, or filing, recording or registration with,
     or exemption by, or other action in respect of any governmental or public
     body or authority, or any subdivision thereof, which has not been obtained
     by a Credit Party or any of its Subsidiaries, is required to be obtained by
     such Credit Party or any of its Subsidiaries in connection with the
     execution and delivery of the Loan Documents, the borrowings under this
     Agreement, the payment and performance by such Credit Party of the
     Obligations or the legality, validity, binding effect or enforceability of
     any of the Loan Documents, except, in each case, to the extent that the
     failure to obtain such order, consent, adjudication, approval, license,
     authorization, validation, exemption or other action or to make such
     filing, recording or registration could not reasonably be expected to have
     a Material Adverse Effect.
     
     
     
     No Defaults or Violations of Law. No Default or Unmatured Default has
     occurred and is continuing. No default (or event or circumstance occurred
     which, but for the passage of time or the giving of notice, or both, would
     constitute a default) has occurred and is continuing with respect to any
     note, indenture, loan agreement, mortgage, lease, deed or other agreement
     to which any Borrower or its Subsidiaries is a party or by which any of
     them or their Properties is bound, except for such defaults that could not
     reasonably be expected to have a Material Adverse Effect. Neither the
     Parent nor any of its Subsidiaries is in violation of any applicable
     Requirement of Law except for such violations that could not reasonably be
     expected to have a Material Adverse Effect.
     
     
     
     Financial Statements. The December 31, 2004 consolidated financial
     statements of the Parent and its Subsidiaries heretofore delivered to the
     Lenders were prepared in accordance with Agreement Accounting Principles in
     effect on the date such statements were prepared and fairly present the
     consolidated financial condition and operations of the Parent and its
     Subsidiaries at such date and the consolidated results of their operations
     for the period then ended.
     
     [Intentionally Blank]
     
     Taxes. Each Borrower has filed, and has caused each Material Subsidiary to
     file, all federal, state and local tax returns and other reports and all
     other tax returns required to be filed, whether in the United States or in
     any foreign jurisdiction, that such Borrower and each such Material
     Subsidiary is required by law to file and have paid all taxes and other
     similar charges that are due and payable pursuant to such returns and
     reports, except (a) to the extent any of the same are being contested in
     good faith by appropriate proceedings promptly initiated and diligently
     conducted, and with respect to which adequate reserves have been set aside
     on the books of such Person in accordance with Agreement Accounting
     Principles, or (b) to the extent the failure to file such tax returns or to
     pay such taxes or other similar charges could not reasonably be expected to
     have a Material Adverse Effect.
     
     Litigation and Contingent Obligations. Except as set forth on Schedule 5,
     there is no litigation, arbitration, governmental investigation, proceeding
     or inquiry pending or, to the knowledge of any of their Officers,
     threatened in writing against either Borrower or any Material Subsidiary
     which could reasonably be expected to have a Material Adverse Effect or
     which seeks to prevent, enjoin or delay the making of any Credit
     Extensions. Other than any liability incident to any litigation,
     arbitration or proceeding which (i) could not reasonably be expected to
     have a Material Adverse Effect or (ii) is set forth on Schedule 5, the
     Borrowers and their Subsidiaries have no Material contingent obligations
     not provided for or disclosed in the financial statements referred to in
     Section 5.5.
     
     Subsidiaries. Schedule 1 contains an accurate list of all the Material
     Subsidiaries of the Borrowers as of the date of this Agreement, and
     Schedule 1 sets forth the respective jurisdictions of organization of such
     Material Subsidiaries and the percentage of their respective capital stock
     or other ownership interests owned by the Borrowers and their other
     Subsidiaries.
     
     ERISA. The US Borrower and each ERISA Affiliate have operated and
     administered each Pension Plan and Other Benefit Plan in compliance with
     all applicable laws, except for such instances of noncompliance as have not
     resulted in and could not reasonably be expected to result in a Material
     Adverse Effect. Neither the US Borrower nor any ERISA Affiliate has
     incurred any liability pursuant to Title I or IV of ERISA or the penalty or
     excise tax provisions of the Code relating to employee benefit plans (as
     defined in Section 3 of ERISA); and no event, transaction or condition has
     occurred or exists or is threatened that could reasonably be expected to
     result in the incurrence of any such liability by the US Borrower or any
     ERISA Affiliate, or in the imposition of any Lien on any of the Properties
     of the US Borrower or any ERISA Affiliate, in either case pursuant to Title
     I or IV of ERISA or to such penalty or excise tax provisions or to Section
     401(a)(29) or 412 of the Code, other than such liabilities or Liens as
     could not be reasonably expected to have a Material Adverse Effect.
     
     The present value of the aggregate benefit liabilities under each Pension
     Plan subject to Title IV of ERISA, determined as of the end of such Pension
     Plan's most recently ended plan year on the basis of the actuarial
     assumptions specified for funding purposes in such Pension Plan's most
     recent actuarial valuation report, did not exceed the aggregate current
     value of the assets of such Pension Plan allocable to such benefit
     liabilities by an amount that is Material. The term "benefit liabilities"
     has the meaning specified in section 4001 of ERISA and the terms "current
     value" and "present value" have the meaning specified in Section 3 of
     ERISA.
     
     The US Borrower and its ERISA Affiliates do not currently have any
     liability or obligation with respect to any Material liabilities (and are
     not subject to Material contingent withdrawal liabilities) under section
     4201, 4204 or 4243 of ERISA with respect to any Multiemployer Plan.
     
     The expected post-retirement benefit obligation (determined as of the last
     day of the US Borrower's most recently ended fiscal year in accordance with
     Financial Accounting Standards Board Statement No. 106, without regard to
     liabilities attributable to continuation coverage mandated by section 4980B
     of the Code) of the US Borrower and its ERISA Affiliates is not Material.
     
     Plan Assets. Neither Borrower is an entity deemed to hold "plan assets"
     within the meaning of 29 C.F.R. Section 2510.3-101 of an employee benefit
     plan (as defined in Section 3(3) of ERISA) which is subject to Title I of
     ERISA or any plan (within the meaning of Section 4975 of the Code). Each
     Borrower is an "operating company" as defined in 29 C.F.R 2510-101 (c).
     
     Accuracy of Information. No information, exhibit or report furnished by the
     Parent or any of its Subsidiaries to the Administrative Agent or to any
     Lender in connection with the negotiation of the Loan Documents contained
     any material misstatement of fact or, when such statement is considered
     with all other written statements furnished to the Administrative Agent or
     the Lenders in that connection, omitted to state a material fact or any
     fact necessary to make the statements contained therein not misleading,
     provided that financial information furnished to the Administrative Agent
     or to any Lender in that connection with respect to the Parent's and the
     Subsidiaries' projections were prepared in good faith on the basis of the
     assumptions stated therein, which assumptions were believed by the Parent
     and such Subsidiaries to be reasonable in all Material respects at the time
     made.
     
     Use of Proceeds. Each Borrower's uses of the proceeds of the Loans made to
     it, and of the Facility LCs are, and will continue to be, legal and proper
     corporate uses, and such uses do not violate and are otherwise consistent
     with the terms of the Loan Documents, including, without limitation,
     Section 6.2, and all Requirements of Law (including Regulations T, U and X
     promulgated by the Board of Governors of the Federal Reserve System).
     
     Regulation U. Margin stock (as defined in Regulation U) constitutes less
     than twenty-five percent (25%) of the value of those assets of the
     Borrowers and their Subsidiaries which are subject to any limitation on
     sale, pledge, or other restriction hereunder.
     
     Material Agreements. Neither the Parent nor any Subsidiary is in default in
     the performance, observance or fulfillment of any of the obligations,
     covenants or conditions contained in any agreement to which it is a party,
     which default could reasonably be expected to have a Material Adverse
     Effect.
     
     Ownership of Properties. Except as set forth on Schedule 2, on the date of
     this Agreement, each Borrower and its Subsidiaries will have good title,
     free of all Liens other than those permitted by Section 7.5, to all of the
     Property and assets reflected in such Borrower's most recent consolidated
     financial statements provided to the Administrative Agent as owned by such
     Borrower and its Subsidiaries, except to the extent that the failure to
     have such good title (free of all Liens other than those permitted by
     Section 7.5) could not reasonably be expected to have a Material Adverse
     Effect.
     
     Patents and Intellectual Property. Each Borrower and its Subsidiaries have
     obtained all Material patents, trademarks, service marks, trade names,
     copyrights, licenses and other rights, that are necessary for the operation
     of their businesses taken as a whole as presently conducted, except to the
     extent that the failure to obtain such patents, trademarks, service marks,
     trade names, copyrights, licenses or other rights could not reasonably be
     expected to have a Material Adverse Effect.
     
     Environmental Matters. Neither Borrower nor any Subsidiary is in violation
     of any Environmental Law to the extent that such violation could reasonably
     be expected to have a Material Adverse Effect. Neither Borrower nor any
     Subsidiary has received any notice to the effect that its operations are
     not in material compliance with any of the requirements of applicable
     Environmental Laws or are the subject of any federal or state investigation
     evaluating whether any remedial action is needed to respond to a release of
     any toxic or hazardous waste or substance into the environment, which
     non-compliance or remedial action could reasonably be expected to have a
     Material Adverse Effect.
     
     Investment Company Act. Neither Borrower nor any Subsidiary is an
     "investment company" or a company "controlled" by an "investment company",
     within the meaning of the Investment Company Act of 1940, as amended.
     
     Public Utility Holding Company Act. Neither Borrower nor any Subsidiary is
     a "holding company" or a "subsidiary company" of a "holding company", or an
     "affiliate" of a "holding company" or of a "subsidiary company" of a
     "holding company", within the meaning of the Public Utility Holding Company
     Act of 1935, as amended.
     
     Labor Relations. Neither Borrower nor any of its respective Subsidiaries is
     engaged in any unfair labor practice that could reasonably be expected to
     have a Material Adverse Effect. There is (i) no unfair labor practice
     complaint pending against any Borrower or any of its Subsidiaries or
     threatened against any of them, before the National Labor Relations Board,
     and no grievance or arbitration proceeding arising out of or under any
     collective bargaining agreement is so pending against any Borrower or any
     of its Subsidiaries or, to the best of any Borrower's knowledge, threatened
     against any of them, (ii) no strike, labor dispute, slowdown or stoppage
     pending against any Borrower or any of its Subsidiaries or, to such
     Borrower's knowledge, threatened in writing against any Borrower or any of
     its Subsidiaries and (iii) no union representation petition existing with
     respect to the employees of any Borrower or any of its Subsidiaries and no
     union organizing activities are taking place, except with respect to any
     matter specified in clause (i), (ii) or (iii) above, either individually or
     in the aggregate, such as could not reasonably be expected to have a
     Material Adverse Effect.
     
     Credit Parties as Percentage of Consolidated Entity. As of the Execution
     Date, the Credit Parties have at least sixty percent (60%) of the total
     assets and total revenues of the Parent and its Subsidiaries on a
     consolidated basis.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     COVENANTS
     
     During the term of this Agreement, unless the Required Lenders shall
     otherwise consent in writing:
     
     Financial Reporting. The Parent will maintain, for itself and its
     Subsidiaries, on a consolidated basis, a system of accounting established
     and administered in accordance with Agreement Accounting Principles, and
     furnish to the Administrative Agent:
     
     Within one hundred twenty (120) days after the close of each of its
     applicable fiscal years:
     
     an audit report of the Parent and its Subsidiaries, prepared on a
     consolidated basis, that (1) is certified by an independent certified
     public accounting firm of national recognized standing (without a "going
     concern" or like qualification or exception and without any qualification
     or exception as to the financial position of the companies being reported
     on), (2) shall state that such audit report presents fairly, in all
     material respects, the financial position of the companies being reported
     upon and their results of operations and cash flows, (3) shall state that
     such audit report has been prepared in conformity with Agreement Accounting
     Principles, and that the examination of such auditors in connection with
     such audit report has been made in accordance with the standards of the
     Public Company Accounting Oversight Board (United States), and (4) provides
     a reasonable basis for each such opinion in the circumstances; provided
     that if the Administrative Agent, or the Administrative Agent acting at the
     direction of the Required Lenders, determines that such a reasonable basis
     has not been provided, the Administrative Agent shall provide the Borrowers
     with written notice of such determination which notice shall include the
     basis for such determination within thirty (30) days of receipt of such
     audit report, provided, further, that the Borrowers' shall have thirty (30)
     days following the delivery of any such notice from the Administrative
     Agent to cure any such defects; and
     
     with respect only to the Borrowers, financial statements prepared on a
     consolidating basis for themselves, including balance sheets as of the end
     of such period, related statements of profit and loss, and a statement of
     cash flows.
     
     Within sixty (60) days after the close of the first three quarterly periods
     of each of its fiscal years, for itself and its Subsidiaries, consolidated
     and, with respect only to the Borrowers, consolidating unaudited balance
     sheets as at the close of each such period and consolidated and
     consolidating profit and loss and a statement of cash flows for the period
     from the beginning of such fiscal year to the end of such quarter, all
     certified by its chief financial officer or Treasurer.
     
     Together with the financial statements required under Sections 6.1(i) and
     (ii), a compliance certificate in substantially the form of Exhibit B
     signed by its chief financial officer or Treasurer showing in reasonable
     detail the calculations necessary to determine compliance with the
     financial covenants set forth in Section 7.7 of this Agreement and stating
     that no Default or Unmatured Default exists, or if any Default or Unmatured
     Default exists, stating the nature and status thereof.
     
     Promptly, if the Parent shall dispute any formal report or "management
     letter" submitted to the Parent by its independent accountants in
     connection with any annual, interim or special audit made by it of the
     books of the Parent, a notice of such dispute setting forth in reasonable
     detail the nature of and reasons for such dispute and attaching a copy of
     such report or "management letter".
     
     As soon as possible and in any event within ten (10) days after a Borrower
     knows that any Reportable Event has occurred with respect to any Pension
     Plan (to the extent that such Reportable Event could reasonably be expected
     to have a Material Adverse Effect) a statement, signed by the chief
     financial officer or Treasurer of such Borrower, describing said Reportable
     Event and the action which such Borrower proposes to take with respect
     thereto.
     
     As soon as reasonably possible and in any event within ten (10) Business
     Days after a Borrower or any of its Subsidiaries becomes aware thereof,
     written notice from an Authorized Officer of such Borrower of (a) any
     violation of, noncompliance with, or remedial obligations under,
     Requirements of Environmental Laws that could reasonably be expected to
     have a Material Adverse Effect, (b) any release or threatened release
     affecting any Property owned, leased or operated by a Borrower or any of
     its Subsidiaries that could reasonably be expected to have a Material
     Adverse Effect, (c) the amendment or revocation of any permit,
     authorization, registration, approval or similar right that could
     reasonably be expected to have a Material Adverse Effect or (d) changes to
     Requirements of Environmental Laws that could reasonably be expected to
     have a Material Adverse Effect.
     
     Promptly upon the furnishing thereof to the shareholders of the Parent,
     copies of all financial statements, reports and proxy statements so
     furnished.
     
     Promptly upon the filing thereof, copies of all registration statements and
     annual, quarterly, monthly or other regular reports which the Parent files
     with the Securities and Exchange Commission.
     
     As soon as reasonably possible and in any event within ten (10) Business
     Days after a Borrower or any of its Subsidiaries becomes aware thereof,
     written notice from a Authorized Officer of such Borrower of (a) the
     institution of any action, suit, proceeding, governmental investigation or
     arbitration by any Governmental Authority or other Person against or
     affecting such Borrower or any of its Subsidiaries that could reasonably be
     expected to have a Material Adverse Effect and that has not been previously
     disclosed in writing to the Bank Group pursuant to this Section 6.1 or (b)
     any development in any action, suit, proceeding, governmental investigation
     or arbitration previously disclosed to the Bank Group pursuant to this
     Section 6.1, to the extent that such development could reasonably be
     expected to have a Material Adverse Effect.
     
     Promptly, and in any event within ten (10) Business Days after becoming
     aware of any of the following, a written notice setting forth the nature
     thereof and the action, if any, that a Borrower or an ERISA Affiliate
     proposes to take with respect thereto: (a) with respect to any Pension
     Plan, any Reportable Event (to the extent that such Reportable Event could
     reasonably be expected to have a Material Adverse Effect), for which notice
     thereof has not been waived pursuant to applicable regulations as in effect
     on the date hereof; or (b) the taking by the PBGC of steps to institute, or
     the threatening by the PBGC of the institution of, proceedings under
     section 4042 of ERISA for the termination of, or the appointment of a
     trustee to administer, any Pension Plan, or the receipt by a Borrower or
     any ERISA Affiliate of a notice from a Multiemployer Plan that such action
     has been taken by the PBGC with respect to such Multiemployer Plan, in each
     case, to the extent that the taking of such steps by the PBGC, or any such
     threat by PBGC to institute such proceedings, or the Borrower's or such
     ERISA Affiliates' receipt of such a notice, could reasonably be expected to
     have a Material Adverse Effect; or (c) any event, transaction or condition
     that could result in the incurrence of any Material liability by a Borrower
     or any ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or
     excise tax provisions of the Code relating to employee benefit plans, or in
     the imposition of any Lien on any of Material rights, properties or assets
     of a Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA or
     such penalty or excise tax provisions; or (d) the inability or failure of a
     Borrower or any ERISA Affiliate to make timely any payment or contribution
     to or with respect to any Pension Plan, Multiemployer Plan or Other Benefit
     Plan, if such failure, either separately or together with all other such
     failures, could reasonably be expected to be Material; or (e) any event
     with respect to any Pension Plan, Multiemployer Plan and/or Other Benefit
     Plan, individually or in the aggregate, that could reasonably be expected
     to result in a Material liability.
     
     Within sixty (60) days of the end of each fiscal quarter ending March 31st,
     June 30th and September 30th and within one hundred twenty (120) days of
     the fiscal quarter ending December 31st, a schedule by each Material
     actively operating legal entity listing no less than seventy-five percent
     (75%) of the combined aggregate total assets and total revenues of the
     Parent and its Subsidiaries.
     
     Such other information (including non-financial information) as the
     Administrative Agent or any Lender may from time to time reasonably
     request.
     
     Use of Proceeds. The Borrowers will, and will cause each Subsidiary to, use
     the proceeds of the Credit Extensions to refinance indebtedness existing as
     a result of the Second Amended and Restated Credit Agreement, to finance
     working capital, capital expenditures, and other general corporate purposes
     including acquisitions and permitted share repurchases. The Borrowers will
     not, nor will they permit any Subsidiary to, use any of the proceeds of the
     Credit extensions to purchase or carry any "margin stock" (as defined in
     Regulation U) other than Eligible Share Repurchases.
     
     Notice of Default. Promptly after the Borrowers and/or the Subsidiaries
     become aware thereof, the Borrowers will, and will cause each Subsidiary
     to, give written notice to the Lenders of the occurrence of any Default or
     Unmatured Default and of any other development, financial or otherwise,
     which could reasonably be expected to have a Material Adverse Effect.
     
     Conduct of Business. The Borrowers will, and will cause each Subsidiary to,
     carry on and conduct its business in substantially the same manner and in
     substantially the same fields of enterprise as it is presently conducted
     and do all things necessary to remain duly incorporated or organized,
     validly existing and (to the extent such concept applies to such entity) in
     good standing as a domestic corporation, partnership or limited liability
     company in its jurisdiction of incorporation or organization, as the case
     may be, and maintain all requisite authority to conduct its business in
     each jurisdiction in which its business is conducted, except, in each case,
     to the extent that the failure to perform such actions could not reasonably
     be expected to have a Material Adverse Effect.
     
     Taxes; Claims. The Borrowers will pay and discharge, and will cause each
     Subsidiary to pay and discharge, all taxes, assessments and governmental
     charges or levies imposed upon such Person or upon its income or profits,
     or upon any Properties belonging to such Person, prior to the date on which
     penalties attach thereto, and all lawful claims which, if unpaid, might
     become a Lien upon any Properties of such Person, other than (i) any such
     tax, assessment, charge, levy or claim which is being contested in good
     faith by appropriate proceedings promptly initiated and diligently
     conducted and with respect to which adequate reserves are set aside on the
     books of such Person in accordance with Agreement Accounting Principles, or
     (ii) if the failure to file such tax returns or to pay such taxes,
     assessments, or governmental charges or levies could not reasonably be
     expected to have a Material Adverse Effect.
     
     Insurance. The Borrowers will, and will cause each Material Subsidiary and
     each other Credit Party to, maintain with financially sound and reputable
     insurance companies insurance on all their Property in such amounts and
     covering such risks as is consistent with sound business practice, and the
     Borrowers will furnish to any Lender upon request full information as to
     the insurance carried.
     
     Existence. The Borrowers will preserve and maintain, and will cause each
     Subsidiary to preserve and maintain, its existence, rights, franchises and
     privileges in the jurisdiction of its incorporation or organization, and
     qualify and remain qualified, and cause each of its Subsidiaries to qualify
     and remain qualified, as a foreign corporation in each jurisdiction in
     which such qualification is material to the business and operations of such
     Person or the ownership or leasing of the Properties of such Person except
     to the extent, in each case (a) that a Subsidiary merges or consolidates in
     compliance with Section 7.2 or otherwise ceases to be a Subsidiary of any
     Borrower if such cessation is permitted under this Agreement or (b) that
     except as provided in the foregoing clause (a), the failure to perform such
     actions could not reasonably be expected to have a Material Adverse Effect.
     
     Compliance with Laws. The Borrowers will, and will cause each Subsidiary
     to, comply with all laws, rules, regulations, orders, writs, judgments,
     injunctions, decrees or awards to which it may be subject including,
     without limitation, all Environmental Laws, except, in each case, where the
     failure to do so could not reasonably be expected to have a Material
     Adverse Effect. Without limitation of the foregoing, the Borrowers shall,
     and shall cause each of its Subsidiaries to, comply with all Requirements
     of Environmental Laws, operate Properties and conduct its business in
     accordance with good environmental practices, and handle, treat, store and
     dispose of hazardous materials or solid waste in accordance with such
     practices, except, in each case, where the failure to do so could not
     reasonably be expected to have a Material Adverse Effect.
     
     Maintenance of Properties. The Borrowers will, and will cause each
     Subsidiary to, do all things necessary to maintain, preserve, protect and
     keep its Property in good repair, working order and condition, and make all
     necessary and proper repairs, renewals and replacements so that its
     business carried on in connection therewith may be properly conducted at
     all times, except, in each case, where failure to do so could not
     reasonably be expected to have a Material Adverse Effect.
     
     Inspection. Upon at least one (1) Business Day advance notice, each
     Borrower will, and will cause each Material Subsidiary to, permit the
     Administrative Agent, the LC Issuers and the Lenders, by their respective
     representatives and agents, to inspect, during regular business hours, any
     of the Property, books and financial records of such Borrower and each
     Material Subsidiary, to examine and make copies of the books of accounts
     and other financial records of such Borrower and each Material Subsidiary,
     and to discuss the affairs, finances and accounts of such Borrower and each
     Material Subsidiary with, and to be advised as to the same by, their
     respective Officers at such reasonable times and intervals as the
     Administrative Agent, any LC Issuer or any Lender may designate, it being
     understood that all such information shall be subject to the provisions of
     Section 10.11 hereof and shall not be used in any way that could violate
     applicable law, including, without limitation, any applicable securities
     laws.
     
     Accounting Systems. The Borrowers will keep (for itself and for its
     Subsidiaries on a consolidated basis) adequate records and books of account
     in accordance with Agreement Accounting Principles consistently applied
     (subject to year end adjustments), and each of the financial statements
     described herein shall be prepared from such records.
     
     Additional Guarantees. If at the end of any fiscal quarter the Borrowers
     and all of the Subsidiaries that are Guarantors do not have total revenue
     and total assets equal to both sixty percent (60%) of the consolidated
     total revenue and the total assets, respectively, of the Parent and all of
     its Subsidiaries on a consolidated basis, as shown by the reports required
     under Section 6.1(xi), the Borrowers upon the request of the Required
     Lenders will promptly (and in any event within thirty (30) days) cause
     Subsidiaries of the Parent to execute and deliver Guaranties of such
     Subsidiaries as the Required Lenders may reasonably request to attain each
     of said sixty percent (60%) levels and will cause such Persons to become
     Guarantors, all with appropriate supporting documentation as referenced
     above.
     
     Further Assurances in General. Upon the reasonable written request of the
     Administrative Agent or the Required Lenders, each Borrower at its expense
     shall, and shall cause each of its Subsidiaries to, promptly execute and
     deliver all such other and further documents, agreements and instruments in
     compliance with or accomplishment of the covenants and agreements of such
     Borrower or any of its Subsidiaries in the Loan Documents.
     
     Shareholder Signatures and Certificates of Good Standing Certificates
     
     . Within thirty (30) days of the Execution Date, the Borrowers shall
     deliver or cause to be delivered to the Administrative Agent (i)
     certificates of appropriate public officials as to (A) the existence of the
     US Borrower, (B) the existence and good standing of each Guarantor (to the
     extent such concept applies to such entity) and (C) the existence and good
     standing of the General Partner, in each case in its jurisdiction of
     organization and (ii) the signatures of each member of the management board
     of Core Laboratories Sales, N.V. approving, adopting and authorizing the
     resolutions required pursuant to Section 4.1(g).
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     NEGATIVE COVENANTS
     
     During the term of this Agreement, unless the Required Lenders shall
     otherwise consent in writing:
     
     Indebtedness Restriction. Neither Borrower will, nor will it permit any of
     its Subsidiaries to, create, incur, assume or suffer to exist, any
     Indebtedness other than:
     
     Indebtedness of the Borrowers and the Guarantors under the Loan Documents;
     
     Indebtedness of the Borrowers or their Subsidiaries in respect of any
     Derivatives permitted by Section 7.6;
     
     Unsecured Indebtedness (other than the Indebtedness described in clause (i)
     above) of up to $100,000,000 (or its Equivalent Amount) of the Credit
     Parties on a consolidated basis and in the aggregate outstanding at any one
     time;
     
     Indebtedness existing on the Execution Date and described on Schedule 2;
     
     Subject to the limitations of Section 7.4, unsecured Indebtedness owing to
     a Borrower by any of its Subsidiaries or owing by a Borrower to any of its
     Subsidiaries;
     
     Other Indebtedness of up to $5,000,000 (or its Equivalent Amount)
     outstanding at any one time and any guaranties thereof;
     
     Other unsecured Indebtedness consisting of funded debt in the form of money
     market lines of credit or similar arrangements not to exceed $5,000,000 (or
     its Equivalent Amount) outstanding at any one time and any guaranties
     thereof;
     
     Other unsecured Indebtedness (contingent or direct) not to exceed
     $5,000,000 (or its Equivalent Amount) outstanding at any one time in
     respect of letters of credit issued for the account of any of the Credit
     Parties in the conduct of their business in the ordinary course and any
     guaranties thereof;
     
     Indebtedness in existence (but not incurred or created in connection with
     such acquisition) on the date on which a Person is acquired (after the
     Execution Date) by the Parent or any of its Subsidiaries and for which
     Indebtedness: (a) neither the Parent nor any of its other Subsidiaries has
     any obligation with respect to such Indebtedness, and (b) none of the
     Properties of the Parent or any of its other Subsidiaries is bound (and any
     extensions, renewals, modifications or refinancings thereof which do not
     increase the principal amount thereof or shorten the respective maturities
     thereof or increase the collateral therefor), not to exceed $10,000,000
     outstanding at any one time;
     
     Obligations for current taxes, assessments, levies and other governmental
     charges and for taxes, assessments, levies and other governmental charges
     which are not yet due or are being contested in good faith by appropriate
     action or proceedings promptly initiated and diligently conducted, if such
     reserve as shall be required by Agreement Accounting Principles shall be
     made therefore;
     
     Other Indebtedness subordinated to the Indebtedness of the Borrowers and
     the Guarantors under the Loan Documents; provided any such subordinated
     Indebtedness shall be subordinated on terms and conditions satisfactory to
     the Administrative Agent in its sole discretion; and
     
     Other Indebtedness of any Subsidiary or Subsidiaries; provided such
     Indebtedness in the aggregate at any one time outstanding does not exceed
     10% of the Consolidated Net Worth of the Borrowers and their subsidiaries.
     
     Consolidation and Mergers. Neither Borrower will, nor will it permit any of
     its Subsidiaries to dissolve or consolidate with or merge into any Person
     or permit any Person to consolidate with or merge into it, except that: (i)
     any Subsidiary of the Parent may merge into or consolidate with any other
     Subsidiary of the Parent (provided that if either of such Subsidiaries is a
     Borrower, such Borrower shall be the surviving entity), (ii) any Subsidiary
     of the Parent (other than the US Borrower) may merge into or consolidate
     with the Parent (so long as the Parent is the surviving entity), and (iii)
     any Subsidiary may dissolve after transferring substantially all of its
     assets to the Parent or another Subsidiary provided in each case that
     immediately after giving effect and pro forma effect thereto, no event
     shall occur and be continuing which constitutes a Default, and provided,
     further however that if the transferor Subsidiary is a Credit Party, the
     transferee Subsidiary must be a Credit Party.
     
     Sales of Assets. Neither Borrower will, nor will it permit any of its
     Subsidiaries to (i) sell, transfer, assign or otherwise dispose of the
     capital stock of any Credit Party or (ii) sell, transfer, assign or
     otherwise dispose of any Property (except for sales or other dispositions
     of inventory and surplus or obsolete equipment in the ordinary course of
     business) in excess in the aggregate for all such sales, transfers,
     assignments, and dispositions prior to the Facility Termination Date of an
     amount equal to fifteen percent (15%) of the Consolidated Net Worth of the
     Borrowers and their Subsidiaries.
     
     Restricted Disbursements and Acquisitions. Neither Borrower will, nor will
     it permit any Subsidiary to, make any Restricted Disbursements (including
     without limitation, loans and advances to, and other Restricted
     Disbursements in, Subsidiaries), or commitments therefor, or to create any
     Subsidiary or to become or remain a partner in any partnership or joint
     venture, or to make any Acquisition of any Person, except:
     
     Cash Equivalent Investments;
     
     Existing Restricted Disbursements in Subsidiaries and other Restricted
     Disbursements in existence on the date hereof and described in Schedule 1;
     
     The repurchase of the Parent's outstanding shares of common stock if (a) at
     the time of such repurchase and after giving effect to such repurchase, the
     Consolidated Indebtedness of the Borrowers is less than forty-five percent
     (45%) of the Consolidated Total Capitalization of the Borrowers, (b) such
     repurchase is made pursuant to the valid authorization of the Parent's
     shareholders and (c) a copy of each such authorization or resolution shall
     be delivered to the Administrative Agent in accordance with Section
     6.1(vii) or (viii) (each such repurchase, an "Eligible Share Repurchase");
     
     Advances or extensions of credit on terms customary in the industry
     involved in the form of accounts receivable incurred, and investments,
     loans, and advances made in settlement of such accounts receivable, all in
     the ordinary course of business;
     
     Dividends paid by any direct or indirect Subsidiary of the Parent to the
     Parent or to any other direct or indirect Subsidiary of the Parent;
     
     Indebtedness between the Parent and its Subsidiaries to the extent
     permitted by Section 7.1;
     
     Restricted Disbursements in any Credit Party;
     
     Acquisitions by the Parent or any of its Subsidiaries if the ratio of
     Consolidated Total Indebtedness (as measured on a pro forma basis after
     giving effect to such Acquisitions) to Consolidated EBITDA (as measured or
     on a pro forma basis after giving effect to such Acquisitions) is less than
     2.0 to 1.0; provided that if such ratio is greater than 2.0 to 1.0, then
     neither the Parent nor its Subsidiaries shall not make Acquisitions the
     consideration for which is greater than (a) $100,000,000 in the aggregate
     for any one fiscal year or (b) $35,000,000 for any single Acquisition;
     
     Restricted Disbursements in or to non-Credit Party Subsidiaries of not more
     than $5,000,000 (or its Equivalent Amount in Dollars) in excess of the
     Restricted Disbursements or loans outstanding on the Execution Date
     outstanding in the aggregate at any one time; provided, that if any Person
     in which such Restricted Disbursement is made becomes a Credit Party, the
     actual amount of the Restricted Disbursement in such Person shall no longer
     be considered a Restricted Disbursement under this Section 7.4(ix);
     
     [Intentionally Blank];
     
     Other Restricted Disbursements if after giving effect to such Restricted
     Disbursements the aggregate amount of all such Restricted Disbursements
     does not exceed the greater of (a) $25,000,000 or (b) fifteen percent (15%)
     Consolidated Net Worth after giving effect to such Restricted Disbursement;
     
     Restricted Disbursements acquired incidentally to and in conjunction with
     acquisitions of assets permitted by this Section 7.4; provided that such
     investments do not constitute more than five percent (5%) of the total
     consideration paid for such acquisition; and
     
     Dividends payable solely in shares of capital stock of the payor of such
     Dividends or in options, warrants or rights to purchase shares of such
     capital stock.
     
     Liens. Neither Borrower will, nor will it permit any of its Subsidiaries
     to, create, incur, assume or suffer to be created, assumed or incurred or
     to exist, any Lien upon any of such Person's Property, whether now owned or
     hereafter acquired, other than the following Liens ("Excepted Liens"):
     
     Liens created pursuant to this Agreement or any other Loan Document;
     
     Liens securing Indebtedness permitted pursuant to Section 7.1 of up to
     $15,000,000 in the aggregate at any one time outstanding;
     
     Statutory Liens for taxes or other assessments that are not yet delinquent
     (or that, if delinquent, are being contested in good faith by appropriate
     proceedings and for which the Borrowers or their Subsidiaries have set
     aside on their books adequate reserves in accordance with Agreement
     Accounting Principles consistently applied);
     
     Liens imposed by law which were incurred in the ordinary course of
     business, such as carrier's, warehousemen's and mechanics' liens, statutory
     landlord's liens and other similar liens arising in the ordinary course of
     business, and (x) which do not in the aggregate materially detract from the
     value of such Property or materially impair the use thereof in the
     operation of the business of any Borrower or its Subsidiaries or (y) which
     are being contested in good faith by appropriate proceedings, which
     proceedings have the effect of preventing the forfeiture or sale of the
     Property subject to such Lien or procuring the release of the Property
     subject to such lien from arrest or detention;
     
     Liens arising out of pledges or deposits under worker's compensation laws,
     unemployment insurance, old age pensions, or other social security or
     retirement benefits, or similar legislation and Liens resulting from the
     operation of law to the extent that any such judgment or order imposing
     such a Lien does not otherwise constitute a Default;
     
     Liens on any Property which do not secure Indebtedness and do not in the
     aggregate materially detract from the value of such Property or materially
     impair the use thereof in the operation of the business of any Borrower or
     its Subsidiaries;
     
     Liens existing on the Execution Date and listed on Schedule 2, and any
     subsequent extensions or renewals thereof;
     
     Liens on cash and Cash Equivalent Investments in an aggregate amount not to
     exceed $500,000 to secure the performance of tenders, statutory
     obligations, surety and appeal bonds, bids, leases, government contracts,
     performance and return-of-money bonds and other similar obligations;
     
     Liens securing any purchase money Indebtedness or Capitalized Leases
     allowed under Section 7.1(vi) on the property or assets acquired in
     connection with the incurrence of such purchase money Indebtedness;
     
     Liens on Property of the Person acquired as contemplated under Section
     7.1(ix) to secure Indebtedness permitted by Section 7.1(ix); and
     
     Liens upon any Property hereafter acquired by the Parent or any of its
     Subsidiaries to secure Indebtedness in existence on the date of such
     acquisition (but not incurred or created in connection with such
     acquisition), which indebtedness is assumed by such Person simultaneously
     with such acquisition, which Liens extend only to the Property so acquired
     and which is otherwise non-recourse to the Parent and its Subsidiaries.
     
     Derivatives. Neither Borrower will, nor will it permit any of its
     Subsidiaries to, enter into any Derivatives other than interest rate and
     foreign exchange Derivatives entered into for purposes of hedging bona fide
     interest and foreign exchange risk and not for speculation.
     
     
     
     Financial Covenants.
     
     
     
     Coverage Ratio. The Parent will not permit the ratio, determined as of the
     end of each of its fiscal quarters, for the then most recently ended four
     fiscal quarters of (i) Consolidated EBITDA to (ii) Consolidated Interest
     Expense, to be less than 3.5 to 1.0 for any period of four consecutive
     fiscal quarters.
     
     
     
     Leverage Ratio. The Parent will not permit the ratio, determined as of the
     end of each of its fiscal quarters, for the then most-recently ended four
     fiscal quarters of (i) Consolidated Total Indebtedness to (ii) Consolidated
     EBITDA to be greater than 3.0 to 1.0; provided that solely for the purposes
     of calculating Consolidated EBITDA for this section 7.7.2, Consolidated
     EBITDA shall be measured on a pro forma basis.
     
     Minimum Net Worth. The Parent will at all times maintain Consolidated Net
     Worth of not less than the sum of (i) seventy-five percent (75%) of Net
     Worth at December 31, 2004, plus (ii) fifty percent (50%) of quarterly Net
     Income for each fiscal quarter ending after the Execution Date (excluding
     any such fiscal quarter in which Net Income is a negative number) plus
     (iii) fifty percent (50%) of net proceeds of any equity offering or similar
     capital infusion
     
     Capital Expenditures. Neither Borrower will, nor will it permit any
     Subsidiary to, make Consolidated Capital Expenditures, in excess of
     $35,000,000 in the aggregate for all such expenditures during any one
     fiscal year, if at any time, the ratio of Consolidated Total Indebtedness
     (as measured on a pro forma basis) to EBITDA is greater than 2.0 to 1.0.
     
     Affiliates. Neither Borrower will, nor will it permit any Subsidiary to,
     enter into any transaction (including, without limitation, the purchase or
     sale of any Property or service) with, or make any payment or transfer to,
     any Affiliate except in the ordinary course of business and pursuant to the
     reasonable requirements of such Borrower's or such Subsidiary's business
     and upon fair and reasonable terms no less favorable to such Borrower or
     such Subsidiary than such Borrower or such Subsidiary would obtain in a
     comparable arms-length transaction. No Credit Party will transfer assets or
     funds to any Affiliate or Subsidiary that is not a Credit Party except for
     value, as permitted under Sections 7.2 or 7.3 or as an investment permitted
     under Section 7.4.
     
     Restrictions on Subsidiaries. Neither Borrower will, nor will it permit any
     of its Subsidiaries to, create or otherwise cause or suffer to exist any
     encumbrance or restriction which prohibits or otherwise restricts (i) the
     ability of any Subsidiary to (a) pay dividends or make other distributions
     or pay any Indebtedness owed to any Credit Party, (b) make loans or
     advances to any Credit Party, or (c) transfer any of its Properties to any
     Borrower or (ii) the ability of any Borrower or any Subsidiary of such
     Borrower to create, incur, assume or suffer to exist any Lien upon its
     Property to secure the Obligations or to become a guarantor of the
     Obligations, other than prohibitions or restrictions existing under or by
     reason of: (a) this Agreement and the other Loan Documents; (b) applicable
     law; (c) Liens, prohibitions or restrictions permitted by Section 7.5 and
     any documents or instruments governing the terms of any Indebtedness or
     other obligations secured by any such Liens, provided that such
     prohibitions or restrictions apply only to the Property subject to such
     Liens; and (d) prohibitions or restrictions contained in any document or
     instrument governing the terms of the Indebtedness permitted by Section
     7.1(ix).
     
     Fiscal Year. Neither Borrower shall change or modify its fiscal year as in
     effect as of the Effective Date, without first giving the Administrative
     Agent at least thirty (30) days prior written notice of such change.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     DEFAULTS
     
     The occurrence of any one or more of the following events shall constitute
     a Default:
     
     Any representation or warranty made or deemed made by or on behalf of a
     Borrower or any of its Subsidiaries to the Bank Group under or in
     connection with this Agreement, any Credit Extension, or any certificate or
     information delivered in connection with this Agreement or any other Loan
     Document shall be Materially false on the date as of which made.
     
     Nonpayment of principal of any Loan when due, nonpayment of any
     Reimbursement Obligation when due, or nonpayment of interest upon any Loan
     or of any commitment fee, LC Fee or other Obligation under any of the Loan
     Documents within five (5) Business Days after the same becomes due.
     
     The breach by either Borrower of any of the terms or provisions of Article
     VII.
     
     The breach by either Borrower (other than a breach which constitutes a
     Default under another Section of this Article VIII) of any of the terms or
     provisions of this Agreement which is not remedied within thirty (30) days
     of written notice thereof having been delivered to any Borrower by the
     Administrative Agent.
     
     Any Credit Party shall fail to perform any term, covenant or agreement
     contained in any Loan Document (other than a breach which constitutes a
     Default under another section of this Article VIII) and such failure shall
     not have been remedied within thirty (30) days of written notice thereof
     having been delivered to any Borrower by the Administrative Agent.
     
     Failure of a Borrower or any Material Subsidiary to pay when due any
     Material Indebtedness (other than any trade account subject to a bona fide
     dispute and as to which the trade creditor has neither filed a lawsuit nor
     caused a Lien to be placed upon any Property of such Borrower or Material
     Subsidiary); or the default by a Borrower or any Material Subsidiary in the
     performance (beyond the applicable grace period with respect thereto, if
     any) of any term, provision or condition contained in any Material
     Indebtedness Agreement, or any other event shall occur or condition exist,
     the effect of which default, event or condition is to cause, or to permit
     the holder(s) of such Material Indebtedness or the lender(s) under any
     Material Indebtedness Agreement to cause, such Material Indebtedness to
     become due prior to its stated maturity or any commitment to lend under any
     Material Indebtedness Agreement to be terminated prior to its stated
     expiration date; or any Material Indebtedness of a Borrower or any Material
     Subsidiary shall be declared to be due and payable or required to be
     prepaid or repurchased (other than by a regularly scheduled payment or
     required prepayment) prior to the stated maturity thereof; or a Borrower or
     any Material Subsidiary shall not pay, or shall admit in writing its
     inability to pay, its debts generally as they become due.
     
     A Borrower or any Material Subsidiary shall (i) have an order for relief
     entered with respect to it under the Federal bankruptcy laws as now or
     hereafter in effect, (ii) make an assignment for the benefit of creditors,
     (iii) apply for, seek, consent to, or acquiesce in, the appointment of a
     receiver, custodian, trustee, examiner, liquidator or similar official for
     it or any Substantial Portion of its Property, (iv) institute any
     proceeding seeking an order for relief under the Federal bankruptcy laws as
     now or hereafter in effect or seeking to adjudicate it a bankrupt or
     insolvent, or seeking dissolution, winding up, liquidation, reorganization,
     arrangement, adjustment or composition of it or its debts under any law
     relating to bankruptcy, insolvency or reorganization or relief of debtors
     or fail to file an answer or other pleading denying the material
     allegations of any such proceeding filed against it, (v) take any corporate
     or partnership action to authorize or effect any of the foregoing actions
     set forth in this Section 8.7 or (vi) fail to contest in good faith any
     appointment or proceeding described in Section 8.8.
     
     Without the application, approval or consent of a Borrower or any Material
     Subsidiary, a receiver, trustee, examiner, liquidator or similar official
     shall be appointed for such Borrower or such Material Subsidiary or any
     Substantial Portion of its Property, or a proceeding described in Section
     8.7(iv) shall be instituted against such Borrower or such Material
     Subsidiary and such appointment continues undischarged or such proceeding
     continues undismissed or unstayed for a period of sixty (60) consecutive
     days.
     
     Any court, government or governmental agency shall condemn, seize or
     otherwise appropriate, or take custody or control of, all or any portion of
     the Property of a Borrower or any Material Subsidiary which, when taken
     together with all other Property of such Borrower and such Material
     Subsidiary so condemned, seized, appropriated, or taken custody or control
     of, during the twelve-month period ending with the month in which any such
     action occurs, constitutes a Substantial Portion.
     
     A Borrower or any Material Subsidiary shall fail within thirty (30) days to
     pay, bond or otherwise discharge one or more (i) judgments or orders for
     the payment of money in excess of $500,000 (or the equivalent thereof in
     currencies other than Dollars) in the aggregate, or (ii) nonmonetary
     judgments or orders which, individually or in the aggregate, would have a
     Material Adverse Effect, which judgment(s) or order(s), in the case of the
     foregoing clauses (i) and (ii), is/are not stayed on appeal or otherwise
     being appropriately contested in good faith.
     
     If (i) any Pension Plan shall fail to satisfy the minimum funding standards
     of ERISA or the Code for any plan year or part thereof or a waiver of such
     standards or extension of any amortization period is sought or granted
     under Section 412 of the Code, (ii) a notice of intent to terminate any
     Pension Plan shall have been or is reasonably expected to be filed with the
     PBGC (other than in connection with a termination under Section 4041(b) of
     ERISA) or the PBGC shall have instituted proceedings under Section 4042 of
     ERISA to terminate or appoint a trustee to administer any Pension Plan or
     the PBGC shall have notified a Borrower or any ERISA Affiliate that a
     Pension Plan may become a subject to any such proceedings, (iii) the
     aggregate "amount of unfunded benefit liabilities" (within the meaning of
     Section 4001(a)(18) of ERISA) under all Pension Plans, determined in
     accordance with Title IV of ERISA, shall exceed $5,000,000, (iv) a Borrower
     or any ERISA Affiliate shall have incurred or is reasonably expected to
     incur any liability pursuant to Title I or IV or ERISA, the penalty or
     excise tax provisions of the Code relating to employee benefit plans and/or
     other liability with respect to one or more Other Benefit Plans, (v) a
     Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan, (vi)
     a Borrower or any ERISA Affiliate fails to make any contribution due, or
     payment to, any Pension Plan, Multiemployer Plan and/or Other Benefit Plan,
     or (vii) a Borrower or any ERISA Affiliate establishes or amends any
     employee welfare benefit plan that provides post-employment welfare
     benefits in a manner that would increase the liability of a Borrower or any
     ERISA Affiliate thereunder, and any such event or events described in
     clauses (i) through (vii) above, either individually or together with any
     other such event or events, would have a Material Adverse Effect.
     
     Any Change in Control shall occur.
     
     A Borrower or any Material Subsidiary shall (i) be the subject of any
     proceeding or investigation pertaining to the release by such Borrower or
     such Material Subsidiary of any toxic or hazardous waste or substance into
     the environment, or (ii) violate any Environmental Law, which, in the case
     of an event described in clause (i) or clause (ii), would have a Material
     Adverse Effect.
     
     Any Loan Document shall fail to remain in full force or effect or any
     action shall be taken to discontinue or to assert the invalidity or
     unenforceability of any Loan Document by a Credit Party, or any Credit
     Party shall give notice to such effect.
     
     The stock of the Parent is involuntarily delisted by the NYSE or other
     public exchange on which it is traded.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     
     Acceleration.
     
     If any Default described in Section 8.7 or 8.8 occurs with respect to a
     Borrower, the obligations of the Lenders to make Loans hereunder and the
     obligation and power of the LC Issuers to issue Facility LCs shall
     automatically terminate and the Obligations shall immediately become due
     and payable without any election or action on the part of the
     Administrative Agent, any LC Issuer or any Lender. If any other Default
     occurs, the Required Lenders (or the Administrative Agent with the consent
     of the Required Lenders) may terminate or suspend the obligations of the
     Lenders to make Loans hereunder and the obligation and power of the LC
     Issuers to issue Facility LCs, or declare the Obligations to be due and
     payable, or both, whereupon the Obligations shall become immediately due
     and payable, without presentment, demand, protest or notice of any kind,
     all of which the Borrowers hereby expressly waive.
     
     If, after acceleration of the maturity of the Obligations or termination of
     the obligations of the Lenders to make Loans and the obligation and power
     of the LC Issuers to issue Facility LCs hereunder as a result of any
     Default (other than any Default as described in Section 8.7 or 8.8 with
     respect to the Borrowers) and before any judgment or decree for the payment
     of the Obligations due shall have been obtained or entered, the Required
     Lenders (in their sole discretion) shall so direct, the Administrative
     Agent shall, by notice to the Borrowers, rescind and annul such
     acceleration and/or termination.
     
     If any Default described in Section 8.7 or 8.8 occurs with respect to a
     Borrower, both Borrowers will become immediately obligated, without any
     further notice, act or demand, to deposit with the Administrative Agent in
     immediately available funds, an amount equal to the LC Obligations
     outstanding at such time, as security for the Borrowers' obligations in
     respect to such LC Obligations. If any other Default occurs, both Borrowers
     will become immediately obligated, upon written notice from the
     Administrative Agent, either LC Issuer, or the Required Lenders that the
     Administrative Agent, such LC Issuer, or the Required Lenders have
     accelerated or intend to accelerate the maturity of the Obligations
     pursuant to Section 9.1, to deposit with the Administrative Agent in
     immediately available funds, an amount equal to the LC Obligations
     outstanding at such time, as security for the Borrowers' obligations in
     respect to such LC Obligations. The Borrowers hereby grant to the
     Administrative Agent for the benefit of the LC Issuers and the Lenders a
     security interest in any such funds.
     
     Amendments. Subject to the provisions of this Section 9.2, the Required
     Lenders (or the Administrative Agent with the consent in writing of the
     Required Lenders) and the Borrowers may enter into agreements supplemental
     hereto for the purpose of adding or modifying any provisions to the Loan
     Documents or changing in any manner the rights of the Lenders or the
     Borrowers hereunder or waiving any Default hereunder; provided, however,
     that except as specifically provided in Section 2.13, no such supplemental
     agreement shall, without the consent of all of the Lenders and the LC
     Issuers, if applicable:
     
     Extend the final maturity of any Loan, or extend the expiry date of any
     Facility LC to a date after the Facility Termination Date or postpone any
     regularly scheduled payment of principal of any Loan or forgive all or any
     portion of the principal amount thereof or any Reimbursement Obligation
     related thereto, or reduce the rate or extend the time of payment of
     interest or fees thereon or Reimbursement Obligations related thereto.
     
     Reduce the percentage specified in the definition of Required Lenders.
     
     Extend the Facility Termination Date, or reduce the amount or extend the
     payment date for, the mandatory payments required under Section 2.2, or
     except as provided in Section 2.25 increase the amount of the Aggregate
     Commitment or of the Commitment of any Lender, or the commitment to issue
     Facility LCs, hereunder, or permit a Borrower to assign its rights under
     this Agreement.
     
     Amend this Section 9.2.
     
     No amendment of any provision of this Agreement relating to the
     Administrative Agent shall be effective without the written consent of the
     Administrative Agent, and no amendment of any provision relating to either
     LC Issuer shall be effective without the written consent of such LC Issuer.
     The Administrative Agent may waive payment of any commitment letter
     delivered in connection with the transaction which is the subject to this
     Agreement without obtaining the consent of any other party to this
     Agreement.
     
     Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
     or the Administrative Agent to exercise any right under the Loan Documents
     shall impair such right or be construed to be a waiver of any Default or an
     acquiescence therein, and the making of a Credit Extension notwithstanding
     the existence of a Default or the inability of a Borrower to satisfy the
     conditions precedent to such Credit Extension shall not constitute any
     waiver or acquiescence. Any single or partial exercise of any such right
     shall not preclude other or further exercise thereof or the exercise of any
     other right, and no waiver, amendment or other variation of the terms,
     conditions or provisions of the Loan Documents whatsoever shall be valid
     unless in writing signed by the Lenders required pursuant to Section 9.2,
     and then only to the extent in such writing specifically set forth. All
     remedies contained in the Loan Documents or by law afforded shall be
     cumulative and all shall be available to the Administrative Agent, LC
     Issuers and the Lenders until the Obligations have been paid in full.
     
      
     
     --------------------------------------------------------------------------------

 II. 
     
     GENERAL PROVISIONS
     
     
     
     Survival of Representations. All representations and warranties of the
     Credit Parties contained in this Agreement and the other Loan Documents
     shall survive the making of the Credit Extensions herein contemplated.
     
     Governmental Regulation. Anything contained in this Agreement to the
     contrary notwithstanding, neither any LC Issuer nor any Lender shall be
     obligated to extend credit to the Borrowers in violation of any limitation
     or prohibition provided by any applicable statute or regulation.
     
     Headings. Section headings in the Loan Documents are for convenience of
     reference only, and shall not govern the interpretation of any of the
     provisions of the Loan Documents.
     
     Entire Agreement. The Loan Documents embody the entire agreement and
     understanding among the Borrowers, the Administrative Agent, the LC
     Issuers, and the Lenders and supersede all prior agreements and
     understandings among the Borrowers, the Administrative Agent, the LC
     Issuers and the Lenders relating to the subject matter thereof other than
     the fee letter described in Section 11.13 which shall survive and remain in
     full force and effect during the term of this Agreement.
     
     Several Obligations; Benefits of this Agreement. The respective obligations
     of the Lenders hereunder are several and not joint and no Lender shall be
     the partner or agent of any other (except to the extent to which the
     Administrative Agent is authorized to act as such). The failure of any
     Lender to perform any of its obligations hereunder shall not relieve any
     other Lender from any of its obligations hereunder. This Agreement shall
     not be construed so as to confer any right or benefit upon any Person other
     than the parties to this Agreement and their respective successors and
     assigns, provided, however, that the parties hereto expressly agree that
     the Arrangers shall enjoy the benefits of the provisions of Sections 10.6,
     10.10 and 11.11 to the extent specifically set forth therein and shall have
     the right to enforce such provisions on their own behalf and in their own
     name to the same extent as if it were a party to this Agreement.
     
     Expenses; Indemnification. The Borrowers shall reimburse the Administrative
     Agent and the Arrangers for any actual and reasonable out-of-pocket
     expenses (including reasonable attorneys' fees and time charges of outside
     attorneys for the Administrative Agent) paid or incurred by the
     Administrative Agent or the Arrangers in connection with the preparation,
     negotiation, execution, delivery, syndication, distribution (including
     without limitation, via the internet), review, amendment, modification, and
     administration of the Loan Documents. The Borrowers also agree to reimburse
     the Administrative Agent, the LC Issuers, and the Swing Line Lender for any
     reasonable out-of-pocket expenses (including attorneys' fees and time
     charges of outside attorneys for the Administrative Agent, the Arrangers,
     the LC Issuers, the Swing Line Lender, and the Lenders) paid or incurred by
     the Administrative Agent, any LC Issuer, or the Swing Line Lender in
     connection with the collection and enforcement of the Loan Documents.
     
     The Borrowers hereby further agree to indemnify the Administrative Agent,
     the Arrangers, each LC Issuer, the Swing Line Lender, and each Lender, its
     directors, officers and employees (each such Person, an "Indemnitee")
     against, and hold each Indemnitee harmless from, any and all losses,
     claims, damages, liabilities and related expenses, including the fees,
     charges and disbursements of any counsel for any Indemnitee, incurred by or
     asserted against any Indemnitee by any third party, either Borrower or any
     Credit Party arising out of, in connection with, or as a result of (i) the
     execution or delivery of this Agreement, the other Loan Documents or any
     agreement or instrument contemplated hereby, the performance by the parties
     hereto of their respective obligations hereunder or the consummation of the
     transactions contemplated hereby, (ii) any actual or alleged presence or
     release of hazardous materials on or from any property owned or operated by
     either Borrower or any of their respective Subsidiaries, or any liability
     with respect to a violation or breach of any Environmental Law related in
     any way to either Borrower or any of their respective Subsidiaries, or
     (iii) any actual or prospective claim, litigation, investigation or
     proceeding relating to any of the foregoing, whether based on contract,
     tort or any other theory and regardless of whether any Indemnitee is a
     party thereto; provided that such indemnity shall not, as to any
     Indemnitee, be available to the extent that such losses, claims, damages,
     liabilities or related expenses are determined by a court of competent
     jurisdiction by final and nonappealable judgment to have resulted from the
     gross negligence or willful misconduct of such Indemnitee. The obligations
     of the Borrowers under this Section 10.6 shall survive the termination of
     this Agreement.
     
     Numbers of Documents. All statements, notices, closing documents, and
     requests hereunder shall be furnished to the Administrative Agent with
     sufficient counterparts so that the Administrative Agent may furnish one to
     each of the Lenders.
     
     Accounting. Except as provided to the contrary herein, all accounting terms
     used herein shall be interpreted and all accounting determinations
     hereunder shall be made in accordance with Agreement Accounting Principles.
     
     Severability of Provisions. Any provision in any Loan Document that is held
     to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
     to that jurisdiction, be inoperative, unenforceable, or invalid without
     affecting the remaining provisions in that jurisdiction or the operation,
     enforceability, or validity of that provision in any other jurisdiction,
     and to this end the provisions of all Loan Documents are declared to be
     severable.
     
     Nonliability of Lenders. The relationship between the Borrowers on the one
     hand and the Lenders, the LC Issuers, the Swing Line Lender and the
     Administrative Agent on the other hand shall be solely that of borrower and
     lender. Neither the Administrative Agent, the Arrangers, any LC Issuer, the
     Swing Line Lender nor any Lender shall have any fiduciary responsibilities
     to the Borrowers. Neither the Administrative Agent, the Arrangers, any LC
     Issuer nor any Lender undertakes any responsibility to the Borrowers to
     review or inform the Borrowers of any matter in connection with any phase
     of the Borrowers' business or operations. The Borrowers agree that neither
     the Administrative Agent, the Arrangers, any LC Issuer, the Swing Line
     Lender nor any Lender shall have liability to the Borrowers (whether
     sounding in tort, contract or otherwise) for losses suffered by the
     Borrowers in connection with, arising out of, or in any way related to, the
     transactions contemplated and the relationship established by the Loan
     Documents, or any act, omission or event occurring in connection therewith,
     unless it is determined in a final non-appealable judgment by a court of
     competent jurisdiction that such losses resulted from the gross negligence
     or willful misconduct of the party from which recovery is sought. Neither
     the Administrative Agent, the Arrangers, any LC Issuer, the Swing Line
     Lender nor any Lender shall have any liability with respect to, and each of
     the Borrowers hereby waives, releases and agrees not to sue for, any
     special, indirect or consequential or punitive damages suffered by either
     Borrower in connection with, arising out of, or in any way related to the
     Loan Documents or the transactions contemplated thereby.
     
     Confidentiality; Patriot Act. The Administrative Agent and each Lender
     agrees to hold any confidential information which it may receive from the
     Borrowers pursuant to this Agreement in confidence, except for disclosure
     (i) to its Affiliates and to other Lenders and their respective Affiliates
     (which shall be bound by the confidentiality provisions of this Section
     10.11), (ii) to legal counsel, accountants, and other professional advisors
     to the Administrative Agent or such Lender or to a Transferee (which shall
     be bound by the confidentiality provisions of this Section 10.11), (iii) to
     regulatory officials, (iv) to any Person as required by law, regulation, or
     legal process, (v) to any Person in connection with any legal proceeding to
     which such Lender is a party, to the extent that such legal proceedings
     relate to the transactions contemplated by the Loan Documents, (vi)
     permitted by Section 14.4 and (vii) to rating agencies if required by such
     agencies in connection with a rating relating to the Advances hereunder,
     provided that any disclosure made pursuant to the foregoing clauses (i)
     through (vii) shall be made in compliance with any applicable securities
     laws and the rules and regulations promulgated thereunder (including,
     without limitation, any rules or regulations promulgated by the SEC or any
     successor thereto). If the Administrative Agent or any Lender is compelled
     to disclose such confidential information in a proceeding requesting such
     disclosure, the Administrative Agent or such Lender shall seek to obtain
     assurance that such confidential treatment will be accorded such
     information; provided, however, that the Administrative Agent and such
     Lender shall have no liability for the failure to obtain such treatment.
     Notwithstanding anything herein to the contrary, confidential information
     shall not include, and each Lender (and each employee, representative or
     other agent of any Lender) may disclose to any and all Persons, without
     limitation of any kind, the "tax treatment" and "tax structure" (in each
     case, within the meaning of Treasury Regulation Section 1.6011-4) of the
     transactions contemplated hereby and all materials of any kind (including
     opinions or other tax analyses) that are or have been provided to such
     Lender relating to such tax treatment or tax structure; provided that with
     respect to any document or similar item that in either case contains
     information concerning such tax treatment or tax structure of the
     transactions contemplated hereby as well as other information, this
     sentence shall only apply to such portions of the document or similar item
     that relate to such tax treatment or tax structure.
     
     Each Lender hereby notifies the Borrowers that pursuant to the requirements
     of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
     October 26, 2001)) (the "Act"), it is required to obtain, verify and record
     information that identifies the Borrowers, which information includes the
     name and address of the Borrowers and other information that will allow
     such Lender to identify the Borrowers in accordance with the Act.
     
     Nonreliance. Each Lender hereby represents that it is not relying on or
     looking to any margin stock (as defined in Regulation U of the Board of
     Governors of the Federal Reserve System) for the repayment of the Credit
     Extensions provided for herein.
     
     Disclosure. The Borrowers and each Lender hereby acknowledge and agree that
     JPMCB and/or its Affiliates from time to time may hold investments in, make
     other loans to or have other relationships with the Borrowers and its
     Affiliates.
     
     No Oral Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
     THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
     EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
     PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     
     Existing Loans
     
     . On the Execution Date, the aggregate balance of the loans outstanding
     under the Second Amended and Restated Credit Agreement is $37,000,000 (the
     "Existing Loans"). All Existing Loans shall be deemed to be funded under
     this Agreement as of the Effective Date and shall constitute Loans
     hereunder for all purposes, and no notice requesting a borrowing thereof
     shall be required hereunder. All fees accrued on such Existing Loans prior
     to the Effective Date shall be for the benefit of the administrative agent
     and the lenders pursuant to the terms of the Second Amended and Restated
     Credit Agreement. All fees accrued and accruing on such Existing Loans on
     and after the Effective Date shall be for the benefit of the Lenders
     pursuant to the terms of this Agreement..
     
     
     
     --------------------------------------------------------------------------------
     
     
     
     THE ADMINISTRATIVE AGENT
     
     Appointment; Nature of Relationship. JP Morgan Chase Bank, N.A. is hereby
     appointed by each of the Lenders and the LC Issuers as its contractual
     representative (herein referred to as the "Administrative Agent") hereunder
     and under each other Loan Document, and each of the Lenders and each of the
     LC Issuers irrevocably authorizes the Administrative Agent to act as the
     contractual representative of such Lender and such LC Issuer with the
     rights and duties expressly set forth herein and in the other Loan
     Documents. The Administrative Agent agrees to act as such contractual
     representative upon the express conditions contained in this Article XI.
     Notwithstanding the use of the defined term "Administrative Agent," it is
     expressly understood and agreed that the Administrative Agent shall not
     have any fiduciary responsibilities to any Lender or any LC Issuer by
     reason of this Agreement or any other Loan Document and that the
     Administrative Agent is merely acting as the contractual representative of
     the Lenders and the LC Issuers with only those duties as are expressly set
     forth in this Agreement and the other Loan Documents. In its capacity as
     the Lenders' and LC Issuers' contractual representative, the Administrative
     Agent (i) does not hereby assume any fiduciary duties to any of the Lenders
     or any of the LC Issuers, (ii) is a "representative" of the Lenders and the
     LC Issuers within the meaning of the term "secured party" as defined in the
     Illinois Uniform Commercial Code and (iii) is acting as an independent
     contractor, the rights and duties of which are limited to those expressly
     set forth in this Agreement and the other Loan Documents. Each of the
     Lenders and each of the LC Issuers hereby agrees to assert no claim against
     the Administrative Agent on any agency theory or any other theory of
     liability for breach of fiduciary duty, all of which claims each Lender and
     each LC Issuer hereby waives.
     
     Powers. The Administrative Agent shall have and may exercise such powers
     under the Loan Documents as are specifically delegated to the
     Administrative Agent by the terms of each thereof, together with such
     powers as are reasonably incidental thereto. The Administrative Agent shall
     have no implied duties to the Lenders or the LC Issuers, or any obligation
     to the Lenders or the LC Issuers to take any action thereunder except any
     action specifically provided by the Loan Documents to be taken by the
     Administrative Agent.
     
     General Immunity. Neither the Administrative Agent nor any of its
     directors, officers, agents or employees shall be liable to the Borrowers,
     the Lenders, any Lender or any LC Issuer for any action taken or omitted to
     be taken by it or them hereunder or under any other Loan Document or in
     connection herewith or therewith except to the extent such action or
     inaction is determined in a final non-appealable judgment by a court of
     competent jurisdiction to have arisen from the gross negligence or willful
     misconduct of such Person.
     
     No Responsibility for Loans, Recitals, etc. Neither the Administrative
     Agent nor any of its directors, officers, agents or employees shall be
     responsible for or have any duty to ascertain, inquire into, or verify (i)
     any statement, warranty or representation made in connection with any Loan
     Document or any borrowing hereunder; (ii) the performance or observance of
     any of the covenants or agreements of any obligor under any Loan Document,
     including, without limitation, any agreement by an obligor to furnish
     information directly to each Lender and each LC Issuer; (iii) the
     satisfaction of any condition specified in Article IV, except receipt of
     items required to be delivered solely to the Administrative Agent; (iv) the
     existence or possible existence of any Default or Unmatured Default; (v)
     the validity, enforceability, effectiveness, sufficiency or genuineness of
     any Loan Document or any other instrument or writing furnished in
     connection therewith; (vi) the value, sufficiency, creation, perfection or
     priority of any Lien in any collateral security; or (vii) the financial
     condition of the Borrowers or any guarantor of any of the Obligations or of
     any of the Borrowers' or any such guarantor's respective Subsidiaries. The
     Administrative Agent shall have no duty to disclose to the Lenders or the
     LC Issuers information that is not required to be furnished by the
     Borrowers to the Administrative Agent at such time, but is voluntarily
     furnished by the Borrowers to the Administrative Agent (either in its
     capacity as Administrative Agent or in its individual capacity and except
     as expressly set forth herein, the Administrative Agent shall not have any
     duty to disclose, and shall not be liable for the failure to disclose, any
     information relating to either Borrower or any of their respective
     Subsidiaries that is communicated to or obtained by the Administrative
     Agent or any of its Affiliates in any capacity.
     
     Action on Instructions of Lenders. The Administrative Agent shall in all
     cases be fully protected in acting, or in refraining from acting, hereunder
     and under any other Loan Document in accordance with written instructions
     signed by the Required Lenders, and such instructions and any action taken
     or failure to act pursuant thereto shall be binding on all of the Lenders
     and each of the LC Issuers. The Lenders and the LC Issuers hereby
     acknowledge that the Administrative Agent shall be under no duty to take
     any discretionary action permitted to be taken by it pursuant to the
     provisions of this Agreement or any other Loan Document unless it shall be
     requested in writing to do so by the Required Lenders. The Administrative
     Agent shall be fully justified in failing or refusing to take any action
     hereunder and under any other Loan Document unless it shall first be
     indemnified to its satisfaction by the Lenders pro rata against any and all
     liability, cost and expense that it may incur by reason of taking or
     continuing to take any such action.
     
     Employment of Agents and Counsel. The Administrative Agent may execute any
     of its duties as Administrative Agent hereunder and under any other Loan
     Document by or through employees, agents, and attorneys-in-fact and shall
     not be answerable to the Lenders or the LC Issuers, except as to money or
     securities received by it or its authorized agents, for the default or
     misconduct of any such agents or attorneys-in-fact selected by it with
     reasonable care. The Administrative Agent shall be entitled to advice of
     counsel concerning the contractual arrangement between the Administrative
     Agent and the Lenders and the LC Issuers and all matters pertaining to the
     Administrative Agent's duties hereunder and under any other Loan Document.
     
     Reliance on Documents; Counsel. The Administrative Agent shall be entitled
     to rely upon any Note, notice, consent, certificate, affidavit, letter,
     telegram, statement, paper or document believed by it to be genuine and
     correct and to have been signed or sent by the proper person or persons,
     and, in respect to legal matters, upon the opinion of counsel selected by
     the Administrative Agent, which counsel may be employees of the
     Administrative Agent.
     
     Administrative Agent's Reimbursement and Indemnification. The Lenders agree
     to reimburse and indemnify the Administrative Agent ratably in proportion
     to their respective Commitments (or, if the Commitments have been
     terminated, in proportion to their Commitments immediately prior to such
     termination) (i) for any amounts not reimbursed by the Borrowers for which
     the Administrative Agent is entitled to reimbursement by the Borrowers
     under the Loan Documents, (ii) for any other expenses incurred by the
     Administrative Agent on behalf of the Lenders or the LC Issuers, in
     connection with the preparation, execution, delivery, administration and
     enforcement of the Loan Documents (including, without limitation, for any
     expenses incurred by the Administrative Agent in connection with any
     dispute between the Administrative Agent and any Lender or any LC Issuer or
     between two or more of the Lenders or LC Issuers) and (iii) for any
     liabilities, obligations, losses, damages, penalties, actions, judgments,
     suits, costs, expenses or disbursements of any kind and nature whatsoever
     which may be imposed on, incurred by or asserted against the Administrative
     Agent in any way relating to or arising out of the Loan Documents or any
     other document delivered in connection therewith or the transactions
     contemplated thereby (including, without limitation, for any such amounts
     incurred by or asserted against the Administrative Agent in connection with
     any dispute between the Administrative Agent and any Lender or any LC
     Issuer or between two or more of any of the Lenders or LC Issuers), or the
     enforcement of any of the terms of the Loan Documents or of any such other
     documents, provided that (x) no Lender shall be liable for any of the
     foregoing to the extent any of the foregoing is found in a final
     non-appealable judgment by a court of competent jurisdiction to have
     resulted from the gross negligence or willful misconduct of the
     Administrative Agent and (y) any indemnification required pursuant to
     Section 3.6(viii) shall, notwithstanding the provisions of this Section
     11.8, be paid by the relevant Lender in accordance with the provisions
     thereof. The obligations of the Lenders and the LC Issuers under this
     Section 11.8 shall survive payment of the Obligations and termination of
     this Agreement.
     
     Notice of Default. The Administrative Agent shall not be deemed to have
     knowledge or notice of the occurrence of any Default or Unmatured Default
     hereunder unless the Administrative Agent has received written notice from
     a Lender or the Borrowers referring to this Agreement describing such
     Default or Unmatured Default and stating that such notice is a "notice of
     default". In the event that the Administrative Agent receives such a
     notice, the Administrative Agent shall give prompt notice thereof to the
     Lenders and the LC Issuers.
     
     Rights as a Lender. In the event the Administrative Agent is a Lender, the
     Administrative Agent shall have the same rights and powers hereunder and
     under any other Loan Document with respect to its Commitment and its Loans
     as any Lender or any and may exercise the same as though it were not the
     Administrative Agent, and the term "Lender" or "Lenders" shall, at any time
     when the Administrative Agent is a Lender, unless the context otherwise
     indicates, include the Administrative Agent in its individual capacity. The
     Administrative Agent and its Affiliates may accept deposits from, lend
     money to, and generally engage in any kind of trust, debt, equity or other
     transaction, in addition to those contemplated by this Agreement or any
     other Loan Document, with the Borrowers or any of its Subsidiaries in which
     the Borrowers or such Subsidiary is not restricted hereby from engaging
     with any other Person. The Administrative Agent, in its individual
     capacity, is not obligated to remain a Lender.
     
     Lender Credit Decision. Each Lender and each LC Issuer acknowledges that it
     has, independently and without reliance upon the Administrative Agent, the
     Arrangers, any other Lender or any other LC Issuer and based on the
     financial statements prepared by the Borrowers and such other documents and
     information as it has deemed appropriate, made its own credit analysis and
     decision to enter into this Agreement and the other Loan Documents. Each
     Lender and each LC Issuer also acknowledges that it will, independently and
     without reliance upon the Administrative Agent, the Arrangers, any other
     Lender or any other LC Issuer and based on such documents and information
     as it shall deem appropriate at the time, continue to make its own credit
     decisions in taking or not taking action under this Agreement and the other
     Loan Documents.
     
     Successor Administrative Agent. The Administrative Agent may resign at any
     time by giving written notice thereof to the Lenders, the LC Issuers and
     the Borrowers, such resignation to be effective upon the appointment of a
     successor Administrative Agent or, if no successor Administrative Agent has
     been appointed, forty-five days after the retiring Administrative Agent
     gives notice of its intention to resign. Upon any such resignation, the
     Required Lenders shall have the right to appoint, on behalf of the
     Borrowers, the LC Issuers and the Lenders, a successor Administrative
     Agent, provided that, so long as no Default then exists and is continuing,
     the Borrowers shall have the right to consent to the successor
     Administrative Agent, which consent shall not be unreasonably withheld or
     delayed. If no successor Administrative Agent shall have been so appointed
     by the Required Lenders within thirty (30) days after the resigning
     Administrative Agent's giving notice of its intention to resign, then the
     resigning Administrative Agent may appoint, on behalf of the Borrowers, the
     LC Issuers and the Lenders, a successor Administrative Agent provided that,
     so long as no Default then exists and is continuing, the Borrowers shall
     have the right to consent to the successor Administrative Agent, which
     consent shall not be unreasonably withheld or delayed. Notwithstanding the
     previous sentence, the Administrative Agent may at any time without the
     consent of either Borrower, either LC Issuer or any Lender, appoint any of
     its Affiliates which is a commercial bank as a successor Administrative
     Agent hereunder. If the Administrative Agent has resigned and no successor
     Administrative Agent has been appointed, the Lenders and the LC Issuers may
     perform all the duties of the Administrative Agent hereunder and the
     Borrowers shall make all payments in respect of the Obligations to the
     applicable Lender or LC Issuer and for all other purposes shall deal
     directly with the Lenders and the LC Issuers. No successor Administrative
     Agent shall be deemed to be appointed hereunder until such successor
     Administrative Agent has accepted the appointment. Any such successor
     Administrative Agent shall be a commercial bank having capital and retained
     earnings of at least $100,000,000. Upon the acceptance of any appointment
     as Administrative Agent hereunder by a successor Administrative Agent, such
     successor Administrative Agent shall thereupon succeed to and become vested
     with all the rights, powers, privileges and duties of the resigning
     Administrative Agent. Upon the effectiveness of the resignation of the
     Administrative Agent, the resigning Administrative Agent shall be
     discharged from its duties and obligations hereunder and under the Loan
     Documents. After the effectiveness of the resignation of an Administrative
     Agent, the provisions of this Article XI shall continue in effect for the
     benefit of such Administrative Agent in respect of any actions taken or
     omitted to be taken by it while it was acting as the Administrative Agent
     hereunder and under the other Loan Documents. In the event that there is a
     successor to the Administrative Agent by merger, or the Administrative
     Agent assigns its duties and obligations to an Affiliate pursuant to this
     Section 11.12, then the term "Prime Rate" as used in this Agreement shall
     mean the prime rate, base rate or other analogous rate of the new
     Administrative Agent.
     
     Administrative Agent and Arrangers Fees. The Borrowers agree to pay to the
     Administrative Agent and the Arrangers, for their respective accounts, the
     fees agreed to by the Borrowers, the Administrative Agent and the Arrangers
     pursuant to that certain letter agreement dated March 1, 2005, or as
     otherwise agreed from time to time.
     
     Delegation to Affiliates. The Borrowers, the LC Issuers and the Lenders
     agree that the Administrative Agent may delegate any of its duties under
     this Agreement to any of its Affiliates. Any such Affiliate (and such
     Affiliate's directors, officers, agents and employees) which performs
     duties in connection with this Agreement shall be entitled to the same
     benefits of the indemnification, waiver and other protective provisions to
     which the Administrative Agent is entitled under Articles X and XI.
     
     Co-Agents, Syndication Agent, etc. Neither any of the Lenders identified in
     this Agreement as a "co-agent" nor the Syndication Agent shall have any
     right, power, obligation, liability, responsibility or duty under this
     Agreement other than those applicable to all Lenders as such. Without
     limiting the foregoing, none of such Lenders shall have or be deemed to
     have a fiduciary relationship with any Lender. Each Lender hereby makes the
     same acknowledgments with respect to such Lenders as it makes with respect
     to the Administrative Agent in Section 11.11.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     [Intentionally Blank]
     
     
     
     --------------------------------------------------------------------------------
     
     
     
     SETOFF; RATABLE PAYMENTS
     
     Setoff. In addition to, and without limitation of, any rights of the
     Lenders under applicable law, if either Borrower becomes insolvent, however
     evidenced, or any Default occurs, any and all deposits (including all
     account balances, whether provisional or final and whether or not collected
     or available) and any other Indebtedness at any time held or owing by any
     Lender or any Affiliate of any Lender to or for the credit or account of
     either Borrower may be offset and applied toward the payment of the
     Obligations owing to such Lender, whether or not the Obligations, or any
     part hereof, shall then be due. Such Lender (or such Affiliate of a Lender)
     shall use reasonable commercial efforts to notify the Borrowers of the
     exercise of such setoff rights promptly after the exercise thereof,
     provided that the failure to give such notice shall not affect the validity
     of the exercise of such setoff rights.
     
     Ratable Payments. If any Lender, whether by setoff or otherwise, has
     payment made to it upon its Outstanding Credit Exposure (other than
     payments received pursuant to Section 3.1, 3.3, 3.5 or 3.6 and other than
     payments received by the Swing Line Lender pursuant to Section 2.5.4 and
     other than payments received by an LC issuer with respect to a Facility LC
     pursuant to Section 2.23.6) in a greater proportion than that received by
     any other Lender, such Lender agrees, promptly upon demand, to purchase a
     portion of the Aggregate Outstanding Credit Exposure held by the other
     Lenders so that after such purchase each Lender will hold its Pro Rata
     Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether
     in connection with setoff or amounts which might be subject to setoff or
     otherwise, receives collateral or other protection for its Obligations or
     such amounts which may be subject to setoff, such Lender agrees, promptly
     upon demand, to take such action necessary such that all Lenders share in
     the benefits of such collateral ratably in proportion to their Loans
     respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In
     case any such payment is disturbed by legal process, or otherwise,
     appropriate further adjustments shall be made.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     
     Successors and Assigns. The terms and provisions of the Loan Documents
     shall be binding upon and inure to the benefit of the Credit Parties and
     the Lenders and their respective successors and assigns permitted hereby,
     except that (i) the Credit Parties shall not have the right to assign their
     rights or obligations under the Loan Documents without the prior written
     consent of each Lender, (ii) any assignment by any Lender must be made in
     compliance with Section 14.3, and (iii) any transfer by Participation must
     be made in compliance with Section 14.2. Any attempted assignment or
     transfer by any party not made in compliance with this Section 14.1 shall
     be null and void. The parties to this Agreement acknowledge that clause
     (ii) of this Section 14.1 relates only to absolute assignments and this
     Section 14.1 does not prohibit assignments creating security interests,
     including, without limitation, (x) any pledge or assignment by any Lender
     of all or any portion of its rights under this Agreement and any Note to a
     Federal Reserve Bank or (y) in the case of a Lender which is a Fund, any
     pledge or assignment of all or any portion of its rights under this
     Agreement and any Note to its trustee in support of its obligations to its
     trustee; provided, however, that no such pledge or assignment creating a
     security interest shall release the transferor Lender from its obligations
     hereunder unless and until the parties thereto have complied with the
     provisions of Section 14.3. The Administrative Agent may treat the Person
     which made any Loan or which holds any Note as the owner thereof for all
     purposes hereof unless and until such Person complies with Section 14.3;
     provided, however, that the Administrative Agent may in its discretion (but
     shall not be required to) follow instructions from the Person which made
     any Loan or which holds any Note to direct payments relating to such Loan
     or Note to another Person. Any assignee of the rights to any Loan or any
     Note agrees by acceptance of such assignment to be bound by all the terms
     and provisions of the Loan Documents. Any request, authority or consent of
     any Person, who at the time of making such request or giving such authority
     or consent is the owner of the rights to any Loan (whether or not a Note
     has been issued in evidence thereof), shall be conclusive and binding on
     any subsequent holder or assignee of the rights to such Loan.
     
     Participations.
     
     Permitted Participants; Effect. Any Lender may, in the ordinary course of
     its business and in accordance with applicable law, at any time sell to one
     or more banks or other entities ("Participants") participating interests in
     any Outstanding Credit Exposure of such Lender, any Note held by such
     Lender, any Commitment of such Lender or any other interest of such Lender
     under the Loan Documents. In the event of any such sale by a Lender of
     participating interests to a Participant, such Lender's obligations under
     the Loan Documents shall remain unchanged, such Lender shall remain solely
     responsible to the other parties hereto for the performance of such
     obligations, such Lender shall remain the owner of its Outstanding Credit
     Exposure and the holder of any Note issued to it in evidence thereof for
     all purposes under the Loan Documents, all amounts payable by the Borrowers
     under this Agreement shall be determined as if such Lender had not sold
     such participating interests, and the Borrowers and the Administrative
     Agent shall continue to deal solely and directly with such Lender in
     connection with such Lender's rights and obligations under the Loan
     Documents.
     
     Voting Rights. Each Lender shall retain the sole right to approve, without
     the consent of any Participant, any amendment, modification or waiver of
     any provision of the Loan Documents other than any amendment, modification
     or waiver with respect to any Credit Extension or Commitment in which such
     Participant has an interest which would require consent of all of the
     Lenders pursuant to the terms of Section 9.2 or of any other Loan Document.
     
     Benefit of Certain Provisions. The Borrowers agree that each Participant
     shall be deemed to have the right of setoff provided in Section 13.1 in
     respect of its participating interest in amounts owing under the Loan
     Documents to the same extent as if the amount of its participating interest
     were owing directly to it as a Lender under the Loan Documents, provided
     that each Lender shall retain the right of setoff provided in Section 13.1
     with respect to the amount of participating interests sold to each
     Participant. The Lenders agree to share with each Participant, and each
     Participant, by exercising the right of setoff provided in Section 13.1,
     agrees to share with each Lender, any amount received pursuant to the
     exercise of its right of setoff, such amounts to be shared in accordance
     with Section 13.2 as if each Participant were a Lender. The Borrowers
     further agree that each Participant shall be entitled to the benefits of
     Sections 3.1, 3.3, 3.5 and 3.6 to the same extent as if it were a Lender
     and had acquired its interest by assignment pursuant to Section 14.3,
     provided that (i) a Participant shall not be entitled to receive any
     greater payment under Section 3.1, 3.3, 3.5 or 3.6 than the Lender who sold
     the participating interest to such Participant would have received had it
     retained such interest for its own account, unless the sale of such
     interest to such Participant is made with the prior written consent of the
     Borrowers, and (ii) any Participant not incorporated under the laws of the
     United States of America or any State thereof agrees to comply with the
     provisions of Section 3.6 to the same extent as if it were a Lender.
     
     Assignments.
     
     Permitted Assignments. Any Lender may, in the ordinary course of its
     business and in accordance with applicable law, at any time assign to one
     or more banks or other entities ("Purchasers") all or any part of its
     rights and obligations under the Loan Documents; provided such Purchaser
     qualifies as a Professional Market Party. Such assignment shall be
     substantially in the form of Exhibit C or in such other form as may be
     agreed to by the parties thereto. The consent of the Borrowers, the
     Administrative Agent and the LC Issuers shall be required prior to an
     assignment becoming effective with respect to a Purchaser which is not a
     Lender or an Affiliate thereof or an Approved Fund; provided, that the
     consent of each LC Issuer shall be required prior to an assignment becoming
     effective with respect to a Purchaser that is a Lender if such assignment
     includes an assignment of any LC Obligations or an assignment of all or any
     portion of such assignee's commitments pursuant to Section 2.23.2;
     provided, further, that if a Default has occurred and is continuing, the
     consent of neither Borrower shall be required. Such consent shall not be
     unreasonably withheld or delayed. Each such assignment with respect to a
     Purchaser which is not a Lender or an Affiliate thereof shall (unless each
     of the Borrowers and the Administrative Agent otherwise consents) be in an
     amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
     amount of the assigning Lender's Commitment (calculated as at the date of
     such assignment) or outstanding Loans (if the applicable Commitment has
     been terminated). The amount of the assignment shall be based on the
     Commitment or outstanding Loans (if the Commitment has been terminated)
     subject to the assignment, determined as of the date of such assignment or
     as of the "Trade Date," if the "Trade Date" is specified in the assignment.
     
     [Intentionally Blank.]
     
     Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
     notice of assignment, substantially in the form attached as Exhibit I to
     Exhibit C (a "Notice of Assignment"), together with any consents required
     by Section 14.3.1, and (ii) payment of a $4,000 fee to the Administrative
     Agent for processing such assignment, such assignment shall become
     effective on the effective date specified in such Notice of Assignment. The
     Notice of Assignment shall contain a representation by the Purchaser to the
     effect that none of the consideration used to make the purchase of the
     Commitment and Outstanding Credit Exposure under the applicable assignment
     agreement are "plan assets" as defined under ERISA and that the rights and
     interests of the Purchaser in and under the Loan Documents will not be
     "plan assets" under ERISA. On and after the effective date of such
     assignment, such Purchaser shall for all purposes be a Lender party to this
     Agreement and any other Loan Document executed by or on behalf of the
     Lenders and shall have all the rights and obligations of a Lender under the
     Loan Documents, to the same extent as if it were an original party hereto,
     and no further consent or action by the Borrowers, the Lenders or the
     Administrative Agent shall be required to release the transferor Lender
     with respect to the percentage of the Aggregate Commitment and Outstanding
     Credit Exposure assigned to such Purchaser. In the case of an assignment
     covering all of the assigning Lender's rights and obligations under this
     Agreement, such Lender shall cease to be a Lender hereunder but shall
     continue to be entitled to the benefits of, and subject to, those
     provisions of this Agreement and the other Loan Documents which survive
     payment of the Obligations and termination of the applicable agreement. Any
     assignment or transfer by a Lender of rights or obligations under this
     Agreement that does not comply with this Section 14.3 shall be treated for
     purposes of this Agreement as a sale by such Lender of a participation in
     such rights and obligations in accordance with Section 14.2. Upon the
     consummation of any assignment to a Purchaser pursuant to this Section
     14.3.3, the transferor Lender, the Administrative Agent and the Borrowers
     shall, if the transferor Lender or the Purchaser desires that its Loans be
     evidenced by Notes, make appropriate arrangements so that new Notes or, as
     appropriate, replacement Notes are issued to such transferor Lender and new
     Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
     in each case in principal amounts reflecting their respective Commitments,
     as adjusted pursuant to such assignment.
     
     Register. The Administrative Agent, acting solely for this purpose as an
     agent of the Borrowers, shall maintain at one of its offices in New York,
     New York a copy of each Assignment and Assumption delivered to it and a
     register for the recordation of the names and addresses of the Lenders, and
     the Commitments of, and principal amounts of the Credit Extensions owing
     to, each Lender pursuant to the terms hereof from time to time (the
     "Register"). The entries in the Register shall be conclusive, and the
     Borrowers, the Administrative Agent and the Lenders may treat each Person
     whose name is recorded in the Register pursuant to the terms hereof as a
     Lender hereunder for all purposes of this Agreement, notwithstanding notice
     to the contrary. The Register shall be available for inspection by the
     Borrowers and any Lender, at any reasonable time and from time to time upon
     reasonable prior notice.
     
     Dissemination of Information. The Borrowers authorize each Lender to
     disclose to any Participant or Purchaser or any other Person acquiring an
     interest in the Loan Documents by operation of law (each a "Transferee")
     and any prospective Transferee any and all information in such Lender's
     possession concerning the creditworthiness of the Borrowers and any
     Subsidiaries, provided that each Transferee and prospective Transferee
     agrees to be bound by Section 10.11 of this Agreement.
     
     Tax Treatment. If any interest in any Loan Document is transferred to any
     Transferee which is not incorporated under the laws of the United States or
     any State thereof, the transferor Lender shall cause such Transferee,
     concurrently with the effectiveness of such transfer, to comply with the
     provisions of Section 3.6(v).
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     NOTICES
     
     Notices. Except as otherwise permitted by Section 2.15 with respect to
     borrowing notices, all notices, requests and other communications to any
     party hereunder shall be in writing (including electronic transmission,
     facsimile transmission or similar writing) and shall be given to such
     party: (i) in the case of the Borrowers or the Administrative Agent, at its
     address or facsimile number set forth on the signature pages hereof, (ii)
     in the case of any Lender, at its address or facsimile number set forth
     below its signature hereto or (iii) in the case of any party, at such other
     address or facsimile number as such party may hereafter specify for the
     purpose by notice to the Administrative Agent and the Borrowers in
     accordance with the provisions of this Section 15.1. Each such notice,
     request or other communication shall be effective (x) if given by facsimile
     transmission, when transmitted to the facsimile number specified in this
     Section and confirmation of receipt is received, (y) if given by mail, 72
     hours after such communication is deposited in the mails with first class
     postage prepaid, addressed as aforesaid, or (z) if given by any other
     means, when delivered (or, in the case of electronic transmission,
     received) at the address specified in this Section; provided that notices
     to the Administrative Agent under Article II shall not be effective until
     received.
     
     Change of Address. The Borrowers, the Administrative Agent, any LC Issuer
     and any Lender may each change the address for service of notice upon it by
     a notice in writing to the other parties hereto.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     COUNTERPARTS
     
     This Agreement may be executed in any number of counterparts, all of which
     taken together shall constitute one agreement, and any of the parties
     hereto may execute this Agreement by signing any such counterpart. This
     Agreement shall be effective when it has been executed by the Borrowers,
     the Administrative Agent, the LC Issuers and the Lenders and each party has
     notified the Administrative Agent by facsimile transmission or telephone
     that it has taken such action.
     
      
     
     --------------------------------------------------------------------------------
     
     
     
     CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAl
     
     CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
     EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
     LAWS OF THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA,
     WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW.
     
     CONSENT TO JURISDICTION. THE BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE
     NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE
     COURT SITTING IN HARRIS COUNTY, TEXAS IN ANY ACTION OR PROCEEDING ARISING
     OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE BORROWERS HEREBY
     IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
     MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
     OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
     ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
     INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
     ADMINISTRATIVE AGENT, ANY LC ISSUER, THE SWING LINE LENDER OR ANY LENDER TO
     BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY OTHER
     JURISDICTION.
     
     WAIVER OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT, EACH LC
     ISSUER, THE SWING LINE LENDER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN
     ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
     (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
     OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
     ESTABLISHED THEREUNDER.
      

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

CORE LABORATORIES N.V.,

a Netherlands
limited liability company



BY: Core Laboratories International B.V., its sole Managing Director


By:



Jacobus Schouten

Title: Managing Director of Core Laboratories International B.V.

Address: 424 Herenbracht
1017 BZ Amsterdam
The Netherlands
Attention: General Counsel

Telephone: (     ) _________________________

Fax: (     ) _________________________

CORE LABORATORIES LP,

a Delaware limited partnership





BY: Core Laboratories LLC,
its General Partner



                    By:  /s/ Richard L. Bergmark              
                    Name: Richard L. Bergmark

Title: Chief Financial Officer

Address: 6316 Windfern
Houston, Texas 77040
Attention: General Counsel

Telephone: (713) 328-2101

Fax: (713) 328-2151



IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written. For purpose of the
Dutch Banking Act, each Lender expressly confirms the representations given by
it in Section 2.26.

Commitment

:



$22,500,000

JP MORGAN CHASE BANK, N.A.


Individually, as Administrative Agent, as Swing Line Lender and as an LC Issuer

By: _/s/ J. Charles Freel, Jr._______________



Name: J. Charles Freel, Jr.

Title: Vice President

Attention:

J. Charles Freel, Jr.
JP Morgan Chase Bank, N.A.
201 Saint Charles Avenue
New Orleans, LA 70170

Telephone: (504) 623-1638
FAX: (504) 623-1738

With a Copy to:

JP Morgan Chase Bank, N.A.
Gertrude C. Diallo
600 Travis Street, Floor 20
Mail Code TX2-T086
Houston, TX 77002-3009





 

Commitment

:



$22,500,000

BANK OF AMERICA, N.A.,


Individually, as Syndication Agent and as an LC Issuer



By:_/s/ Gary L. Mingle__________________
Name: Gary L. Mingle
Title: Senior Vice President

Attention: __________________________


 

Commitment

:



$15,000,000

COMERICA BANK

, as a Lender



By:__/s/ Mona M. Foch_________________
Name: Mona M. Foch

Title: Senior Vice President

Attention: Mona M. Foch
Telephone: (281) 243-1442
FAX: (713) 220-5650

 

Commitment

:



$15,000,000

WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION

, as a Lender



By:__/s/ Eric R. Hollingsworth___________
Name: Eric R. Hollingsworth
Title: Vice President

Attention:

 

--------------------------------------------------------------------------------

PRICING SCHEDULE


Consolidated Total Indebtedness/ Consolidated EBITDA

LIBOR +

ABR +

Commitment Fee

≥ 2.5x

162.5 bps

12.5 bps

35.0 bps

< 2.5x

137.5 bps

0 bps

30.0 bps

< 2.0x

112.5 bps

0 bps

25.0 bps

< 1.5x

87.5 bps

0 bps

20.0 bps

< 1.0x

62.5 bp

0 bps

17.5 bps

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent's Status as reflected in the then
most recent financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable financials. If the Parent fails
to deliver the financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.

 

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS 2

ARTICLE II THE CREDITS 17

2.1 Commitment 17

2.2 Determination of Dollar Amounts; Required Payments; Termination 17

2.3 Ratable Loans 18

2.4 Types of Advances 18

2.5 Swing Line Loans 18

2.5.1 Amount of Swing Line Loans 18

2.5.2 Borrowing Notice 18

2.5.3 Making of Swing Line Loans 18

2.5.4 Repayment of Swing Line Loans 19

2.6 Commitment Fee; Reductions in Aggregate Commitment 19

2.7 Minimum Amount of Each Advance 20

2.8 Optional Principal Payments 20

2.9 Method of Selecting Types and Interest Periods for New Advances 20

2.10 Conversion and Continuation of Outstanding Advances 21

2.11 Method of Borrowing 22

2.12 Changes in Interest Rate, etc 22

2.13 Rates Applicable After Default 22

2.14 Method of Payment 23

2.15 Noteless Agreement; Evidence of Indebtedness 24

2.16 Telephonic Notices 24

2.17 Interest Payment Dates; Interest and Fee Basis 24

2.18 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions 25

2.19 Lending Installations 25

2.20 Non-Receipt of Funds by the Administrative Agent 25

2.21 Replacement of Lender 26

2.22 Judgment Currency 26

2.23 Facility LCs 27

2.23.1 Issuance 27

2.23.2 Participations 27

2.23.3 Notice 27

2.23.4 LC Fees 28

2.23.5 Administration; Reimbursement by Lenders 28

2.23.6 Reimbursement by Borrowers 28

2.23.7 Obligations Absolute 29

2.23.8 Actions of LC Issuers 29

2.23.9 Indemnification 30

2.23.10 Lenders' Indemnification 30

2.23.11 Rights as a Lender 30

2.24 Limitation of Interest 30

2.25 Increase Option 32

2.26 Professional Market Party 32

ARTICLE III YIELD PROTECTION; TAXES 32

3.1 Yield Protection 32

3.2 [Intentionally Blank] 33

3.3 Changes in Capital Adequacy Regulations 33

3.4 Availability of Types of Advances 34

3.5 Funding Indemnification 34

3.6 Taxes 34

3.7 Lender Statements; Survival of Indemnity 36

ARTICLE IV CONDITIONS PRECEDENT 37

4.1 Initial Credit Extension 37

4.2 Each Credit Extension 39

ARTICLE V REPRESENTATIONS AND WARRANTIES 40

5.1 Existence and Standing 40

5.2 Authorization and Validity 40

5.3 No Conflict; Government Consent 40

5.4 No Defaults or Violations of Law 41

5.5 Financial Statements 41

5.6 [Intentionally Blank] 41

5.7 Taxes 41

5.8 Litigation and Contingent Obligations 42

5.9 Subsidiaries 42

5.10 ERISA 42

5.11 Plan Assets 43

5.12 Accuracy of Information 43

5.13 Use of Proceeds 43

5.14 Regulation U 43

5.15 Material Agreements 43

5.16 Ownership of Properties 43

5.17 Patents and Intellectual Property 43

5.18 Environmental Matters 44

5.19 Investment Company Act 44

5.20 Public Utility Holding Company Act 44

5.21 Labor Relations 44

5.22 Credit Parties as Percentage of Consolidated Entity 44

ARTICLE VI COVENANTS 44

6.1 Financial Reporting 44

6.2 Use of Proceeds 47

6.3 Notice of Default 47

6.4 Conduct of Business 47

6.5 Taxes; Claims 47

6.6 Insurance 48

6.7 Existence 48

6.8 Compliance with Laws 48

6.9 Maintenance of Properties 48

6.10 Inspection 48

6.11 Accounting Systems 49

6.12 Additional Guarantees 49

6.13 Further Assurances in General 49

ARTICLE VII NEGATIVE COVENANTS 49

7.1 Indebtedness Restriction 49

7.2 Consolidation and Mergers 50

7.3 Sales of Assets 51

7.4 Restricted Disbursements and Acquisitions 51

7.5 Liens 52

7.6 Derivatives 53

7.7 Financial Covenants 53

7.7.1 Coverage Ratio 53

7.7.2 Leverage Ratio 53

7.7.3 Minimum Net Worth 54

7.8 Capital Expenditures 54

7.9 Affiliates 54

7.10 Restrictions on Subsidiaries 54

7.11 Fiscal Year 54

ARTICLE VIII DEFAULTS 54

ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 57

9.1 Acceleration 57

9.2 Amendments 58

9.3 Preservation of Rights 58

ARTICLE X GENERAL PROVISIONS 59

10.1 Survival of Representations 59

10.2 Governmental Regulation 59

10.3 Headings 59

10.4 Entire Agreement 59

10.5 Several Obligations; Benefits of this Agreement 59

10.6 Expenses; Indemnification 59

10.7 Numbers of Documents 60

10.8 Accounting 60

10.9 Severability of Provisions 60

10.10 Nonliability of Lenders 60

10.11 Confidentiality; Patriot Act 61

10.12 Nonreliance 62

10.13 Disclosure 62

10.14 No Oral Agreements 62

10.15 Existing Loans 62

ARTICLE XI THE ADMINISTRATIVE AGENT 62

11.1 Appointment; Nature of Relationship 62

11.2 Powers 62

11.3 General Immunity 63

11.4 No Responsibility for Loans, Recitals, etc 63

11.5 Action on Instructions of Lenders 63

11.6 Employment of Agents and Counsel 63

11.7 Reliance on Documents; Counsel 64

11.8 Administrative Agent's Reimbursement and Indemnification 64

11.9 Notice of Default 64

11.10 Rights as a Lender 64

11.11 Lender Credit Decision 65

11.12 Successor Administrative Agent 65

11.13 Administrative Agent and Arrangers Fees 66

11.14 Delegation to Affiliates 66

11.15 Co-Agents, Syndication Agent, etc 66

ARTICLE XII [Intentionally Blank] 66

ARTICLE XIII SETOFF; RATABLE PAYMENTS 66

13.1 Setoff 66

13.2 Ratable Payments 67

ARTICLE XIV BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 67

14.1 Successors and Assigns 67

14.2 Participations 68

14.2.1 Permitted Participants; Effect 68

14.2.2 Voting Rights 68

14.2.3 Benefit of Certain Provisions 68

14.3 Assignments 69

14.3.1 Permitted Assignments 69

14.3.2 [Intentionally Blank.] 69

14.3.3 Effect; Effective Date 69

14.3.4 Register 70

14.4 Dissemination of Information 70

14.5 Tax Treatment 70

ARTICLE XV NOTICES 70

15.1 Notices 70

15.2 Change of Address 71

ARTICLE XVI COUNTERPARTS 71

ARTICLE XVII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAl 71

17.1 CHOICE OF LAW 71

17.2 CONSENT TO JURISDICTION 71

17.3 WAIVER OF JURY TRIAL 72

 

--------------------------------------------------------------------------------



EXHIBITS

       

Exhibit A-1

-

Form of Opinion

Exhibit A-2

-

Form of Opinion

Exhibit A-3

-

Form of Opinion

Exhibit A-4

-

Form of Opinion

Exhibit B

-

Compliance Certificate

Exhibit C

-

Assignment and Assumption Agreement

Exhibit D

-

[Intentionally Blank]

Exhibit E

-

Note

Exhibit F-1

-

Subsidiary Guaranty

Exhibit F-2

-

Parent Guaranty

Exhibit G

-

Subordination Agreement

Exhibit H

-

Contribution and Indemnity Agreement

     



SCHEDULES

       

Schedule 1

-

Subsidiaries and Other Restricted Disbursements

Schedule 2

-

Indebtedness and Liens

Schedule 3

-

Eurocurrency Payment Office

Schedule 4

-

Lending Installations

Schedule 5

-

Litigation and Contingent Obligations

Schedule 6

-

Letters of Credit Outstanding as of the Effective Date